UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2016 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. QUARTERLY INFORMATION DECEMBER 31, 2015 A free translation from Portuguese into English of Independent Auditor’s Report on Individual and Consolidated Financial Statements prepared in Brazilian currency in accordance with accounting practices adopted in Brazil and International Financial Reporting Standards (IFRS) issued by International Accounting Standards Board (IASB) INDEPENDENT AUDITOR’S REPORT ON FINANCIAL STATEMENTS The Shareholders, Board of Directors and Officers Telefônica Brasil S.A. São Paulo - SP We have audited the accompanying individual and consolidated financial statements of Telefônica Brasil S.A. (“Company”), identified as Company and Consolidated, respectively, which comprise the balance sheet as at December 31, 2015, and the related statements of income, of comprehensive income, of changes in equity and of cash flows for the year then ended, and a summary of significant accounting practices and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of the individual and consolidated financial statements in accordance with accounting practices adopted in Brazil and with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Brazilian and international standards on auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatements. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the preparation and fair presentation of the Company’s financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. An audit also includes evaluating the appropriateness of accounting practices used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the individual and consolidated financial statements referred to above present fairly, in all material respects, the individual and consolidated financial position of Telefônica Brasil S.A. as at December 31, 2015, its individual and consolidated operating performance and its individual and consolidated cash flows for the year then ended, in accordance with accounting practices adopted in Brazil and with the International Financial Reporting Standards ( IFRS ) issued by the International Accounting Standards Board (IASB). Page 2 Other matters Statements of value added We have also audited the individual and consolidated statements of value added for the year ended December 31, 2015, prepared by the Company’s management, the presentation of which is required by Brazilian corporation law for publicly held companies, and as supplementary information under the IFRS, whereby no statement of value added presentation is required. These statements have been subject to the same auditing procedures previously described and, in our opinion, are presented fairly, in all material respects, in relation to the overall financial statements. Audit of prior year corresponding figures The financial statements for the year ended December 31, 2014 were audited by other independent auditors who expressed an unmodified opinion on those statements on February 12, 2015. São Paulo, February 19, 2016. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Cassio O. Barbosa Accountant CRC-1SP269018/O-7 Héctor Ezequiel Rodríguez Padilla Accountant CRC-1SP299427/O-9 Page 3 TELEFÔNICA BRASIL S.A. Balance sheets At December 31, 2015 and 2014 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND EQUITY Nota Current assets 15,185,519 14,754,381 17,909,303 15,517,368 Current liabilities 15,948,843 16,102,171 17,981,713 16,011,006 Cash and cash equivalents 5 4,206,595 3,835,304 5,336,845 4,692,689 Personnel, social charges and benefits 15 520,023 585,770 698,846 591,381 Trade accounts receivable, net 6 7,000,379 6,470,764 8,285,319 6,724,061 Trade accounts payable 16 7,496,947 7,675,632 8,373,235 7,641,191 Inventories, net 7 558,264 458,488 603,631 479,801 Taxes, charges and contributions 17 1,175,293 1,236,330 1,716,002 1,281,673 Taxes recoverable 8.1 2,164,544 2,163,404 2,521,292 2,202,662 Dividends and interest on equity 18 2,209,362 1,495,321 2,209,362 1,495,321 Judicial deposits and garnishments 9 235,343 202,169 235,343 202,169 Provisions for contingencies 19 894,069 674,276 914,377 674,276 Prepaid expenses 10 317,325 300,567 356,446 303,551 Deferred income 20 562,601 704,589 564,557 717,019 Dividends and interest on equity 18 18,645 174,726 489 - Loans, financing, finance lease and contingent consideration 21 1,811,037 1,509,471 2,222,067 1,509,471 Derivative transactions 34 81,306 613,939 81,306 613,939 Debentures 21 120,924 755,047 120,924 755,047 Other assets 11 603,118 535,020 488,632 298,496 Derivative transactions 34 151,686 23,011 151,686 23,011 Other liabilities 22 1,006,901 1,442,724 1,010,657 1,322,616 Noncurrent assets 82,387,176 58,382,747 83,775,761 57,547,920 Short-term investments pledged as collateral 90,863 125,343 109,864 125,353 Noncurrent liabilities 13,056,610 12,084,862 15,136,109 12,104,187 Trade accounts receivable, net 6 217,621 190,288 330,451 299,405 Personnel, social charges and benefits 15 19,808 118,829 19,808 118,829 Taxes recoverable 8.1 337,477 340,205 409,653 340,205 Trade accounts payable 16 - - 67,742 - Deferred taxes 8.2 - 40,704 711,590 144,817 Taxes, charges contributions 17 57,416 41,379 87,018 67,126 Judicial deposits and garnishments 9 4,880,489 4,514,783 5,518,120 4,543,056 Deferred taxes 8.2 155,951 - - - Prepaid expenses 10 28,632 24,346 30,609 26,223 Provisions for contingencies 19 5,077,839 4,440,756 5,890,319 4,461,654 Derivative transactions 34 417,558 152,843 417,558 152,843 Deferred revenues 20 358,963 480,957 359,237 482,782 Other assets 11 55,228 94,703 62,799 94,925 Loans , financing, finance lease and contingent consideration 21 3,141,987 2,123,126 4,454,509 2,123,126 Investments 12 24,342,692 1,445,014 101,161 79,805 Debentures 21 3,423,790 3,411,616 3,423,790 3,411,616 Property, plant and equipment, net 13 22,019,076 20,381,731 30,476,765 20,453,864 Derivative transactions 34 82,421 24,133 82,421 24,133 Intangible assets, net 14 29,997,540 31,072,787 45,607,191 31,287,424 Liabilities for post-retirement benefits plans 33 76,616 456,129 85,343 456,129 Other liabilities 22 661,819 987,937 665,922 958,792 Equity 68,567,242 44,950,095 68,567,242 44,950,095 Capital 23 63,571,416 37,798,110 63,571,416 37,798,110 Capital reserves 23 1,347,952 2,686,897 1,347,952 2,686,897 Income reserves 23 2,410,571 1,534,479 2,410,571 1,534,479 Premium on acquisition of non-controlling interests 23 (75,388) (70,448) (75,388) (70,448) Other comprehensive income 23 25,468 232,465 25,468 232,465 Additional proposed dividends 23 1,287,223 2,768,592 1,287,223 2,768,592 TOTAL ASSETS 97,572,695 73,137,128 101,685,064 73,065,288 TOTAL LIABILITIES AND EQUITY 97,572,695 73,137,128 101,685,064 73,065,288 Page 4 TELEFÔNICA BRASIL S.A. Income statements Years ended December 31, 2015 and 2014 (In thousands of reais, except earnings per share) Company Consolidated Note Net operating revenue 24 34,003,769 32,993,687 40,286,815 34,999,969 Cost of services and goods sold 25 (17,062,753) (16,286,314) (20,345,076) (17,222,675) Gross profit 16,941,016 16,707,373 19,941,739 17,777,294 Operating income (expenses) Selling expenses 25 (10,801,148) (10,403,171) (12,005,477) (10,466,725) General and administrative expenses 25 (1,887,878) (1,773,582) (2,142,459) (1,803,803) Other operating income 26 503,944 482,788 538,239 510,628 Other operating expenses 26 (974,836) (909,883) (1,092,444) (908,365) Operating income 3,781,098 4,103,525 5,239,598 5,109,029 Financial income 27 3,763,877 1,869,331 4,728,665 1,983,386 Financial expenses 27 (4,239,194) (2,341,430) (5,576,843) (2,345,381) Equity pickup 12 748,526 742,628 2,036 6,940 Income before taxes 4,054,307 4,374,054 4,393,456 4,753,974 Income and social contribution taxes 28 (634,058) 562,605 (973,207) 182,685 Net income for the year 3,420,249 4,936,659 3,420,249 4,936,659 Basic and diluted earnings per common share (in R$) 29 2.15 4.12 Basic and diluted earnings per preferred share (in R$) 29 2.37 4.53 Page 5 TELEFÔNICA BRASIL S.A. Statements of Changes in Equity Years ended December 31, 2015 and 2014 (In thousands of reais) Capital reserves Income reserves Capital Premium on acquisition of interest Special goodwill reserve Other capital reserves Treasury shares Legal reserve Tax incentives Expansion and Modernization Reserve Retained earnings Additional Proposed Dividends Other comprehensive income Total Equity Balances at December 31, 2013 37,798,110 63,074 2,735,930 1,285,797 1,699 - - 1,175,538 16,849 42,894,442 Payment of additional dividend for 2013 - (1,175,538) - (1,175,538) Prescribed equity instruments - 207,442 - - 207,442 DIPJ adjustment - Tax incentives - 150 - (150) - - - Other comprehensive income (loss) - (36,526) - 215,616 179,090 Net income for the year - 4,936,659 - - 4,936,659 Allocation of income: Legal reserve - 246,833 - - (246,833) - - - Interim interest on equity - (2,092,000) - - (2,092,000) Additional proposed dividends - (2,768,592) 2,768,592 - - Balances at December 31, 2014 37,798,110 63,074 2,735,930 1,532,630 1,849 - - 2,768,592 232,465 44,950,095 Payment of additional dividend for 2014 - (2,768,592) - (2,768,592) Prescribed equity instruments - 494,001 - - 494,001 DIPJ adjustment - Tax incentives - 5,079 - (5,079) - - - Cancelation of treasury shares according to the Special Shareholders' Meeting (SGM) of 3/12/15 - - - (112,107) 112,107 - Capital increase – Special Shareholders’ Meeting of 04/28/15 15,812,000 - 15,812,000 Direct costs on capital increase (net of taxes) according to the Special Shareholders Meeting of 04/28/15 - - - (58,657) - (58,657) Capital increase – Special Shareholders’ Meeting of 04/30/15 295,285 - 295,285 Direct costs on capital increase (net of taxes) according to the Special Shareholders Meeting of 04/30/15 - - - (3,776) - (3,776) Capital increase – Merger of GVTPart shares – Special Shareholders’ Meeting of 05/28/15 9,666,021 - - (1,188,707) - 8,477,314 Dissenters' right – Acquisition of GVTPart. - (87,805) - (87,805) Premium on acquisition of equity interest by TData - (4,940) - (4,940) Other comprehensive income (loss) - 264,990 - (206,997) 57,993 Net income for the year - 3,420,249 - - 3,420,249 Allocation of income: Legal reserve - 171,013 - - (171,013) - - - Interim interest on equity - (1,745,925) - - (1,745,925) Interim dividends - (270,000) - - (270,000) Expansion and Modernization Reserve - 700,000 (700,000) - - - Additional proposed dividends - (1,287,223) 1,287,223 - - Balances at December 31, 2015 63,571,416 63,074 1,372,683 1,703,643 6,928 700,000 - 1,287,223 25,468 68,567,242 At 12.31.15 Outstanding shares (in thousands) 1,688,694 Equity value of Company shares R$ 40.60 At 12.31.14 Outstanding shares (in thousands) 1,123,269 Equity value of Company shares R$ 40.02 Page 6 TELEFÔNICA BRASIL S.A. Cash flow statements Years ended December 31, 2015 and 2014 (In thousands of reais) Company Consolidated Total cash generated by operating activities 7,548,893 8,485,411 9,897,205 9,384,219 Expenses (revenues) not representing changes in cash 12,266,042 10,900,855 15,638,355 12,058,587 Income before taxes 4,054,307 4,374,054 4,393,456 4,753,974 Depreciation and amortization 5,657,646 5,273,256 6,814,951 5,295,589 Foreign exchange gains (losses) on loans 96,036 613,927 96,036 Monetary gains (losses) 282,009 (2,437) 280,280 (4,990) Equity pickup (748,526) (742,628) (2,036) (6,940) Losses on write-off/sale of goods 45,545 39,662 66,029 37,934 Provision for impairment - accounts receivable 1,016,816 832,184 1,230,675 896,336 Provision for (reversal) of trade accounts payable 288,769 (198,477) 265,072 (234,967) Provision (write-off and reversals of) for impairment - inventories (25,458) (35,692) (29,062) Pension plans and other post-retirement benefits 35,239 33,690 36,666 33,691 Provisions for tax, civil, labor and regulatory contingencies 877,645 546,191 993,508 546,204 Interest expense 785,852 662,944 919,908 662,944 Provision for divestiture 51,822 10,931 58,396 10,931 Provision for customer loyalty program 3,223 907 3,223 907 Other 1,554 - (8) - Increase or decrease in operating assets and liabilities: Trade accounts receivable (1,573,764) (1,791,735) (1,841,659) (1,859,857) Inventories (63,764) 36,556 (81,820) 54,876 Taxes recoverable (432,587) (219,466) (616,012) (235,559) Prepaid expenses 88,621 61,296 111,288 59,463 Other current assets 4,883 (12,862) (104,706) 30,561 Other noncurrent assets 33,351 33,062 (159,315) 29,612 Personnel, social charges and benefits 258,834 (169,220) 260,109 Trade accounts payable 175,444 496,976 103,346 539,136 Taxes, charges and contributions (21,610) 618,024 78,436 617,886 Interest paid (824,952) (800,302) (949,386) (800,302) Income and social contribution taxes paid - (520,740) (397,070) (782,860) Other current liabilities (1,076,328) (531,236) (992,525) (538,693) Other noncurrent liabilities (861,675) (43,851) (722,507) (48,740) Total cash used 9n investing activities Acquisition of property, plant and equipment and intangible assets (7,504,464) (6,792,895) (7,535,011) Proceeds from disposal of property, plant and equipment 19,688 19,856 19,902 21,128 Cash paid for acquisition of companies, net of cash acquired - (8,528,986) - Capital increase in subsidiary (5,827,064) - - - Redemption of (investiments in) investments in guarantee - 4,567 - 4,567 Redemption of (investment in) judicial deposits 13,224 (105,228) (6,431) (104,707) Dividends and interest on equity received 1,102,911 251,687 8 6,381 Net payment of derivative contracts on acquisition of GVT 682,695 - 682,695 - Total cash generated by (used in) financing activities 11,423,775 5,372,658 Payment of loans, financing and debentures (1,563,272) (8,710,567) (1,563,272) Loans and debentures raised 1,115,210 318,573 1,285,210 318,573 Payment net of derivative agreements 336,873 63,741 546,805 63,741 Payment for reverse split of shares - (245) - (245) Dividend and interest on equity paid (2,446,621) (3,678,665) (2,446,621) Capital increase 16,107,285 - 16,107,285 - Direct capital increase costs (89,605) - (89,605) - Payment to dissenters' rights - shareholders - (87,805) - Increase (decrease) in cash and cash equivalents 371,291 644,156 Cash and cash equivalents at the beginning of the year 3,835,304 6,311,299 4,692,689 6,543,936 Cash and cash equivalents at the end of the year 4,206,595 3,835,304 5,336,845 4,692,689 Changes in cash and cash equivalents for year 371,291 644,156 Page 7 TELEFÔNICA BRASIL S.A. Statements of other comprehensive income Years ended December 31, 2015 and 2014 (In thousands of reais) Company Consolidated Net income for the year 3,420,249 4,936,659 3,420,249 4,936,659 Unrealized losses on investments available for sale (7,643) (1,870) (7,643) Taxes on unrealized losses on investments available for sale 636 2,599 636 2,599 (1,234) (5,044) (1,234) (5,044) Gains (losses) on derivative transactions 227,167 335,169 227,167 335,169 Taxes on gains (losses) on derivative transactions (113,958) (77,236) (113,958) 149,931 221,211 149,931 221,211 Cumulative Translation Adjustments (CTA) on transactions in foreign currency 21,679 (551) 21,679 (551) Other net comprehensive income to be reclassified into income in subsequent periods 170,376 215,616 170,376 215,616 Actuarial gains (losses) and limitation effect of the surplus plan assets 408,628 (55,343) 401,500 (55,343) Tax on actuarial gains (losses) and limitation effect of the surplus plan assets 18,817 (136,510) 18,817 269,695 (36,526) 264,990 (36,526) Gains (losses) on derivative transactions - (571,777) - Taxes on gains (losses) on derivative transactions 194,404 - 194,404 - (377,373) - (377,373) - Interest in comprehensive income of subsidiaries - - - Other net comprehensive income that shall not be reclassified to P&L for subsequent periods Comprehensive income for the year, net of taxes 3,478,242 5,115,749 3,478,242 5,115,749 Page 8 TELEFÔNICA BRASIL S.A. Statements of value added Years ended December 31, 2015 and 2014 (In thousands in reais) Company Consolidated Revenues 46,382,330 44,917,406 54,401,532 47,302,732 Sale of goods and services 46,615,748 45,082,116 54,450,685 47,503,750 Other revenues 783,398 667,474 1,181,522 695,318 Provision for impairment of trade accounts receivable (832,184) (1,230,675) (896,336) Inputs acquired from third parties Cost of goods and products sold and services rendered (9,674,776) (11,922,285) (10,685,880) Materials, electric energy, third-party services and other expenses (8,101,062) (9,218,942) (8,125,895) Loss/recovery of assets 20,188 (11,783) (8,915) (6,451) Gross value added 28,034,895 27,129,785 33,251,390 28,484,506 Withholdings Depreciation and amortization (5,657,646) (5,273,256) (6,814,951) (5,295,589) Net value added produced 22,377,249 21,856,529 26,436,439 23,188,917 Value added received in transfer 4,512,403 2,611,959 4,730,701 1,990,326 Equity pickup 748,526 742,628 2,036 6,940 Financial income 3,763,877 1,869,331 4,728,665 1,983,386 Total undistributed value added 26,889,652 24,468,488 31,167,140 25,179,243 Distribution of value added Personnel,social charges and benefits (2,832,181) (3,561,671) (2,855,235) Direct compensation (1,951,530) (2,039,202) (2,498,009) (2,055,234) Benefits (704,297) (658,993) (889,715) (664,727) Unemployment Compensation Fund (FGTS) (141,290) (133,986) (173,947) (135,274) Taxes, charges and contributions (14,443,130) (12,563,110) (16,374,999) (13,241,637) Federal (4,528,902) (3,016,423) (5,356,192) (3,579,958) State (9,839,881) (9,483,392) (10,818,524) (9,496,466) Local (74,347) (63,295) (200,283) (165,213) Debt remuneration (6,229,156) (4,136,538) (7,810,221) (4,145,712) Interest (4,164,923) (2,336,330) (5,496,055) (2,339,890) Rental (2,064,233) (1,800,208) (2,314,166) (1,805,822) Equity remuneration (3,420,249) (4,936,659) (3,420,249) (4,936,659) Interest on equity (1,745,925) (2,092,000) (1,745,925) (2,092,000) Dividends (270,000) - (270,000) - Retained profit (1,404,324) (2,844,659) (1,404,324) (2,844,659) Page 9 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 1) OPERATIONS a) Background information Telefônica Brasil S.A. (“Company” or “Telefônica Brasil”) is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions and authorizations it has been granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, No. 1376, in the city and State of São Paulo, Brazil, is a member of Telefónica Group (“Group”), the telecommunications industry leader in Spain, also present in various European and Latin American countries. At December 31, 2015 and 2014, Telefónica S.A. (“Telefónica”), the Group holding company based in Spain, held a total direct and indirect interest in the Company, including treasury shares of 73.58% and 73.81%, respectively (Note 23). The Company is listed in the Brazilian Securities and Exchange Commission (“CVM”) as a publicly-held company under Category A (issuers authorized to trade any marketable securities) and has shares traded on the São Paulo Stock Exchange (“BM&FBovespa”). The Company is also listed in the Securities and Exchange Commission (“SEC”), of the United States of America, and its American Depositary Shares (“ADSs”) are classified under level II, backed only by preferred shares and traded in the New York Stock Exchange (“NYSE”). b) Operations The Company is primarily engaged in rendering land-line telephone and data services in the state of São Paulo, under Fixed Switched Telephone Service Concession Arrangement (“STFC”) and Multimedia Communication Service (“SCM”) authorization, respectively. Also, the Company is authorized to render other telecommunications services, such as SCM (data communication, including broadband internet), SMP (Personal Communication Services) and SEAC (Conditional Access Audiovisual Services), especially by means of DTH and cable technologies. The Company is the grantee of an STFC concession to render land-line services in the local network and national long distance calls originated in sector 31 of Region III, which comprises the state of São Paulo (except for cities within sector 33), and has authorization for land-line calls originated in Regions I and II, as established in the General Service Concession Plan (“PGO”). In accordance with the service concession arrangement, every two years, during the arrangement’s 20-year term, the Company shall pay a fee equivalent to 2% of its prior-year STFC revenue, net of applicable taxes and social contribution taxes (Note 22). The Company’s current STFC concession arrangement is valid until December 31, 2025. GVT Participações S.A. (“GVTPart.”) is the controlling company of Global Village Telecom S.A. (“GVT”), companies that have been controlled by the Company since May 28, 2015 (Note 4). GVT is the direct controlling company of POP Internet Ltda. (“POP”) and indirect controlling company of Innoweb Ltda. (“Innoweb”), Brazil-based entities operating in the telecommunications industry. GVT is engaged in the provision of STFC, SCM and pay-TV (SEAC) services throughout Brazil. POP is a provider of free Internet access. Innoweb provides telephone services using VoIP technology, which allows calls using the Internet at lower costs than those using conventional telephone technology, using dedicated circuits. The Company operates SMP services, in accordance with the authorizations it has been given. Frequency authorizations granted by Brazil’s Telecommunications Regulatory Agency (“ANATEL”) may be renewed only once, over a 15-year period, through payment, every two years after the first renewal, of fees equivalent to 2% of the Company’s prior-year revenue, net of taxes and social contribution taxes, related to the application of the Basic and Alternative Service Plans (Note 22). Page 10 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) In the auction for sale of the remaining radiofrequency bands of 1,800 MHz, 1,900 MHz and 2,500 MHz, held by ANATEL on December 17, 2015, the Company was the outbidder of seven 2,500MHz frequency lots, having offered the amount of R$185,450, as follows: lot E2 DDD11 Greater São Paulo - R$110,250; lot E18 DDD21 Greater Rio - R$55,000; lot E39 DDD48 Florianópolis and region - R$500; lot E43 DDD51 Greater Porto Alegre - R$16,690; lot E46 DDD54 Caxias do Sul and region - R$2,085; lot E51 DDD63 Palmas and region - R$400; and lot E58 DDD67 Dourados and region - R$525. As such, the Company will increase its service rendering capacity using 4G technology in important regions of the Brazilian territory, with additional 10+10 MHz band, supplementing the 20+20Mhz band acquired in the 2012 bidding. The amount payable and use terms shall observe the rules provided in the bidding notice and as defined by ANATEL. In the auction for sale of national 700MHz frequency, held by ANATEL at September 30, 2014, the Company won lot 3 among the others offered lots. The Authorization Term signed with ANATEL was published in the Federal Official Gazette (“DOU”) on December 8, 2014. The total amount of this license was of R$2,770,320, as follows: § R$1,657,502 referring to the total 700 MHz license amount, paid on the date of signature of the Authorization Term. § R$1,112,818 (transaction not affecting cash, adjusted to present value), referring to a portion of the Company’s liability arising from an agreement entered into with ANATEL, whereby the operators that won this auction shall organize Entidade Administradora do Processo de Redistribuição e Digitalização de Canais de TV e RTV (“EAD”), which will be responsible for equally performing all TV and RTV channel redistribution procedures and solutions to harmful interference in radio communication systems. The funds for these procedures shall be transferred by the operators in 4 annual installments adjusted by IGP-DI. § The amounts were recorded: (i) in licenses in intangible assets, being amortized over the remaining license term established in the Authorization Term (Note 14) and; (ii) in authorization licenses in current and noncurrent liabilities, for the remaining balance payable (Note 22). We set out below a summary of the authorizations for rendering SMP service granted to the Company. Page 11 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) License Expiration Frequency 450 MHz 700 MHz 800 MHz 900 MHz 1800 MHz 1900 MHz 2100 MHz 2.5 GHz Band 14 MHz 20 MHz 25 MHz 5 MHz 20 MHz 10 MHz 30 MHz 40 MHz Operation area Region 1 Rio de Janeiro - Dec/29 Nov/20 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Espírito Santo - Dec/29 Nov/23 Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Amazonas. Roraima. Amapá. Pará and Maranhão - Dec/29 Nov/28 Apr/23 Apr/23 - Apr/23 Oct/27 Minas Gerais (except Triângulo Mineiro) Oct/27 Dec/29 Apr/23 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Minas Gerais (Triângulo Mineiro) Oct/27 Dec/29 - Apr/20 (10) Apr/20 (10) Apr/23 (3) Apr/23 (9) Oct/27 Bahia - Dec/29 Jun/23 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Sergipe Oct/27 Dec/29 Dec/23 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Alagoas. Ceará. Paraíba. Pernambuco. Piauí and Rio Grande do Norte Oct/27 Dec/29 - - Apr/23 Dec/22 (2) Apr/23 Oct/27 Region 2 Paraná (except Sector 20) and Santa Catarina - Dec/29 Apr/28 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Paraná sector 20 (5) - Dec/29 Apr/28 (1) - Apr/23 - Apr/23 Oct/27 Rio Grande do Sul (except sector 30) - Dec/29 Dec/22 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Rio Grande do Sul (sector 30) (11) - Dec/29 - - Apr/23 Dec/22 (2) Apr/23 Oct/27 Distrito Federal - Dec/29 Jul/21 Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Goiás and Tocantins - Dec/29 Oct/23 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Goiás (sector 25) (7) - Dec/29 - - Apr/23 Dec/22 (2) Apr/23 Oct/27 Mato Grosso - Dec/29 Mar/24 Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Mato Grosso do Sul (except sector 22) - Dec/29 Sept/24 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Mato Grosso do Sul (sector 22) (6) - Dec/29 - - Apr/23 Dec/22 (2) Apr/23 Oct/27 Rondônia - Dec/29 Jul/24 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Acre - Dec/29 Jul/24 (1) Apr/23 Apr/23 Apr/23 (3) Apr/23 Oct/27 Region 3 São Paulo Oct/27(4) Dec/29 Ago/23 - Apr/23 Apr/23 (3) Apr/23 (9) Oct/27 São Paulo (Ribeirão Preto. Guatapará and Bonfim Paulista) Oct/27(4) Dec/29 Jan/24 - Apr/23 Apr/23 (3) Apr/23 Oct/27 São Paulo (Franca area and region) Oct/27(4) Dec/29 Ago/23 - Apr/23 Apr/23 (3) Apr/23 Oct/27 São Paulo (sector 33) (8) - Dec/29 - - Apr/23 Dec/22 (2) Apr/23 Oct/27 All authorization terms of bands A and B were already renewed for 15 years. Therefore, another renewal is not possible (completing 30 years of authorization). The authorization terms of L band, which were related to bands A or B, were renewed for the same period. L bands, which were realigned to J band, have the same renewal date of the latter (calculation of the realigned price observed this matter). In São Paulo, only in cities with CN from 13 to 19, the Company has the 450MHz license, maturing on October 18, 2027. Paraná – Sector 20 of PGO – cities of Londrina and Tamarana. Mato Grosso do Sul – Sector 22 of PGO – city of Paranaíba. Goiás – Sector 25 of PGO – cities of Buriti Alegre, Cachoeira Dourada, Inaciolândia, Itumbiara, Paranaiguara and São Simão. São Paulo - sector 33 of PGO - cities of Altinópolis, Aramina, Batatais, Brodosqui, Buritizal, Cajuru, Cássia dos Coqueiros, Colômbia, Franca, Guaíra, Guará, Ipuã, Ituverava, Jardinópolis, Miguelópolis, Morro Agudo, Nuporanga, Orlândia, Ribeirão Corrente, Sales de Oliveira, Santa Cruz da Esperança, Santo Antônio da Alegria and São Joaquim da Barra. Abstract of Authorization Term No. 42/2008 (MG) and No.21/2008 (SP), published in DOU of 4/29/08 and also on 4/30/08, although ANATEL considers 4/30/08 for control purposes, the Company conservatively considers 4/29/08. Next Authorization Terms to be renewed - E band (MG - Sector 3 - CTBC). Rio Grande do Sul – sector 30 – cities of Pelotas, Morro Redondo, Capão do Leão and Turuçu. Service concessions and authorizations are granted by ANATEL, under the terms of Law No. 9472 of July 16, 1997 - General Telecommunications Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986 of July 18, 2000 and No. 12485 of September 12, 2011. Operation of such concessions is subject to supplementary regulations and plans. c) Agreement between Telefónica S.A. and Telecom Itália, S.p.A. We set out below a brief description of the event occurred in connection with the agreement between Telefónica and Telecom Itália, S.p.A. (“Telecom Itália”). Page 12 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) TELCO S.p.A. (“TELCO”) had a 22.4% interest with voting rights in Telecom Itália, and is the largest shareholder of this company. Telefónica holds indirect control in Telefónica Brasil and Telecom Itália holds an indirect interest in TIM S.A. (“TIM”), a Brazilian telecommunications company. Neither Telefónica, nor Telefônica Brasil or any other affiliate of Telefónica interfere in, are involved with or have decision-making powers over TIM operations in Brazil, also being lawfully and contractually forbidden to exercise any type of political power derived from indirect interest in relation to TIM operations in Brazil. TIM (Brazil) and Telefônica Brasil compete in all markets in which they operate in Brazil under permanent competitive stress and, in this context, as well as in relation to the other economic players in the telecommunications industry, maintain usual and customary contractual relations with one another (many of which are regulated and inspected by ANATEL) and/or which, as applicable, are informed to ANATEL and Brazil’s Administrative Council for Economic Defense (CADE), concerning the commitments assumed before these agencies so as to ensure total independence of their operations. On September 24, 2013, Telefónica entered into an agreement with the other shareholders of the Italian company TELCO whereby Telefónica subscribed and paid up capital in TELCO through a contribution of 324 million euros, receiving shares without voting rights of TELCO as consideration. As a result of this capital increase, the share capital of Telefónica with voting rights in TELCO remained unchanged, although their economic participation rose to 66%. Thus, the governance of TELCO, as well as the obligations of Telefónica to abstain from participating in or influencing the decisions that impact the industries where they both operate, remained unchanged. On June 16, 2014, the Italian shareholders of TELCO decided to exercise their rights to request spin-off ensured by the Shareholders' Agreement of the company. This spin-off was approved by the Annual Shareholders’ Meeting of TELCO held on July 9, 2014, and is subject to prior authorization by relevant authorities, including CADE and ANATEL in Brazil. On December 22, 2014 and March 12, 2015, ANATEL authorized TELCO’s spin-off, in a transaction impacting the swap transaction conducted with Vivendi S.A. (“Vivendi”). In the swap transaction agreed by and between Telefónica and Vivendi, Vivendi would exchange all its voting shares and part of its non-voting shares held in the Company for an indirect interest held by Telefónica in Telecom Itália, subject to certain conditions, such as prohibiting Vivendi to increase its interest in the Company. The 61st ordinary session of CADE’s Trial Court, held on March 25, 2015, approved TELCO’s spin-off and the swap transaction agreed upon between Telefónica and Vivendi, subject to the execution of three concentration control agreements. On June 24, 2015, the share swap transaction between Telefónica and Vivendi was completed, through its subsidiary Société d’Investissements et de Gestion 108 SAS (“FrHolding108”), through which FrHolding108 transferred shares to Telefónica representing 4.5% interest in the Company in exchange for 1,110,000,000 shares representing 8.2% of the common shares of Telecom Itália, previously held by TELCO. On July 29, 2015, after close of business on the New York Stock Exchange, Vivendi disposed of all the preferred shares of the Company, representing 4% of its share capital. On the same date, the share swap transaction between Telefónica and FrHolding108 was completed. A such, as from said date, FrHolding108 no longer holds any shareholding interest in the Company. As a result of the above, Telefónica no longer held, directly or indirectly, any economic interest in TELCO at December 31, 2015. d) Corporate Restructuring The Company’s Special Meeting held on May 28, 2015, approved acquisition of all the shares issued by GVTPart. and 675,571 shares of GVT, as well as the incorporation of shares of GVTPart. by the Company. As a consequence of these acts, the Company became the sole shareholder of GVTPart. and indirect controlling company of GVT, POP and Innoweb. Page 13 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) After concluding the aforementioned stages, the Company’s Board of Directors’ meeting held on September 22, 2015 analyzed the proposal of Corporate Restructuring involving the Company, its wholly-owned subsidiary (GVTPart.) and its indirect subsidiaries (GVT and POP), in such a way that at the end of the process, the services rendered by GVT that are not classified as telecommunication services will be centralized in POP and telecommunication services will be centralized in the Company. Considering that in the implementation of the Corporate Reorganization all the companies involved are wholly-owned subsidiaries or indirect subsidiaries of the Company, there will not be right of retirement of the Company’s shareholders (on the terms of article 137 of Law No. 6404/76, as amended), since the operations provided for will not affect the shareholding structure and will not result in capital increase and issue of new shares of the Company. ANATEL, in its Executive Board’s meeting held on November 4, 2015, granted the prior authorization for the Corporate Restructuring, subject to expected conditions compatible with those imposed in other similar transactions, whose content will be published by ANATEL in the DOU. The Company will make a supplementary communication, containing further details about the terms and conditions of the Corporate Restructuring, as well as the related notice convening the Company’s Special Meeting about the matter. 2) BASIS OF PREPARATION AND PRESENTATION OF FINANCIAL STATEMENTS 2.1) Statement of Compliance The individual financial statements (Company) and the consolidated financial statements (Consolidated) were prepared and are presented in accordance with the accounting practices adopted in Brazil, which comprise CVM standards and CPC pronouncements, in compliance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB). All significant information in the financial statements - and solely such information - is disclosed and corresponds to that used by management in its administration. At the meeting held on February 15, 2016, the Executive Board authorized the issuance of these financial statements, which were ratified by the Board of Directors at a meeting held on February 19, 2016. 2.2) Basis of preparation and presentation The Company’s financial statements for the years ended December 31, 2015 and 2014 are presented in thousands of reais (unless otherwise stated) and were prepared under a going concern assumption. The financial statements were prepared on a historical cost basis (except where different criteria are required) and adjusted to reflect the valuation of assets and liabilities measured at fair value or considering the mark-to-market valuation when such valuations are required by IFRS. These financial statements were prepared under various measurement bases used in accounting estimates. The accounting estimates involved in the preparation of these financial statements were based on objective and subjective factors, considering management’s judgment for determining the adequate amounts to be recorded in the financial statements. Significant items subject to these estimates and assumptions include selection of useful lives and recoverability of property and equipment in operations, measurement of financial assets at fair value and under present value adjustment method, as well as non-financial assets acquired in a business combination, credit risk analysis in determining estimated impairment losses of trade accounts receivable, as well as the analysis of other risks in determining other provisions, including for contingencies. The book values of assets and liabilities recognized, which represent hedged items at fair value, which, alternatively, would have been recorded at amortized cost, are adjusted to state the variations in fair values attributable to the hedged risks. Settlement of transactions involving these estimates may result in amounts significantly different from those recorded in the financial statements due to the probabilistic treatment inherent to the estimate process. The Company reviews its estimates at least on an annual basis. Page 14 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Certain accounts in the tables of these notes to financial statements and the Statement of Value Added were reclassified so as to allow comparison of information for the years ended December 31, 2015 and 2014, as applicable. To allow comparability of the consolidated financial statements for the years ended December 31, 2015 and 2014, the effects from consolidation of GVTPart. as from May 1, 2015 shall be considered. In compliance with CVM Rule No. 565, of June 15, 2015, the Company reports, in Note 36, the pro forma consolidated income statements (not audited or not reviewed) for the years ended December 31, 2015 and 2014. The Company declares that the consolidated financial statements are in compliance with the IFRS issued by IASB and also in accordance with the pronouncements, interpretations and guidelines issued by CPC in force as of December 31, 2015, which are the same followed by the financial statements at December 31, 2014, except for the new pronouncements, interpretations and amendments, of the following standards, amendments and interpretations published by IASB and IFRS Interpretations Committee (IFRIC), described below, which became effective for the year ended December 31, 2015: IAS 19 Defined Benefit Plans: Employee Contributions – Amendments to IAS 19: These amendments require that an entity consider contributions of employees or third parties in accounting for defined benefit plans. These amendments require that such contributions that are linked to the service be attributed to the periods of service as negative benefit. The amendments clarify that, if the amount of the contributions does not depend on the number of years of service, the entity is authorized to recognize such contributions, as service cost reduction in the period in which the service is rendered, instead of allocating these contributions to the periods of service. Amendments become effective as from July 1, 2014 on a retrospective basis. The application of this amendments did not have any impact on the Company’s consolidated financial statements. Annual improvements - 2010-2012 cycle: · IFRS 2 Share Based Payments: This amendment changed the definition of vesting relating to the purchase conditions and its implementation is effective beginning on or after July 1, 2014. The Company does not believe that these amendments may significantly impact its financial position. · IFRS 3 Business Combinations: This amendment changed the subsequent accounting for contingent consideration in a business combination. Contingent consideration on acquisition of a business that is not classified as equity is subsequently measured at fair value through profit or loss, whether or not included in the scope of IFRS 9 Financial Instruments. This change is effective for new business combinations after July 1, 2014. The Company considered the application of these changes to the business combinations occurred upon acquisition of GVTPart. (Note 4). · IFRS 8 Operating Segments: These amendments are related to: (i) the aggregation of operating segments, which can be combined / aggregated whether they are in accordance with the criteria of the rule, in other words, if the segments have similar economic characteristics and are similar in other qualitative aspects. If they are combined, the entity shall disclose the economic characteristics used to assess whether the segments are similar; and (ii) t he reconciliation of segment assets to total assets is only required to be disclosed if the reconciliation is reported to the chief operating decision maker, similar to the required disclosure for segment liabilities. These amendments became effective as from July 1, 2014. Considering the fact that the Company and its subsidiaries operate in a sole operating segment, this amendment did not have any significantly impact on the Company's financial statements. Page 15 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) · IAS 16 Property, Plant and Equipment and IAS 38 Intangible Assets: The amendments to IAS 16.35 (a) and IAS 38.80 (a) clarify that a revaluation can be made as follows: i) adjust the recorded gross amount of asset to market value or, ii) determine the market value and proportionally adjust the recorded gross amount so that the resulting recorded amount is equal to the market value. IASB also clarifies that the accumulated depreciation/amortization is the difference between the recorded gross amount and the asset's book value (i.e., the recorded gross amount – accumulated depreciation/amortization book value). The amendment to IAS 16.35 (b) and IAS 38.80 (b) clarifies that the accumulated depreciation/amortization is eliminated so that the recorded gross amount and the book value is equal to the market value. Amendments become effective as from July 1, 2014 on a retrospective basis. Considering that the revaluation of fixed or intangible assets is not allowed in Brazil, the application of the amendments to this amendment did not have any impact on the Company's financial statements. · IAS 24 Related Party Disclosures: The amendment to this standard clarifies that a management entity of other entity that provides key personnel for provision of management services is a subject related to related party disclosures. Additionally, an entity that used a management entity shall disclose the expenses incurred with management services. Amendments become effective as from July 1, 2014 on a retrospective basis. The application of this amendment did not affect significantly the Company’s related party disclosures. Annual improvements - 2011-2013 cycle: · IFRS 3 Business Combinations: The amendments to this standard clarify that joint arrangements (and not only joint ventures) are not included in the application of IFRS 3. The amendments are effective on or after July 1, 2014 on a prospective basis. The application of these amendments did not have any significant impact on the Company’s consolidated financial statements. · IFRS 13 Fair Value Measurement: This amendment is related to the application of the exception to financial assets portfolio, financial liabilities and other contracts. The amendment is effective as from July 1, 2014. The application of this amendments did not have a significant impact on the Company’s consolidated financial statements. · IAS 40 Investment Property: Amendment to this standard clarifies the relationship between IFRS 3 and IAS 40 for classification of property as investment property or property occupied by owner. The description of ancillary services determined in IAS 40, which provides a difference between investment property and owner of occupied property (IFRS 3) is used to determine whether the operation refers to the purchase of an asset or a business combination. This amendment entered in force as from July 1, 2014 on a prospective basis. The application of this amendment did not have any significant impact on the Company’s consolidated financial statements. On the date of preparation of these financial statements, the following IFRS amendments had been published; however, their application was not compulsory: Page 16 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Standards and Amendments to Standards Effective as from Annual improvements to IFRS Cycle 2012 to 2014 include: January 1, 2016 IFRS 5 Non-current Assets Held for Sale and Discontinued Operations, amended IFRS 7 Financial Instruments: Disclosures (Financial Instruments: Disclosures) amended. IAS 19 Employee Benefits, amended (Discount rate: regional market issue) IAS 34 Interim Financial Reporting, amended. IAS 1 Disclosure Initiative, amended. January 1, 2016 IFRS 10. 12 and IAS 28 Investment Entities: Applying the Consolidation Exception, amended. January 1, 2016 IFRS 11 Accounting for Acquisitions of Interest in Joint Operations, amended. January 1, 2016 IFRS 14 Regulatory Deferral Account, issued. January 1, 2016 IAS 16 and IAS 38 Clarification of Acceptable Methods of Depreciation and Amortization. amended. January 1, 2016 Amendments to IAS 27 Equity Method in Separate Financial Statements, amended. January 1, 2016 IFRS 9 Financial Instruments, issue of final draft January 1, 2018 IFRS 15 Revenue from Contracts with Customers, issued. January 1, 2018 IFRS 16 Leases, issued. January 1, 2019 The Company does not early adopt any pronouncement, interpretation or amendment that has been issued, whose application is not compulsory. Based on the analyses made to date, the Company estimates that the adoption of most of these standards, amendments and improvements will not have a significant impact on the consolidated financial statements in the initial period of application. However, IFRS 15 is likely to have an impact in the timing and amount of revenue recognition in connection with certain bundled revenue transactions. The Group is currently assessing the impact of the application of this standard. Also, the changes introduced by IFRS 9 will affect financial instruments and transactions with financial instruments carried out on or after January 1, 2018. In addition to this, IFRS 16 requires a company to report on the balance sheet lease assets and lease liabilities for all leases (other than short-term leases and leases of low-value assets). Therefore, changes introduced by IFRS 16 are likely to have a significant impact in the Company’s financial statements. 2.3) Basis for consolidation The consolidated financial statements include the financial statements of the Company and its subsidiaries at December 31, 2015 and 2014. Control is obtained when the Company is exposed or has the right to variable returns based on its involvement with the investee and has the capacity of affecting these returns through the power exercised in relation to the investee. Specifically, the Company control an investee if, and only if, it has: i) power in relation to the investee (i.e., existing rights that ensure to it the current capacity of directing investee’s activities); ii) exposure or right to variable returns based on its involvement with the investee; and ii) the capacity to use its power in relation to investee to affects the results. Generally, there is the assumption that the majority of voting rights results in control. In order to support this assumption and when the Company has less than the majority of voting rights or similar rights of an investee, the Company considers all relevant facts and circumstances in evaluating whether it has power in relation to an investee, including: i) the contractual agreement with other parties holding voting rights of the investee; ii) rights originated in contractual agreements; and iii) voting rights and potential voting rights of the Company. Page 17 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The Company evaluates whether it exercises control or not of an investee if facts and circumstances indicate that there are changes in one or more of the three control elements. Consolidation of a subsidiary begins when the Company obtains control in relation to the subsidiary and ends when the Company stops exercising the referred to control. Assets, liabilities and P&L of a subsidiary acquired or disposed of in the year are included in the consolidated financial statements as from the date on which the company obtains control until the date the company no longer exercises control over the subsidiary. At December 31, 2015 and 2014, the Company held interest in the following companies: % of interest Investees Type of Investment At 12/31/2015 At 12/31/2014 Country (Headquarters) Main activities Telefônica Data S.A. ("TData") Wholly-owned subsidiary 100.00% 100.00% Brazil Telecommunications GVT Participações S.A. ("GVTPart.") (Note 4) Wholly-owned subsidiary 100.00% - Brazil Telecommunications Aliança Atlântica Holding B.V. ("Aliança") Jointly controlled subsidiary 50.00% 50.00% Netherlands Holding company operating in the telecommunications sector Companhia AIX de Participações ("AIX") Jointly controlled subsidiary 50.00% 50.00% Brazil Development of subterranean telecommunications network Companhia ACT de Participações ("ACT") Jointly controlled subsidiary 50.00% 50.00% Brazil Technical support for telecommunication networks Interests held in subsidiary or jointly-controlled entity are measured under the equity method in the individual financial statements. In the consolidated financial statements, investments and all asset and liability balances, revenues and expenses arising from transactions and interest held in subsidiaries are fully eliminated. Investments in jointly-controlled entities are measured under the equity method in the consolidated financial statements. 3) SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES a) Cash and cash equivalents These are maintained in order to meet short-term cash commitments and not for investment or other purposes . The Company and subsidiaries consider cash equivalents a short-term investment readily convertible into a known amount of cash and subject to insignificant risk of change in value. Short-term investments are qualified as cash-equivalent when redeemable within 90 days (Note 5). b) Trade accounts receivable, net These are evaluated by the value of the services provided in accordance with the contracted conditions, net of estimated impairment losses. These include the services provided to customers, which were still not billed until balance sheet date, as well as other trade accounts receivable related to the sale of cellphones, SIM cards, accessories and rent of IT equipment (TData’s “Soluciona TI” product). The estimated impairment losses are set up at sufficient amounts to cover any losses and consider mainly the expected default (Note 6). c) Inventories These are evaluated and presented at the average acquisition cost or by the net realizable value, whichever is lower. These include cellphones, SIM cards, prepaid cards, accessories, consumption materials and maintenance. Net realizable value is the estimated selling price in the ordinary course of business, less estimated costs necessary to make the sale (Note 7). Estimated impairment losses are set up for materials and devices considered obsolete or whose carrying amounts are in excess of those usually commercialized by the Company within a reasonable period of time. d) Prepaid expenses These are stated at amounts effectively disbursed referred to services contracted by not incurred yet. Prepaid expenses are allocated to P&L to the extent that related services are rendered and economic benefits obtained (Note 10). Page 18 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) e) Investments The Company’s investments in investees (subsidiaries or jointly-controlled entities) are accounted for using the equity method in the individual financial statements. In the consolidated financial statements investments in subsidiaries are fully eliminated and investments in jointly-controlled entities are stated by the equity method without being eliminated. Joint control is the contractually agreed sharing of a control, only existing when decisions about relevant activities call for unanimous agreement by the parties sharing control. Based on the equity pickup method, investments are recorded in balance sheets at cost plus changes after the acquisition of the equity interest. The income statement reflects the portion of P&L from operations in investees. When changes are directly recognized in the investees' equity, the Company will recognize its portion in variations occurred, as well as record these variations in the statements of changes in equity and in the statements of comprehensive income, where applicable. The financial statements of investees are prepared for the same reporting period of the Company. Whenever necessary, adjustments are made so that the accounting policies are in accordance with those adopted by the Company. After the equity method is applied, the Company determines whether there is need to recognize additional impairment of its investment in investees. At each closing date, the Company determines whether there is objective evidence of impairment of investment in the affiliate. If so, the Company calculates the recoverable amount as the difference between the recoverable value of the investees and their book value, and recognizes the amount in P&L. When there is loss of significant influence over the investees, the Company evaluates and recognizes the investment, at this moment, at fair value . Any difference between the investees’ book value by the time it loses significant influence and the fair value of the remaining investment and revenue from sale is recognized in P&L. Upon consolidation, all asset and liability balances, revenues and expenses arising from transactions and interest held in equity between the Company and its subsidiaries were eliminated. Foreign exchange variations in Aliança’s equity (jointly-controlled entity) are recognized in the Company’s equity in other comprehensive income (“Difference of conversion of investments abroad”, Note 23). f) Property, plant and equipament, net Property, plant and equipament are stated at acquisition and/or construction cost, net of accumulated depreciation and/or accumulated impairment losses, if any. Such cost includes the borrowing costs for long-term construction projects if the recognition criteria are met, and is stated net of ICMS (State VAT) credits, which were recorded as recoverable taxes. Asset costs are capitalized until the asset becomes operational. Costs incurred after the asset becomes operational and that do not improve the functionality or extend the useful life of the asset are immediately expensed, under the accrual method of accounting. When significant parts of fixed assets are required to be replaced at intervals, the Company recognizes such parts as individual assets with specific useful life and depreciation. Likewise, expenses that represent asset improvement (expanded installed capacity or useful life) are capitalized. All the other repair and maintenance costs are recognized in the income statement as incurred. Page 19 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The present value of the expected cost for the decommissioning of towers and equipment on leased property is capitalized in the cost of the respective asset matched with the provision for dismantling obligations (Note 19) and depreciated over the useful life of the related assets, which do not exceed the lease term. Depreciation is calculated by the straight-line method over the useful life of assets, at rates that take into account the estimated useful lives of assets based on technical analyses. The assets’ residual values, useful life and methods of depreciation are reviewed on a yearly basis, adjusted prospectively, if appropriate. Useful life in terms of depreciation rates, which is reviewed annually by the Company is stated in Note 13. Property and equipment items are written off when sold or when no future economic benefit is expected from their use or sale. Any gains or losses arising from write-off of assets (measured as the difference between the net disposal proceeds and the net book value of the asset) are recognized in the income statement in the year when the asset is written off. Following is a brief description of the main fixed asset items, note 13: · Switching equipment: This includes switching centers and control, gateway, platforms and other switching equipment. · Equipment and transmission media These include base radio station, microcells, minicells, repeaters, antennas, radios, access networks, concentrators, cables, TV equipment and other equipment and transmission means. · Terminal/modem equipment: Includes cellphones and modems (rent and free lease), CPCT, public telephones and other terminal equipment. · Infrastructure: This includes buildings, elevators, central air conditioning equipment, towers, posts, containers, energy equipment, land piping, support and protectors, leasehold improvements, etc. · Other fixed asset items: These include vehicles, repair and construction tools and instruments, telesupervision equipment, IT equipment, testing and measurement equipment, fixtures and other goods for general use. g) Intangible assets, net Intangible assets acquired separately are measured at cost upon their initial recognition. The cost of an intangible asset acquired in a business combination is its fair value at the acquisition date. After initial recognition, intangible assets are stated at acquisition and/or buildup cost, net of amortization and accumulated provision for impairment, where applicable. Intangible assets generated internally, excluding capitalized development costs, are not capitalized, and the expense is reflected in the income statement for the year in which it is incurred. The useful life of intangible assets is considered finite or indefinite. · Intangible assets with finite useful lives are amortized over their economic useful lives under the straight-line method and are tested for impairment whenever there is any indication of impairment loss . The amortization period and the amortization method for an intangible asset with a finite useful life are reviewed on an annual basis. Changes in the estimated useful life or the expected pattern of consumption of future economic benefits embodied in the asset are accounted for by changing the amortization period or method, as appropriate, and treated as changes in accounting estimates. The amortization expense on intangible assets with finite life is recognized in the income statement in the cost/expense category consistent with the function of the intangible assets. Page 20 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) · Intangible assets with indefinite useful lives are not amortized, but are tested for impairment annually, either individually or at the cash-generating unit level . The assessment of indefinite life is reviewed annually to determine whether the indefinite life continues to be supportable. Otherwise, changes in useful life – from indefinite to finite - are made on a prospective manner. Goodwill generated upon investment acquisition is treated as intangible assets of indefinite useful lives. Gains and losses arising from derecognition of an intangible asset are measured as the difference between the net disposal proceeds and the book value of the asset, and recognized in the income statement on disposal. Following is a brief description of the key intangible asset items with finite useful lives, Note 14: · Software: This includes licenses of software used for operational, commercial and administrative activities of the Company. · Customer portfolio: This includes intangible assets acquired through business combination, recorded at fair value at acquisition date. · Trademarks: These include intangible assets acquired through business combination, recorded at fair value at acquisition date. · Licenses: These include concession and authorization licenses, acquired from ANATEL for provision of telecommunication services. These also include licenses from business combinations, recorded at fair value at acquisition date. h) Leases Characterization of a contract as commercial leasing is based on substantive aspects related to use of an asset or specific assets, or still to the right of using a certain asset, on the date of beginning of its execution. Finance lease agreements: By means of these agreements, the Company obtains substantially all risks and rewards referring to the property of the leased item. These are capitalized at the commencement of the lease at the fair value of the leased property or, if lower, at the present value of the minimum lease payments. Initial direct costs incurred in the transaction are added to cost, where applicable. Payments of finance lease agreements are allocated to financial charges and reduction of finance lease liabilities in order to obtain constant interest rate on the outstanding liability balance. Implicit interest recognized in liabilities is allocated to the income statement over the lease term using the effective interest rate method. Financial lease assets are depreciated according to their estimated useful lives or the lease term, whichever is shorter. · As lessee: transmission equipment and media arising from a joint construction agreement with another telecomm operator, based on an optical network linked to the power transmission line, interconnecting the northern Brazilian cities to the Company’s national backbone and lease of towers and rooftops (arising from sale and finance leaseback, for which the net book value of the assets upon disposal remained unchanged, a liability was recognized at the present value of minimum lease payments and deferred income was recorded at the difference between the selling price and the mentioned present value. (Note 13e). · As lessor: Lease of IT equipment (Soluciona TI product) for which the Company recognizes revenue, upon inception, at the present value of lease payments matched with accounts receivable (Note 6). The difference between the nominal amount of lease payments and booked accounts receivable/payable is recognized as finance income/expenses using the effective interest rate method over the lease term. Operational lease: These are lease agreements where lessor holds a significant portion of risks and rewards, whose effects are recognized in P&L for the year over the contractual term. Page 21 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) i) Analysis of the recoverability of non- financial assets The Company annually reviews the net book value of assets in order to evaluate events or changes in economic, operating or technological circumstances that may indicate impairment losses. When such evidence is found, and net book value exceeds recoverable amount, a provision for impairment is recorded so as to adjust the net book value to the recoverable amount. The recoverable amount of an asset or a cash generating unit is defined as the higher of value in use and net sales value. Upon estimation of the value in use of an asset or cash-generating unit, estimated future cash flows are discounted at present value using a discount rate based on the capital cost rate (The Capital Asset Pricing Model – CAPM) before taxes, which reflects the weighted average cost of capita and specific risks of the asset or cash-generating unit (CGU). Whenever possible, the net sale value is determined based on a firm sale agreement executed on an arm’s length basis between knowledgeable and interest parties, adjusted by expenses attributable to the sale of assets or, when there is no firm sale agreement, based on the market price of an active market, or on the latest transaction price involving similar assets. Impairment losses of continuing operations, including impairment on inventories, are recognized in the income statement in those expense categories consistent with the function of the impaired asset. For assets excluding goodwill, an assessment is made at each reporting date as to whether there is any indication that previously recognized impairment losses may no longer exist or may have decreased. A previously recognized impairment loss is reversed only if there has been a change in the assumptions used to determine the asset’s or CGU’s recoverable amount since the last impairment loss was recognized. The reversal is limited so that the carrying amount of the asset does not exceed its recoverable amount, nor exceeds the carrying amount that would have been determined, net of depreciation, had no impairment loss been recognized for the asset in prior years. Such reversal is recognized in the income statement. The following assets have specific characteristics for impairment testing: · Goodwill: Goodwill is tested for impairment annually at the reporting date or before that when circumstances indicate that the carrying value may be impaired. Where the recoverable amount is less than the carrying amount, an impairment loss is recognized. Impairment losses relating to goodwill cannot be reversed in future periods. · Intangible assets: Intangible assets with indefinite useful life are tested for impairment annually at the reporting date either individually or at the CGU level, as appropriate, and when circumstances indicate that the carrying value may be impaired. · Determination of value in use: The key assumptions used to estimate value in use are: Revenues: Revenue is projected considering the growth in customer base, the evolution of market revenue in view of GDP and the Company’s share in this market. Operating costs and expenses: Variable costs and expenses are projected in accordance with the dynamics of the customers base, and fixed costs are projected in line with the historical performance of the Company, as well as with revenue growth; and Capital investments: Investments in capital goods were estimated considering the technological infrastructure necessary to enable the provision of services. Key assumptions were based on the Company’s historical performance and reasonable macroeconomic assumptions grounded on financial market projections, documented and approved by Company management. Page 22 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The impairment test of the Company and subsidiary’s fixed and intangible assets did not result in recognition of impairment losses for the years ended December 31, 2015 and 2014, since their estimated market value is greater than the net carrying amount as of the estimation date. j) Business combinations and goodwill Business combinations are accounted for using the acquisition method. The cost of an acquisition is measured as the aggregate of the consideration transferred, measured at the acquisition-date fair value, and the fair value of any noncontrolling interests in the acquiree. For each business combination, the Company measures noncontrolling interests in the acquiree either at its fair value or on the basis of its proportionate share in the identifiable net assets of the acquiree. Costs directly attributable to the acquisition is recorded as expenses, as incurred. Upon acquiring a business, the Company assesses financial assets acquired and liabilities assumed so as to classify and allocate them in accordance with contractual terms, economic circumstances and relevant conditions on the acquisition date, including the segregation, by the acquiree, of embedded derivatives existing in host contracts in the acquiree. In the event of a business combination in stages, the ownership interest previously held in the acquiree’s capital is remeased at fair value on the date control is acquired, and any impacts are recognized in the income statement. Any contingent portion to be transferred by the acquirer will be recognized at fair value on acquisition date. Subsequent changes in the fair value of the contingent portion to be considered as an asset or liability is recognized in the income statement or in other comprehensive income. Contingent consideration on acquisition of a business that is not classified as equity is subsequently measured at fair value through profit or loss, whether or not included in the scope of IFRS 9 Financial Instruments. Goodwill is initially measured as transferred payment exceeding amount in relation to acquired net assets (identifiable net assets acquired and liabilities assumed). If consideration is lower than fair value of acquired net assets, the difference must be recognized as gain in the income statement. After initial recognition, goodwill is measured at cost, less any accumulated impairment losses. For the purpose of impairment testing, goodwill acquired in a business combination is, from the acquisition date, allocated to the cash-generating units that are expected to benefit from the combination, irrespective of whether other assets or liabilities of the acquiree are assigned to those units. Where goodwill has been allocated to a CGU and part of the operation within that CGU is disposed of, the goodwill associated with the disposed operation is included in the carrying amount of the operation when determining the gain or loss on disposal. Goodwill disposed in these circumstances is allocated based on the relative fair values of the disposed operation and the portion of the CGU retained. k) Financial instruments – initial recognition and subsequent measurement K.1) Financial assets Initial recognition and measurement Financial assets are initially classified as financial assets at fair value through profit or loss, loans and receivables, investments held to maturity, financial assets available for sale or derivatives classified as effective hedge instruments, as applicable. The Company determines the classification of its financial assets upon initial recognition, as they become part of the instrument’s contractual provisions. Page 23 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) All financial assets are initially recognized at fair value, plus, in the case of investment that is not determined at fair value through profit or loss, the transaction cost that are directly attributable to the acquisition of the financial asset. Sales and purchases of financial assets that involve delivery of assets within a time frame established by regulation or in the marketplace concerned (regular way purchases) are recognized on the transaction date, i.e., the date on which the Company commits itself to purchasing or selling the asset. The Company’s consolidated financial assets include cash and cash equivalents, trade accounts receivable, listed and unlisted financial instruments and derivative financial instruments. Subsequent measurement Subsequent measurement of financial assets depends on their classification, which can be as follows: Financial assets at fair value through profit or loss: These include financial assets held for trading and financial assets designated upon initial recognition at fair value through profit or loss. Financial assets are classified as held for trading if acquired to be sold within short term. This category includes derivative financial instruments contracted by the Company which do not meet the hedge accounting criteria set out by the corresponding standard. Financial assets at fair value through profit or loss are stated in balance sheets at fair value with their corresponding gains or losses recognized in P&L. Loans and receivables: these refer to non-derivative financial assets with fixed or determinable payments, however not traded in an active market. After initial measurement, these financial assets are stated at amortized cost, using effective interest rate method, less impairment, where applicable. Amortized cost is calculated taking into account any discount or “premium” on acquisition and fees or costs incurred. Amortization of effective interest rate method is included in the financial income line in P&L. Investments held to maturity: Non-derivative financial assets with fixed or determinable payment and fixed maturity date are classified as held to maturity when the Company shows intention and financial capacity to hold them up to maturity. After their initial recognition, investments held to maturity are measured at amortized cost using the effective interest rate method, less impairment losses, where applicable. The amortized cost is calculated taking into consideration any discount or “premium” upon acquisition as well as the fees and costs incurred. Amortization of effective interest rate method is included in the financial income line in P&L, as applicable. The Company did not record investments held to maturity for the years ended December 31, 2015 and 2014. Financial assets available for sale: These are non-derivative financial assets not classified as: (i) loans and receivables; (ii) investments held to maturity; or (iv) financial assets at fair value through profit or loss. These financial assets include equity and debt instruments. Debt instruments in this category are those which are intended to be held for an indefinite period and can be sold to meet liquidity needs or in response to changes in market conditions. After initial measurement, financial assets available for sale are measured at fair value, with unrealized gains and losses being recognized directly in other comprehensive income until such time as the investment is written off, except for impairment losses , interest calculated using the effective interest rate method and gains or losses due to exchange variations on monetary assets, which are recognized directly in the income statement for the year. When the investment is written-off or when a loss is determined due to impairment, the cumulative gains or losses which were previously recognized in other comprehensive income should be recognized in the statement of income. The fair value of financial assets available for sale denominated in foreign currency is measured in the foreign currency and translated at the spot exchange rate at financial statements date. Changes in fair value attributable to translation differences that result from a change in amortized cost of the asset are recognized in the income statement, and other variations are recognized directly in equity. Derecognition (write-off): Page 24 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) A financial asset (or, whenever the case, a part of a financial asset, or a part of a group of similar financial assets) is derecognized when: · The rights to receive the cash flows from the asset have expired; · The Company has transferred its rights to receive cash flows from the asset or has assumed an obligation to pay the received cash flows in full without material delay to a third party under a ‘pass-through’ arrangement; and either (i) the Company has transferred substantially all the risks and rewards of the asset, or (ii) the Company has neither transferred nor retained substantially all the risks and rewards of the asset, but has transferred control of the asset. When the Company has transferred its rights to receive the cash flows from an asset or has entered into a pass-through arrangement, and has neither transferred nor retained substantially all the risks and rewards related to the asset, the Company continues to recognize a financial asset to the extent of its continuing involvement in the financial asset. k.2) Impairment of financial assets The Company and its subsidiaries evaluate at balance sheet date if there is any objective evidence indicating that the financial asset or group of financial assets is not recoverable. A loss only exists if, and only if, there is an objective evidence of impairment as a result of one or more events that have occurred after initial recognition of the asset (a “loss event” occurred) and such event has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reasonably estimated. Evidence of impairment loss may include indication that the borrowing parties are going through significant financial hardship. The probability that they will go bankrupt or other financial reorganization, that there will be default or late payment of interest or principal may be indicated by a measurable drop in the estimated future cash flows, such as changes in maturity or economic conditions related to defaults. Financial assets at amortized cost The Company and its subsidiaries initially assess individually if there is clear evidence of impairment loss of each financial asset that is individually relevant, or in group for financial assets that are not individually significant. If the Company concludes that there is no evidence of impairment loss for an individually assessed financial asset, whether significant or not, the asset is included in a group of financial assets with similar credit risk characteristics which is then assessed collectively for impairment. Assets that are individually assessed for impairment and for which an impairment loss is, or continues to be, recognized are not included in any joint assessment of impairment. When there is clear evidence of impairment, the amount of the loss is measured as the difference between book value of asset and the present value of estimated future cash flows (less expected future credit losses not yet incurred). The present value of estimated future cash flows is discounted at the original effective interest rate for the financial asset. The carrying amount of an asset is reduced by a provision and the loss amount is recognized in the income statement. Loans together with the provision are written-off when there is no realistic prospect of their future recovery and all guarantees have been realized or transferred to the Company or its subsidiaries. If, in a subsequent year, estimated impairment increases or decreases due to an event after impairment recognition, impairment loss previously recognized will be adjusted accordingly. Should a written-off asset be recovered in the future, such recovery is recognized in the income statement. Financial instruments available for sale The Company and its subsidiaries assess at the balance sheet date whether there is objective evidence that an investment is impaired. Page 25 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) For investment in securities classified as available for sale, objective evidence include a significant and prolonged loss in fair value of investments, below their book value. When there is evidence of impairment loss, the accumulated loss, measured by the difference between acquisition cost and the current fair value, less impairment loss are recognized directly in P&L, is reclassified from equity to P&L. Increases in their fair value after impairment are recognized directly in other comprehensive income. As for debt securities classified as available for sale, impairment loss is determined based on the same criteria used for financial assets at amortized cost. However, the impairment amount recorded is the cumulative loss measured by the difference between amortized cost and the current fair value, less any impairment loss in the investment previously recognized in the income statements. Subsequently, interest is computed at the effective interest rate used to discount future cash flows for impairment of asset book value. Interest income is recorded as financial income. When, in a subsequent year, the fair value of a debt instrument increases, and this increase can be objectively related to an event occurred after the recognition of the impairment loss in the income statements, the impairment loss is not reversed. k.3) Financial liabilities Initial recognition and measurement Upon initial recognition, the Company’s financial liabilities are classified in the following categories: financial liabilities measured at fair value through profit or loss, loans and financing, accounts payable or derivatives classified as hedging instruments, as the case may be. Financial liabilities are initially recognized at fair value plus, in the case of loans and financing, transaction cost directly attributable thereto. The financial liabilities of the Company and its subsidiaries include trade accounts payable, loans and financing and derivative financial instruments. Subsequent measurement Measurement of financial liabilities depends on their classification, which can be as follows: Financial liabilities at fair value through profit or loss: These include financial liabilities designated upon initial recognition at fair value through profit or loss. This category also includes derivative financial instruments contracted by the Company which do not meet the hedge accounting criteria set out by the corresponding standard. In the years ended December 31, 2015 and 2014, the Company and its subsidiaries did not record any liability at fair value through profit or loss upon initial recognition. Loans and financing: After initial recognition, loans and financing subject to interest are subsequently measured at amortized cost, using the effective interest rate method. Gains and losses are recognized in the income statement when the liabilities are derecognized as well as through the effective interest rate amortization process. Derecognition (write-off): A financial liability is derecognized when the liability has been revoked, cancelled or expired. When an existing financial liability is replaced by another of the same lender, and the terms of the instruments are substantially different, or when the terms of an existing debt instrument are substantially modified, this replacement or modification is treated as derecognition of the original liability and recognition of a new liability, and the difference in the corresponding carrying amounts is recognized in the income statement. Page 26 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) k.4) Financial instruments - net Financial assets and liabilities are presented net in the balance sheet if, and only if, there is a current enforceable legal right of offsetting the amounts recognized and if there is the intention to offset or realize the asset and settle the liability simultaneously. l) Derivative financial instruments and hedge accounting The Company and its subsidiaries use derivative financial instruments, such as currency and interest rate swap to hedge against exchange variation risks. Derivative financial instruments designated in hedge transactions are initially recognized at fair value on the date on which the derivative contract is entered into, being subsequently revalued also at fair value. Derivatives are presented as financial assets when the fair value of the instrument is positive and as financial liabilities when the fair value of the instrument is negative. Any gains or losses resulting from changes in fair value of derivatives during the year are posted directly to the income statement, except for the effective portion of cash flow hedges, which is recognized directly in equity as other comprehensive income and subsequently reclassified to P&L when the hedged item affects P&L. For the purpose of hedge accounting, hedges are classified as: cash flow hedges and fair value hedges. At the inception of a hedge relationship, the Company and its subsidiaries formally designate and document the hedge relationship to which they wish to apply hedge accounting and the risk management objective and strategy for undertaking the hedge. The documentation includes identification of the hedging instrument, the hedged item or transaction, the nature of the risk being hedged, the nature of the risks excluded from the hedge, the prospective statement of hedge effectiveness and how the entity will assess the effectiveness of changes in the hedging instrument’s fair value in offsetting the exposure to changes in the hedged item’s fair value or cash flows attributable to the hedged risk. As for cash flow hedges, the hedge relationship documentation also includes the highly probable forecast nature of the transaction as well as the periods expected to transfer gains or losses arising from hedge instruments from equity to the income statement. Such hedges are expected to be highly effective in achieving offsetting changes in fair value or cash flows and are assessed on an ongoing basis to determine that they actually have been highly effective throughout the financial reporting periods for which they were designated. The Company’s contracts are classified as cash flow hedges when they protect from changes in cash flows that are attributable to a particular risk associated to a recognized liability that may affect the result of operations, and as fair value hedges when they protect from changes in the fair value of an identified part of certain liabilities that are attributable to a particular risk and may affect the result of operations. Cash flow hedges Cash flow hedges meeting the recording criteria are accounted for as follows: (i) the portion of gain or loss from the hedge instrument determined as effective hedge shall be recognized directly in equity (in other comprehensive income), and (ii) the ineffective portion of gain or loss from the hedge instrument shall be recognized in the income statement. When the Company’s documented risk management strategy for any given hedge relationship excludes from the hedge effectiveness evaluation any particular component of gain or loss or the corresponding cash flows from the hedge instrument, that gain or loss component is recognized in financial income (expenses). Amounts recorded in other comprehensive income are immediately transferred to the income statement when the hedged transaction affects P&L, for example, when the hedged financial income or expenses are recognized or when a sale occurs. When a hedged item is the cost of a non-financial asset or liability, amounts recorded in equity are transferred at the initial book value of the non-financial assets and liabilities. Page 27 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) If the hedging instrument expires or is sold, terminated or exercised without replacement or rollover (as part of the hedging strategy), or if its designation as a hedge is revoked, or when the hedge fails to meet the hedge accounting criteria, any cumulative gain or loss previously recognized in other comprehensive income remains separately in equity until the forecast transaction occurs or the firm commitment is fulfilled. The Company and its subsidiaries use forward exchange contracts to hedge against their exposure to the currency risk related to forecast future highly-probable transactions and firm commitments. Fair value hedges Fair value hedges meeting the recording criteria are accounted for as follows: (i) gain or loss from changes in fair value of a hedge instrument shall be recognized in the income statement as finance costs; and (ii) gain or loss from a hedged item attributable to the hedged risk shall adjust the recorded amount of the hedged item to be recognized in the income statement, as finance costs. For fair value hedges relating to items carried at amortized cost, any adjustment to carrying amount is amortized through profit or loss over the remaining term of the hedge using the effective interest method. The effective interest rate amortization may begin as soon as an adjustment exists and no later than when the hedged item ceases to be adjusted for changes in its fair value attributable to the risk being hedged. If the hedged item is derecognized, the unamortized fair value is recognized immediately in profit or loss. When an unrecognized firm commitment is designated as a hedged item, the subsequent cumulative change in the fair value of the firm commitment attributable to the hedged risk is recognized as an asset or liability with a corresponding gain or loss recognized in profit and loss. Classification into current and noncurrent Derivative financial instruments are classified as current and noncurrent or segregated into short and long term portions based on an evaluation of the contractual cash flows. When the Company maintains a derivative as economic hedge (and does not apply hedge accounting), for a period in excess of 12 months after balance sheet date, the derivative is classified as noncurrent (or segregated into current and noncurrent portions), in line with the classification of the corresponding item. Derivative instruments that are designated as effective hedging instruments are classified consistently with the classification of the underlying hedged item. The derivative instrument is segregated into current and noncurrent portions only when amounts can be reliably allocated. m) Fair value measurement Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Fair value measurement is based on the assumption that the transaction to sell the asset or transfer the liability will take place i) in the principal market for the asset or liability; or ii) in the absence of a principal market, in the most advantageous market for the asset or liability. The Company must have access to the principal (or most advantageous) market. The fair value of an asset or a liability is measured using the assumptions that market participants would use when pricing an asset or liability, assuming that market participants act in their economic best interest. Page 28 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Fair value measurement of a non-financial asset takes into consideration the capacity of a market participant to generate economic benefits through the best use of the asset, or selling it to other market participant that would also make best use of the asset. The Company uses valuation techniques appropriate for the circumstances and for which there is sufficient data for fair value measurement, maximizing the use of relevant available information and minimizing the use of unavailable information. All assets and liabilities that are measured or disclosed at fair value in the financial statements are classified within the fair value hierarchy, as described below, based on the lowest level input that is significant to the overall fair value measurement: Level 1 - Quoted prices (unadjusted) in active markets for identical assets or liabilities; Level 2 - Valuation techniques for which the lowest level input that is significant to the fair value measurement is either directly or indirectly observable; and Level 3 - Valuation techniques for which the lowest level input that is significant to the fair value measurement is not observable. For assets and liabilities recurrently recognized in the financial statements, the Company determines whether there were transfers between the hierarchy level, revaluating the classification (based on lowest level input that is significant to the overall fair value measurement) at the end of each reporting period. For the purposes of fair value disclosures, the Company determined classes of assets and liabilities based on the nature, characteristics and risks of assets or liabilities and the fair value hierarchy level, as mentioned above. For the year ended December 31, 2015, there were no transfers between Level 3 and Levels 1 and Level 2 fair value assessments. n) Borrowing costs Borrowing costs that are directly attributable to the acquisition, construction or production of an asset that necessarily takes a period of time of over 18 months to get ready for its intended us or sale form part of the cost of that asset. All other borrowing costs are expensed in the period they are incurred. Borrowing costs include interest and other costs incurred by an entity in connection with the borrowing of funds. In 2015 and 2014, the Company and its subsidiaries did not capitalize amounts related to borrowing costs. o) Interest on equity and dividends Interest on equity Brazilian legislation allows companies to pay interest on equity, which is similar to payment of dividend; however, this is deductible for income tax calculation purposes. The amount due accrued by the Company in its accounting records in compliance with Brazilian tax law is matched against the financial expenses account in the income statement for the year and, for the presentation of these financial statements, such expense is reversed against a direct charge to equity, resulting in the same accounting treatment adopted for dividend. The distribution of interest on equity to shareholders is subject to withholding income tax at a 15% rate. Dividends Minimum mandatory dividends are stated in the balance sheet as legal obligations (provisions in current liabilities). Dividend in excess of such minimum amount, not yet approved in the Shareholders’ Meeting, is recorded in equity as proposed additional dividend. After approval by the shareholders’ meeting, dividend in excess of mandatory minimum dividend is transferred to current liabilities, starting to represent a legal obligation. Page 29 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) p) Provisions General Provisions are recognized when the Company has a present obligation (legal or constructive) as a result of a past event, it is probable that economic benefits are required to settle the obligation and a reliable estimate of the value of the obligation can be made. Provisions are adjusted at balance sheet date considering the probable amount of loss and the nature of each contingency. Provisions for contingencies are presented at their gross amount, less the corresponding judicial deposits, and are classified as provisions for civil, labor, tax and regulatory contingencies. Judicial deposits are classified as assets if the conditions required for their net presentation with the provision are not available. Provisions for civil, labor, tax and regulatory legal claims The Company is party to labor, tax, civil and regulatory administrative and legal proceedings and set up a provision for contingencies whose likelihood of loss was estimated as probable. The assessment of the likelihood of loss includes an analysis on available evidence, the hierarchy of laws, available case law, the latest decisions of courts of law and their relevance in the legal system, as well as the opinion of external legal advisors. Provisions are reviewed and adjusted considering changes in existing circumstances, such as the applicable statutes of limitation, tax audit conclusions, or additional exposures identified based on new matters or court decisions. Provision for decommissioning of assets This refers to costs to be incurred due to the return to the owners of the sites (locations intended for tower and equipment installation at leased property) under the same conditions at the time of execution of the initial lease agreement. These costs are provided at the present value of expected costs to settle the obligation using estimated cash flows and are recognized as part of the cost of the particular asset. The cash flows are discounted at a current pre-tax rate that reflects the risks specific to decommissioning of assets. The financial effect of the discount is expensed as incurred and recognized in the income statement as a finance cost. The estimated future costs of decommissioning are reviewed annually and adjusted as appropriate. Changes in the estimated future costs or in the discount rate applied are added to or deducted from the cost of the asset. Contingent liabilities recognized in a business combination A contingent liability recognized in business combination is initially measured at fair value (Note 4). q) Taxes Current taxes Current tax assets and liabilities of current and prior years are measured at the estimated amount recoverable from or payable to the tax authorities. The tax rates and laws used in calculating the amounts referred to above are those in effect at year end. In the balance sheet, current taxes are presented net of prepayments throughout the year. Page 30 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Current income and social contribution taxes related to items directly recognized in equity are also recognized in equity. Management periodically assesses the tax position of situations in which tax regulation requires interpretation, and sets up provisions therefor when appropriate. Deferred taxes Deferred taxes arise from temporary differences at the balance sheet date between the tax bases of assets and liabilities and their book value. Deferred tax assets are recognized for all deductible temporary differences, unused tax credits and losses, to the extent that taxable profit is likely to be available for realization of deductible temporary differences, and unused tax credits and losses are likely to be used, except: (i) when the deferred tax asset related to the deductible temporary difference arises from the initial recognition of an asset or liability in a transaction other than a business combination and does not impact, at the transaction date, the book profit or income or loss for tax purposes; and (ii) on deductible temporary differences related to investments in subsidiaries, where deferred tax assets are recognized only to the extent that it is probable that temporary differences will be reversed in the near future and taxable profit will likely be available so that temporary differences can be used. The carrying amount of deferred tax assets is reviewed at each reporting date and reduced to the extent that it is no longer probable that sufficient taxable profit will be available to allow all or part of the deferred tax asset to be utilized. Derecognized deferred tax assets are reassessed at each reporting date and are recognized to the extent that it has become probable that future taxable profits will allow the deferred tax asset to be recovered. Deferred tax liabilities are recognized on all temporary tax differences, except: (i) when the deferred tax liability arises from initial recognition of goodwill, or an asset or liability in a transaction other than a business combination, and does not affect book profit or tax income or loss on the transaction date; and (ii) on temporary tax differences related to investments in subsidiaries, in which temporary difference reversal period can be controlled and temporary differences are not likely to be reversed in the near future. Deferred tax assets and liabilities are measured at the tax rate expected to be applicable for the year the asset will be realized or the liability will be settled, based on tax rates (and tax law) published as of year-end. Deferred tax assets and liabilities are not discounted to present value and are classified in the balance sheet as noncurrent, irrespective of the expectation for their realization. The tax effects of items recorded directly in equity are also recognized in equity. Deferred tax items are recognized based on the transaction in which deferred tax was originated, in comprehensive income or directly in equity. Deferred tax assets and liabilities are presented net when there is a legal or constructive right to offset tax asset against tax liability and deferred taxes relate to the same taxpaying entity and subject to the same tax authority. Sales taxes Revenue from services rendered is subject to State Value-Added Tax (ICMS) or Service Tax (ISS) at the rates in force in each area and to PIS and COFINS taxation on a cumulative basis for revenue from telecommunication services, at 0.65% and 3.00%, respectively. Other revenue earned by the Company, including revenue from resale of goods, on a noncumulative basis, is taxed at 1.65% and 7.60% for PIS and COFINS, respectively, and by ICMS at the rates in force in each State. Prepayments or recoverable amounts are stated in current or noncurrent assets, based on their estimated realization. Law No. 12973/14 Page 31 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) On May 13, 2014, Law No, 12973/14 was published, resulting from the signing into law of Provisional Executive Order (MP) No. 627/13. This law regulates the tax effects stemming from the alignment of the Brazilian accounting standards with the international standards defined by the IFRS, and ceases the Transition Tax Regime (RRT) set forth by Law No. 11941/09 and its mandatory application to all companies from January 1, 2015. Revenue Procedure No. 1499, of October 15, 2014, published in the Brazilian Official Gazette (DOU) on October 16, 2014, determined that the December 2014 DCTF – Federal Tax Debt and Credit Return will be the base for expressing the adoption, for calendar year 2014, of the rules contained in articles 1, 2 and 4 to 70 or rules set forth in articles 76 to 92 of Law No. 12973, of May 13, 2014. With the aim of regulating tax procedures established by Law No. 12973/14, on July 27, 2015 was enacted IN RFB No.1575 amending the IN RFB No. 1515/2014 on the disclosure of the differences between the corporate accounting and tax accounting. The addition or exclusion adjustments to the taxable income related to the differences between the criteria for evaluation of existing assets and liabilities between tax accounting and corporate on the date of the initial adoption of Law No. 12973/14 disciplined in IN RFB No. 1515/14, seeks fiscal neutrality and, therefore, these differences should now be controlled in different financial subaccounts. The Company’s option was reported to the Brazilian IRS in the August 2014 DCTF, filed in October 2014, which can be changed or adjusted in the December 2014 DCTF. r) Other assets and liabilities Assets are recognized in the balance sheet when it is likely that their future economic benefits will flow to the Company, and their cost or value can be reliably measured. A liability is recognized in the balance sheet when the Company has a legal or constructive obligation as a result of a past event, the settlement of which is likely to generate an outflow of economic benefits. Assets and liabilities are presented in the balance sheet classified as current or noncurrent. An asset is classified as current when: i) it is expected to be realized or is intended to be sold or used in the ordinary operational cycle; ii) it is mainly held for trading purposes; iii) it is expected to be realized within 12 months from the reporting period; or iv) cash and cash equivalents, unless there are restrictions upon exchange thereof, i.e., when it is used to settle a liability within 12 months after the reporting period. All other assets are classified as noncurrent. A liability is classified as current when: i) it is expected to be settled in the ordinary operational cycle; ii) it is mainly held for trading purposes; iii) It is expected to be settled within 12 months from the reporting period; or iv) there is no unconditional right to defer settlement of the liability for at least 12 months after the reporting period. All other liabilities are classified as noncurrent. s) Present value adjustment of assets and liabilities Current and noncurrent monetary assets and liabilities are adjusted to their present value when the effect on the overall financial statements is considered significant. The present value adjustment is calculated using contractual cash flows and the explicit, and sometimes implicit, interest rates of the respective assets and liabilities. Accordingly, the interest rate embedded in revenues, expenses and related costs is discounted, so that these assets and liabilities are recognized on an accrual basis. This interest is subsequently reallocated to financial income and expenses in P&L through use of the effective interest rate method in relation to contractual cash flows. Implicit interest rates were determined based on assumptions, and accounting estimates are considered. t) Government grants and assistance Page 32 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Government grants are recognized when there is reasonable certainty that the benefit will be received and that all the related conditions will be met. When the benefit refers to an expense item, it is recognized as revenue along the benefit period, on a systematic basis in relation to the costs the benefit it intends to offset. When the Company receives non-monetary grants, the asset and the grant are recorded at nominal amounts and released to the income statements over the expected useful life of the asset by equal annual installments. The loan or assistance is initially recognized or measured at fair value. A government grant is measured as the difference between the initial carrying amount of the loan and proceeds therefrom. A loan is subsequently measured in accordance with the applicable accounting policy. When loans or similar assistance are provided by governments or related institutions, with an interest rate below the current applicable market rate, the effect of this favorable interest is regarded as a government grant. The financing lines with the Brazilian Development Bank (BNDES), with interest rates not exceeding those prevailing in the market, under the scope of IAS 20/CPC 7, are recorded at fair value based on market rates. Adjustment arising from the comparison of the amount measured based on the rate agreed upon is accounted for as deferred revenue (Note 20). u) Revenue recognition Revenues substantially correspond to value of considerations received or receivable arising from the provision of telecommunications services and sale of goods, and are presented net of taxes, discounts and returns (in case of sale of goods) thereon. Revenues and expenses are stated on the accrual basis of accounting. Revenue is recognized when it is probable that future economic benefits will flow to the Company, when it can be reliably measured, costs incurred in the transaction can be measured, the risks and rewards have been substantially transferred to the buyer and when specific criteria have been met for every activity of the Company. Consolidated revenues of the Company comprise basically telecommunication services regarding voice, data, TV and additional telecommunication services that are offered to customers through fixed-price traffic packs (paid on a monthly basis) or based on customers’ consumption, remuneration for network usage and sales of goods. Recognition of revenues from telecommunication services Revenues from telecommunication services provided are recorded on an accrual basis based on the amounts agreed upon. Local and long-distance calls are billed by the measurement process under the legislation in force. The services billed on fixed monthly amounts are calculated and accounted for on a straight-line basis. Unbilled revenues from the last billing up to the balance sheet date are recognized in the month in which the service is provided. Revenues related to public phone cards sales are deferred and recognized in the income statement based on the estimated usage of cards. Revenues from equipment lease contracts classified as finance lease agreement (TData’s Soluciona TI product) are recognized in installation of equipment upon effective transfer of risk. Revenue is recognized at present value of future minimum payments provided for in the contract. Revenues from services are basically subject to the following indirect taxes: ICMS or ISS (as applicable), PIS and COFINS. Recognition of revenue and cost from sales of goods Revenues and cost of sales (mobile phones, simcards and accessories) are recorded when risks and rewards inherent in such goods are transferred to buyer. Page 33 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Sales made in own stores are recognized upon sale to end consumer. Revenues and costs of sales made by dealers are recognized in the P&L when the device is activated, limited to 90 days after the date of sale. Customer loyalty program The Company has a loyalty points program that enables customers to accumulate points when they pay bills regarding the usage of the services offered. The accumulated points may be exchanged for telephone sets or services, conditional upon obtaining a minimum balance of points by customer. The consideration received is allocated to the cost of sets or services at fair value. The fair value of points is determined by dividing the amount of discount granted by the number of points necessary for the redemption based on the points program. The portion of revenue related to the fair value of the accumulated balance of points generated is deferred and recognized as revenue upon redemption of points. The number of points to be accounted for is determined through statistical techniques that consider assumptions and historical data on expected redemption rates, expiration percentage and cancellation of points, among others. These estimates are subject to variations and uncertainties due to changes in the behavior of customers’ redemptions. Membership fee and promotional campaigns Participation fees paid for promotional campaigns by customers of the Company are deferred and recorded in P&L throughout the duration of such campaign. Agreements combining more than one element Commercial packages offered by the Company that combine different elements are analyzed to determine whether it is necessary to separate the different elements identified, adopting the recognition criterion that is most adequate to each situation Total revenue generated by the package sale is distributed among its elements, based upon their relatives fair values. The fair value determination of each element then identified implies the need for complex estimates given the nature of the business. A possible change in fair values estimates could affect the distribution of revenues between components and consequently the deferred revenues. v) Financial income (expenses) These include interest, and monetary and exchange variations arising from short-term investments, derivative transactions, loans, financing, debentures, present value adjustments of transactions that generate monetary assets and liabilities and other financial transactions. These are recognized on an accrual basis when earned or incurred by the Company. For all financial instruments measured at amortized cost and interest-yielding financial assets classified as available for sale, interest income or expense is recognized using the effective interest rate method, which exactly discounts estimated future cash payments or receipts over the expected life of the financial instrument or, where appropriate, a shorter period, to the net book value of the financial asset or liability. w) Post-retirement benefit plans The Company individually sponsors pension funds of post-retirement benefits for active and retired employees, in addition to a multiemployer supplementary retirement plan and health care plan to former employees. Contributions are determined on an actuarial basis and recorded on an accrual basis. Liabilities relating to defined benefit plans are determined based on actuarial evaluations at each year end, in order to ensure that sufficient reserves have been set up for both current and future commitments. Page 34 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Actuarial liabilities related to defined benefit plans were calculated using the projected unit credit method. Actuarial gains and losses are recognized immediately in equity (in other comprehensive income). For plans with defined contribution characteristics, the obligation is limited to the contributions payable, which are recognized in the P&L of the respective years. The asset or liability related to defined benefit plan to be recognized in financial statements correspond to the present value of the obligation for the defined benefit (using a discount rate based on long-term National Treasury Notes “NTNs”), less fair value of plan assets that will be used to settle the obligations. Plan assets are assets held by a privately-held supplementary pension plan entity. Plan assets are not available to the Company’s creditors and cannot be paid directly to the Company. The fair value is based on information on market prices and, in case of securities quoted, on purchase price disclosed. The value of any defined benefit asset then recognized is limited to the present value of any economic benefits available as a reduction in future plan contribution from the Company. Actuarial costs recognized in the income statement are limited to the service cost and cost of interest on the defined benefit plan obligation. Any changes in measurement of plan assets and obligations are initially recognized in other comprehensive income, and immediately reclassified to P&L. The Company manages and individually sponsors a health care plan to retired employees and former employees with fixed contributions to the plan, in accordance with Law No. 9656/98 (which provides for private health care and health insurance plans). As provided for in articles 30 and 31 of said law, participants shall have the right to the health care plan in which they participated while they were active employees. x) Significant accounting judgments, estimates and assumptions The preparation of the financial statements requires management to make judgments, estimates and assumptions supported by valuation bases used in accounting estimates. The accounting estimates involved in the preparation of these financial statements were based on objective and subjective factors, considering management’s judgment for determining the adequate amounts to be recorded in the financial statements. Settlement of transactions involving these estimates may result in amounts significantly different from those recorded in the financial statements due to the probabilistic treatment inherent to the estimate process. Significant assumptions concerning sources of uncertainty in future estimates and other significant sources of estimation uncertainty at the balance sheet date, involving a significant risk of causing a material adjustment to the carrying amount of assets and liabilities, are as follows: Impairment of non-financial assets An impairment loss exists when the book value of an asset or cash-generating unit exceeds its recoverable amount, which is the higher of fair value less cost to sell and value in use. The calculation of fair value less cost to sell is based on information available on transactions for sale of similar assets or market prices less additional costs to dispose of the asset. The calculation of value in use is based on the discounted cash flow model. The recoverable amount is sensitive to the discount rate used in the discounted cash flow method, as well as expected future cash receipts and growth rate used for extrapolation purposes. The Company periodically analyses the performance of the defined cash generating unit in order to identify a possible impairment of goodwill and its other assets. Determination of the recoverable value of the cash generating unit to which goodwill is attributed includes use of assumptions and estimates and requires use of significant accounting judgment and criterion. Post-retirement benefit plans Page 35 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The cost of pension plans with defined benefits and other post-employment health care benefits and the present value of the pension obligation are determined using actuarial valuation methods. Actuarial valuation involves use of assumptions about discount rates, expected rates of return on assets, future salary increases, mortality rates and future increases of pension and annuity benefits. The obligation for defined benefits is highly sensitive to changes in these assumptions. All assumptions are reviewed on an annual basis. The mortality rate is based on publicly available mortality tables in the country. Future salary increases and pension increases are based on expected future inflation rates for the country. Fair value of financial instruments When the fair value of financial assets and liabilities stated in the balance sheet cannot be obtained in active markets, it will be determined using valuation techniques, including the discounted cash flow method. Data for these methods are based on those adopted in the market, whenever possible. However, when this is not feasible, certain level of judgment is required for fair value determination. Judgment includes consideration of the inputs used, such as liquidity risk, credit risk and volatility. Changes in the assumptions about these factors could affect the reported fair value of financial instruments. Property and equipment and finite-lived intangible assets The accounting treatment of investment in fixed and intangible assets includes estimating useful life period for depreciation purposes and the fair value at the date of acquisition, particularly for assets acquired in business combinations. Useful life determination requires estimates regarding the expected technological developments and alternative uses of assets. The hypotheses related to the technological aspect and its future development imply a significant level of analysis, considering the difficulties in forecasting time and nature of future technological changes. Where impairment is identified in the amount of tangible and intangible assets, an adjustment to such amount is recorded in the income statement for the period. The need to record impairment loss is determined by means of estimates that include, among others, the analysis of the possible impairment causes and the estimated amount thereof. In this regard, factors such as technological obsolescence, suspension of certain services and other changes are also considered in circumstances that demonstrate the need to record a possible impairment. Revenue recognition – Customer Loyalty Program The Company estimates the fair value of points attributed under the customer loyalty program by applying statistic techniques. Inputs for the model include assumptions about expected redemption rates, the mix of products that will be available for future redemption and customers’ preference in relation to points use. Since issued points do not expire, these estimates are subject to significant uncertainties. Agreements combining more than one element The fair value determination of each element in a multiple element agreement requires complex estimates given the nature of the business. A possible change in fair values estimates could affect the distribution of revenues between components and consequently the deferred revenues. Taxes There are uncertainties regarding the interpretation of complex tax regulations and the amount and timing of future taxable profits. The Company set up provisions, based on reasonable estimates, for the possible consequences of audits by tax authorities in respective jurisdictions in which it operates. The amount of these provisions is based on various factors, such as past tax audit experience and different interpretations of tax regulations by the taxable entity and by the relevant tax authority. Such differences of interpretation may arise on a wide variety of issues depending on the conditions prevailing in the respective domicile of the Company. Page 36 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The Company evaluates the recoverability of deferred tax asset based on estimates of future profits. This recoverability ultimately depends on the ability of the Company to generate taxable profits over the period in which the deferred tax asset is deductible. The analysis considers the reversal period of deferred tax liabilities, as well as estimates of taxable profits, based on updated internal projections reflecting the latest trends. Determining the proper classification of the tax items depends on several factors, including an estimate of the period and the realization of the deferred tax asset and the expected date of payments of these taxes. The actual flow of receipt and payment of income tax could differ from estimates made by the Company, as a result of changes in tax laws or of unexpected future transactions that may impact tax balances. Provisions for tax, labor, civil and regulatory proceedings Provisions are recognized when the Company has a present obligation arising from a past event, settlement of which requires an outflow of resources rated as probable and can be reliably estimated. This obligation can be legal or constructive, derived from, among other factors, regulations, contracts, customary practices or public commitments that expose third parties to a valid expectation that the Company will assume certain responsibilities. The determination of the provision is based on the best estimate of the disbursement required to settle the corresponding obligation, considering the information available as of the closing date, including the opinion of independent experts, such as legal advisers. y) Functional and reporting currency The Company’s functional and reporting currency is the Brazilian real. Transactions in foreign currency were translated at the exchange rate in force as of the date the transaction. Assets and liabilities denominated in foreign currencies are translated using the exchange rate of balance sheet date. The exchange rate variations arising from transactions in foreign currencies are recognized in P&L as financial income or expenses. Gains and losses on the translation of foreign investments are recognized in the statement of comprehensive income. z) Translation of transactions denominated in foreign currency Monetary assets and liabilities denominated in foreign currencies are translated into the functional currency (real) at the exchange rate (fx rate) in force as of the transaction date and subsequently re-measured based on the fx rate effective as of the reporting date. Gains and losses resulting from the translation of these assets and liabilities due to exchange rate variation between transaction date and period end are recognized in the income statement. aa) Employee profit sharing The Company has obligations arising from employment contracts, recognizing these provisions during the year. Provisions are recorded to recognize the expense regarding employee profit sharing. These provisions are calculated based on qualitative and quantitative goals set by management and accounted for in specific accounts according to their function in groups of Cost of services, Selling expenses and General and administrative expenses. ab) Share-based payments The Company measures the cost of transactions settled with employees and officers based on shares issued by parent company Telefónica S.A., by reference to the fair value of the shares at the date at which they are granted, using the binomial valuation model. This fair value is charged to the income statement over the period until the vesting date. ac) Treasury shares Page 37 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Own equity instruments that are repurchased (treasury stock) are recognized at cost and deducted from equity. No gains or losses are recognized in P&L on purchase, sale, issue or cancellation of the Company's own equity instruments. ad) Segment reporting Business segments are defined as components of a company for which separate financial information is available and regularly assessed by the operational decision-taking professional in decisions on how to allocate funds to an individual segment and in the assessment of segment performance. Considering that : (i) all officers and managers' decisions are based on consolidated reports; (ii) the Company and subsidiaries’ mission is to provide their customers with quality telecommunications services; and (iii) all decisions related to strategic planning, finance, purchases, short- and long-term investments are made on a consolidated basis, the Company and subsidiaries operate in a single operating segment, namely the provision of telecommunications services. ae) Statement of cash flows and statement of value added The statement of cash flows was prepared in accordance with IAS 7/CPC 03 – Statement of Cash Flows using the indirect method, and reflects the changes in cash for the years reported . In relation to the acquisition of the 700MHz licenses on December 8, 2014, in the total amount of R$2,770,320, the amount of R$1,112,818 did not have a cash effect for the year ended December 31, 2014, considering that it will be paid in installments. The total amount paid in 2015 was R$370,379. The statement of value added (SVA) is shown as supplementary information, in compliance with Brazilian Corporation Law and was prepared in accordance with CPC09 – Statement of value added. The purpose of the statement of value added is to disclose the wealth generated by the Company during the year and the wealth distribution among its stakeholders. 4) ACQUISITION OF GVT PARTICIPAÇÕES S.A. (“GVTPart.”) Pursuant to and for the purposes of CVM Rule No. 358/02, the Company informed the market that its Special Shareholders’ Meeting (“AGE”) held on May 28, 2015 approved the ratification of the Stock Purchase Agreement and Other Covenants executed by the Company, in the capacity of “Buyer”, and Vivendi and its subsidiaries (Société d’Investissements et de Gestion 108 SAS - “FrHolding108” and Société d’Investissements et de Gestion 72 S.A.), in the capacity of “Sellers”, whereby all the shares issued by GVTPart were acquired by the Company. Payment for acquisition of GVTPart shares was made as follows: · €4,663 million paid in cash after contractual adjustments for net debt assumed on the execution date; and · Company-issued shares delivered to FRHolding108 as a result of the merger of GVTPart shares by the Company, representing 12% of the Company’s capital stock after the merger of shares. As a result of the merger of GVTPart shares, the Company’s capital increased by R$9,666,021, with the issuance of 68,597,306 common shares and 134,320,885 preferred shares, all registered, no-par value shares, based on the economic value of merged shares calculated using the discounted cash flow method and on the appraisal report on GVTPart’s economic value prepared by an expert firm, in conformity with article 252, paragraph 1, together with article 8, of Law No. 6404/76. The difference between the economic value of merged shares and the market value of shares issued on the transaction closing date was recognized in “Other Capital Reserves”, in the amount of R$1,188,707. Page 38 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) This transaction was subject to obtaining of applicable corporate and regulatory approvals, including from CADE and ANATEL, further to other conditions usually applicable to this type of transaction. The transaction was approved by ANATEL under Act No. 448 of January 22, 2015 and published in the Official Federal Gazette (“DOU”) on January 26, 2015, and by CADE at the 61st ordinary session of its Trial Court, held on March 25, 2015, and published in the Official Federal Gazette (“DOU”) on March 31, 2015. Once the acquisition transaction was completed on May 28, 2015, the Company has held direct interests in GVTPart and indirect interests in GVT. GVTPart. is headquartered in Brazil as its business purpose includes participation in other companies, whether national or foreign, as partner, shareholder or member. Its direct subsidiary (GVT) provides land-line telephone, data, multimedia communication and pay-TV services throughout the Brazilian territory. Under IFRS 3 (R) / CPC 15 (R1) – Business Combinations, business acquisitions are accounted for using the acquisition method. The consideration transferred in a business combination is measured at fair value, which is calculated as the sum of the fair value of assets transferred, the liabilities assumed at acquisition date from the former acquiree’s shareholders and equity interests issued in exchange for control over the acquiree. The acquisition price was as follows: Gross consideration in cash (4.663 billion Euros) 15,964,853 (-) Contractual adjustments (net debt) (7,060,899) Net cash consideration 8,903,954 (+) Contingent consideration 344,217 (+) Consideration in shares at fair value 8,477,314 (-) Cash flow hedge gain on transaction , net of tax (a) (-) Receivable from closure of purchase value Total consideration net of cash flow hedge 17,263,514 (a) Derivative transactions refer to cash flow hedges to protect the amount due in Euros to Vivendi, for the acquisition of GVTPart., against exchange rate variation of the amount. Below is a breakdown of the fair value of identifiable net assets acquired for R$4,426,373, as well as goodwill recorded on the acquisition date: The fair value amounts allocated to each account group are also stated below, which take into consideration updating of the last disclosed information to reflect new facts, which is allowed by the accounting standards during a period of 12 months from the acquisition date. Page 39 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Current assets 1,557,651 Current liabilities 5,299,662 Cash and cash equivalents 390,255 Personnel, social charges and benefits 170,989 Trade accounts receivable, net 947,378 Trade accounts payable 611,425 Inventories 4,641 Taxes, charges and contributions 346,569 Taxes recoverable 147,057 Loans and financing 3,968,615 Other assets 68,320 Provisions 17,866 Other liabilities 184,198 Noncurrent assets 12,026,239 Short-term investments pledged as collateral 17,871 Noncurrent liabilities 3,857,855 Taxes recoverable 65,798 Trade accounts payable 67,742 Deferred taxes (4) 610,873 Taxes, charges and contributions 1,342 Judicial deposits and garnishments 551,275 Loans and financing 3,088,414 Other assets 7,052 General provisions (3) 679,294 Property and equipment, net (1) 7,970,117 Other liabilities 21,063 Intangible assets, net (2) 2,803,253 Fair value of assumed liabilities 9,157,517 Total value of identifiable net assets acquired 4,426,373 Goodwill (5) 12,837,141 Fair value of assets acquired 13,583,890 Total considered, net of cash flow hedge 17,263,514 This includes the allocation of appreciation of property and equipment items (R$409,601). This includes the allocation of fair value assigned to the brand (R$59,000), customer portfolio (R$2,523,000), appreciation and other intangible assets (R$20,394). This includes the allocation of fair value assigned to contingent liabilities (R$512.648). This includes the allocation of deferred taxes on contingent liabilities (R$174,300). This refers to goodwill recorded on the acquisition of GVTPart. based on expected synergies resulting from the business combination, including a nondeductible amount R$549,413, which is under review and adjustments to determine the fair value of identifiable assets acquired and liabilities assumed from GVTPart. This review is expected to be completed shortly, as soon as management has all significant information about the facts, limited to a period not exceeding 12 months after the date of acquisition. The main purpose of the Company’s acquisition of control over GVTPart was to enable the integration of land-line, mobile, data and TV telecommunication services in Brazil, with a view to operating more efficiently. The acquisition of GVTPart. allows the Company to obtain significant synergies in revenues and costs, thus generating opportunities of cross sales in the individual and corporate market, also allowing optimization of investments, improvement of service quality, reduction of cost of content, acquisition and platform in the pay-TV business, due to economies of scale, as well as reduction of general and administrative expenses, not affecting the Company’s growth potential. The methods and assumptions used to determine the fair values were: Customer portfolio The customer portfolio was valued using the MEEM method (“Multi-period Excess Earnings Method”), which is based on a discounted cash flow calculation of future economic benefits attributable to the customer base, net of eliminated liabilities for contributions involving its generation. In order to estimate the remaining useful life of the customer portfolio, an analysis of the average length of customer relationships was conducted using a churn method. The purpose of the useful life analysis is to estimate a survival curve that anticipates future churn rates in relation to the existing customer base. The so-called Iowa curves were used as an approximation to the customer survival curve. The fair value allocated to the customer portfolio on the acquisition date was R$2,523,000, which will be amortized over 7.77 years on average. Brand Page 40 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The fair value of “GVT” brand was determined through the "relief-from-royalty” method. This method measures the value of the asset by capitalizing the royalties saved by owning intellectual property. In other words, the owner of the brand profits from owning the intangible asset, rather than having to pay royalties for its use. The royalties saved were determined by applying a market royalty rate (expressed as a percentage of revenue) to the future expected revenues from the sale of the product or service associated with the intangible asset. The market royalty rate, normally expressed as a percentage of net revenue, is the rate a knowledgeable willing owner would charge a knowledgeable willing user for use of an asset it owns in an arm’s length transaction. The fair value allocated to the brand on the acquisition date was R$59,000, which will be amortized over 1.5 year. Contingent Consideration As part of the Stock Purchase Agreement and Other Covenants executed by the Company and Vivendi for the acquisition of all GVTPart-issued shares, a contingent consideration was defined for the court deposits made by GVT for the monthly installments of deferred income and social contribution taxes on the amortization of goodwill arising from the corporate restructuring process completed by GVT in 2013. In September 2014, GVT filed for a cancellation of the judicial review and the return of amounts deposited with the courts. If GVT succeeds in receiving (being reimbursed, refunded of or netting) these funds, they will be returned to Vivendi, as long as they are obtained in a final unappealable decision. The period for returning such amount is of up to 15 years. The fair value of the contingent consideration on the acquisition date is R$344,217, recorded in the Company’s noncurrent liabilities as “Loans, financing, lease and contingent consideration” (Note 21), which is subject to monthly monetary adjustments based on the Selic rate. Fair Value of Contingent Liabilities According to IFRS 3(R) - Business Combinations, the acquirer must recognize, on the acquisition date, contingent liabilities assumed in a business combination, even if it is not probable that cash outflows will be required to settle the obligation, as long as it is a present obligation arising from past events and its fair value can be measured reliably. In compliance with these requirements, contingent liabilities were recognized in this acquisition at a fair value of R$512,648, which were determined considering the expected cash outflow required to settle the obligation on the acquisition date (Note 19). Nature Aquisition Date 12.31.15 Tax 461,548 501,800 Labor 35,955 39,188 Civil 7,799 7,759 Regulatory 7,346 8,152 Total 512,648 556,899 Other information Cash flow analysis on acquisition R$ thousand Transaction cost on acquisition (including cash from operations) Cash and cash equivalents at acquired company (including cash from inesting activities) 390,255 Net balance of cash and cash equivalents in acquisition 376,479 Page 41 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Until conclusion of these financial statements, the transaction costs incurred amounted to R$13,776, recorded in the Company’s income statement as operating expenses. The fair value of accounts receivable for service rendering totaled R$947,378 as of acquisition date, which does not differ from the book value comprising the gross amount of R$1,271,314, net of estimated impairment losses totaling R$323,936. From the date of acquisition to the completion of these financial statements, GVTPart. contributed R$3,999,751 in combined net operating revenue and R$101,030 in combined net income to the Company. See Note 36 for a presentation of the pro forma effects of the acquisition of GVT Par on the results of operations for 2015 and 2014. Upon completion of these financial statements, the Company was performing a review of and adjustments to the determination of the fair value of identifiable assets acquired and liabilities assumed of GVTPart. This review is expected to be completed shortly, as soon as management has all significant information about the facts, limited to a period not exceeding 12 months after the date of acquisition. 5) CASH AND CASH EQUIVALENTS Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Cash and banks 201,294 63,136 233,742 64,010 Short-term investments 4,005,301 3,772,168 5,103,103 4,628,679 Total 4,206,595 3,835,304 5,336,845 4,692,689 Highly liquid short-term investments basically correspond to Bank Deposit Certificates (CDB), pegged to the Interbank Deposit Certificate (CDI) rate variation, and are kept at first-tier financial institutions. 6) TRADE ACCOUNTS RECEIVABLE, NET Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Billed amounts 5,605,057 4,957,574 6,959,513 5,538,184 Unbilled amounts 1,490,470 1,280,851 2,111,746 1,410,273 Interconnection amounts 1,531,352 1,579,277 1,555,480 1,579,277 Amounts from related parties (Note 30) 241,233 157,306 206,957 115,048 Gross accounts receivable 8,868,112 7,975,008 10,833,696 8,642,782 Estimated impairment losses (1,650,112) (1,313,956) (2,217,926) (1,619,316) Total 7,218,000 6,661,052 8,615,770 7,023,466 Current accounts receivable 7,000,379 6,470,764 8,285,319 6,724,061 Noncurrent accounts receivable 217,621 190,288 330,451 299,405 Consolidated balances of noncurrent trade accounts receivable include: · At December 31, 2015, R$217,621 (R$190,288 at December 31, 2014) referring to the business model of resale of goods to legal entities, receivable within 24 months. At December 31, 2015, the impact of the present-value adjustment was R$59,378 (R$29,872 at December 31, 2014). · At December 31, 2015, R$112,830 (R$109,117 at December 31, 2014) referring to "Soluciona TI", traded by TData, which consists in lease of IT equipment to small and medium enterprises and receipt of fixed installments over the contractual term. Considering the contractual terms, this product was classified as finance lease. At December 31, 2015, the impact of the present-value adjustment was R$3,671 (R$7,522 at December 31, 2014). Page 42 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The aging list of trade accounts receivable, net of estimated impairment losses, is as follows: Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Falling due 5,186,776 4,853,376 6,158,130 5,107,714 Overdue – 1 to 30 days 949,131 914,709 1,082,139 970,086 Overdue – 31 to 60 days 323,882 318,552 375,908 328,367 Overdue – 61 to 90 days 214,337 207,542 324,985 243,981 Overdue – 91 to 120 days 93,826 75,895 103,876 73,962 Overdue – over 120 days 450,048 290,978 570,732 299,356 Total 7,218,000 6,661,052 8,615,770 7,023,466 At December 31, 2015 and December 31, 2014, no customer represented more than 10% of trade accounts receivable, net. Changes in the estimated impairment losses of accounts receivable are as follows: Company Consolidated Balance at 12.31.13 Net Supplement to estimated losses (Note 25) (896,336) Write-off from use 551,893 548,642 Balance at 12.31.14 Net Supplement to estimated losses (Note 25) (1,230,675) Write-off from use 680,660 956,001 Business combination (Note 4) - (323,936) Balance at 12.31.15 The balances of current and noncurrent trade accounts receivable, relating to finance lease of “Soluciona TI” product, comprise the following effects: Consolidated 12.31.15 12.31.14 Present value accounts receivable 574,534 497,523 Deferred financial income 3,671 7,522 Nominal amount receivable 578,205 505,045 Estimated impairment losses (306,443) (240,191) Net amount receivable 271,762 264,854 Current accounts receivable 158,932 155,737 Noncurrent accounts receivable 112,830 109,117 At December 31, 2015, the aging list of gross trade accounts receivable referring to “Soluciona TI” product is as follows: Consolidated Nominal amount receivable Present value receivable Falling due within twelve months 308,026 308,026 Falling due within five years 270,179 266,508 Total 578,205 574,534 There are no unsecured residual values resulting in benefits to the lessor nor contingent payments recognized as revenue for the year. Page 43 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 7) INVENTORIES, NET Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Material for resale (a) 550,283 441,793 594,888 464,718 Material for consumption 48,562 54,847 53,275 55,820 Other inventories 7,809 7,749 7,809 7,749 Gross total 606,654 504,389 655,972 528,287 Estimated losses from impairment or obsolescence (45,901) (52,341) (48,486) Total 558,264 458,488 603,631 479,801 (a) This includes, among others, mobile phones, simcards (chip) and IT equipment in stock. Changes in estimated impairment losses and inventory obsolescence are as follows: Company Consolidated Balance at 12.31.13 Supplement to estimated losses (27,152) (31,012) Reversal of estimated losses 33,526 40,687 Balance at 12.31.14 Supplement to estimated losses (29,762) (32,639) Reversal of estimated losses 27,273 28,784 Balance 12.31.15 Additions and reversals of estimated impairment losses and inventory obsolescence are included in cost of goods sold (Note 25). 8) DEFERRED TAXES AND TAXES RECOVERABLE 8.1) Taxes recoverable Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 State VAT (ICMS) (a) 1,866,777 1,686,062 2,063,159 1,696,578 Income and social contribution taxes recoverable (b) 267,238 597,718 301,714 601,515 Withheld taxes and contributions (c) 132,442 115,445 293,065 134,795 PIS and COFINS 108,758 85,662 133,925 86,447 Fistel, INSS, ISS and other taxes 126,806 18,722 139,082 23,532 Total 2,502,021 2,503,609 2,930,945 2,542,867 Current recoverable taxes 2,164,544 2,163,404 2,521,292 2,202,662 Noncurrent recoverable taxes 337,477 340,205 409,653 340,205 (a) This includes credits arising from acquisition of property and equipment (subject to offsetting in 48 months), in ICMS refund request, which was paid under invoices later cancelled, for the rendering of services, tax substitution, rate difference, among others. (b) These refer to prepayments of income and social contribution taxes, which will be offset against federal taxes to be determined in the future. (c) These refer to credits on Withholding Income Tax (IRRF) on short-term investments, interest on equity and others, which are used as deduction in operations for the period and social contribution tax withheld at source on services provided to public agencies. 8.2) Deferred taxes Page 44 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Deferred income and social contribution tax assets are computed considering expected generation of taxable profit, which were based on a technical feasibility study, approved by the Board of Directors. Deferred taxes were determined considering future realization, as follows: (a) Income and social contribution tax losses: the amount recorded which, in accordance with Brazilian tax legislation, may be offset to the limit of 30% of the tax bases computed for the following years, with no expiry date. (b) Merged tax credit: represented by tax benefits arising from corporate restructuring of goodwill for expected future profitability, whose tax use follows the limit set forth in tax legislation. (c) Income and social contribution taxes on temporary differences: amounts will be realized upon payment of provisions, effective impairment loss of trade accounts receivable, or realization of inventories, as well as upon reversal of other provisions. Page 45 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Significant components of deferred income and social contribution taxes are as follows: Company Balances at 12.31.13 Income statement Comprehensive income Balances at 12.31.14 Income statement Comprehensive income Other Balances at 12.31.15 Deferred tax assets Income and social contribution tax losses (a) 122,321 (52,157) - 70,164 (70,164) - - - Income and social contribution taxes on temporary differences (c) Provisions for judicial, labor, tax civil and regulatory contingencies 1,322,244 132,105 - 1,454,349 226,667 - - 1,681,016 Trade accounts payable and other provisions 338,458 98,341 - 436,799 98,202 - - 535,001 Customer portfolio and trademarks - 311,141 - 311,141 - - - 311,141 Estimated losses for impairment trade accounts receivable 241,203 62,729 - 303,932 65,242 - - 369,174 Estimated losses from modems and other P&E items 164,518 3,175 - 167,693 (1,876) - - 165,817 Pension plans and other post-retirement benefits 143,537 12,689 - 156,226 (111,360) - - 44,866 Profit sharing 71,287 73,772 - 145,059 (56,115) - - 88,944 Provision for loyalty program 31,199 309 - 31,508 1,096 - - 32,604 Accelerated accounting depreciation 154,181 (138,806) - 15,375 (4,510) - - 10,865 Estimates impairment losses (write-offs and reversals) on inventories 10,884 (870) - 10,014 (650) - - 9,364 Income social contribution taxes on other temporary differences 157,988 (23,580) 21,416 155,824 11,727 117,804 1,524 286,879 Total deferred assets 2,757,820 478,848 21,416 3,258,084 158,259 117,804 1,524 3,535,671 Deferred liabilities Merged tax credit (b) (337,535) - - (337,535) - - - (337,535) Income and social contribution taxes on temporary differences (c) Licenses (719,780) (268,116) - (987,896) (216,330) - - (1,204,226) - Effects of goodwill generated upon merger of Vivo Part. (147,200) - (715,538) (94,062) - - (809,600) - Goodwill from Vivo Part. (480,366) (208,711) - (689,077) (203,926) - - (893,003) - Technological innovation law (308,490) 52,036 - (256,454) 63,308 - - (193,146) - Customer portfolio (461,870) 461,870 - Trademarks and patents (479,548) 479,548 - Income and social contribution taxes on other temporary differences 7,605 (113,958) (230,880) 115,701 (138,933) - (254,112) Total deferred liabilities 377,032 - Noncurrent total assets (liabilities) net 855,880 40,704 1,524 Deferred tax assets (liabilities), net Stated in the balance sheet as follows: Noncurrent deferred net tax assets - 40,704 - Noncurrent deferred net tax liabilities - Page 46 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Consolidated Balances at 12.31.13 Income statements Comprehensive income Balances at 12.31.14 Income statements Comprehensive income Business combination (a) Other Balances 12.31.15 Deferred tax assets Income and social contribution tax losses (a) 262,915 (169,369) - 93,546 (67,027) - - - 26,519 Income and social contribution taxes on temporary differences (c) Provisions for judicial, labor, tax civil and regulatory contingencies 1,327,288 132,550 - 1,459,838 244,659 - 208,321 - 1,912,818 Trade accounts payable and other provisions 398,956 103,001 - 501,957 134,726 - 50,441 - 687,124 Impairment of trade accounts receivable 245,556 69,516 - 315,072 21,114 - 110,832 - 447,018 - Customer protfolio and trademarks - 311,141 - 311,141 87,051 - - - 398,192 Estimated losses from modems and other P&E items 166,174 3,532 - 169,706 578 - 120,346 - 290,630 Pension plan and other post employment benefits 143,537 12,688 - 156,225 (111,238) - - - 44,987 Profit sharing 71,948 73,881 - 145,829 (62,501) - 22,870 - 106,198 Accelerated accounting depreciation 154,181 (138,806) - 15,375 (4,510) - - - 10,865 Estimates impairment losses (write-offs and reversals) on inventories 12,885 (1,992) - 10,893 (186) - - - 10,707 Provision for loyalty program 31,199 308 - 31,507 1,096 - - - 32,603 Income and social contribution taxes on temporary differences 157,313 (23,214) 21,416 155,515 (217,140) 117,804 127,690 1,524 185,393 Total deferred tax assets 2,971,952 373,236 21,416 3,366,604 26,622 117,804 640,500 1,524 4,153,054 Deferred tax liabilities Merged tax credit (b) (337,535) - - (337,535) - (337,535) Incoem and social contribution taxes on temporary differences (c) Licenses (719,780) (268,116) - (987,896) (216,330) - - - (1,204,226) Effects of goodwill generated in the acquisition of Vivo Part. (147,200) - (715,538) (94,062) - - - (809,600) Goodwill from Vivo Part. (480,366) (208,711) - (689,077) (203,926) - - - (893,003) Technological Innovation Law (308,490) 52,036 - (256,454) 63,308 - - - (193,146) Customer portfolio (461,870) 461,870 - Trademarks and patents (479,548) 479,548 - Negative goodwill from merger of shares - (22,838) - (22,838) Income and social contribution taxes on temporary differences 7,036 (113,958) (235,287) 390,681 (136,510) - 18,884 Total deferred tax liabilities 376,463 - Total noncurrent assets (liabilities) net 749,699 144,817 617,662 1,524 711,590 Net tax deferred tax assets (liabilities) Stated in the balance sheet as follows: Noncurrent deferred tax assets, net 210,294 144,817 711,590 Noncurrent deferred tax liabilities, net - - Page 47 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) These refer to deferred taxes (IR and CS) arising from business combinations, R$610,873 being of GVTPart. (Note 4) and R$6,789 of TGLog (Note 12a). At December 31, 2015, the amount of R$481.203 in deferred tax credits (tax on tax losses and social contribution tax losses) was not recognized for direct and indirect subsidiaries (Innoweb, GVT and GVTPart.), as it is not probable that future taxable profits will be available for these entities to benefit from such tax credits. The table below presents deferred income and social contribution taxes for items charged or credited directly in equity, at December 31, 2015 and 2014. Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Unrealized losses on available-for-sale investment 636 2,599 636 2,599 Actuarial losses and effect of the asset ceiling on plan surplus 18,817 (136,510) 18,817 Gain (losses) on derivative transactions 117,168 (113,958) 117,168 (113,958) Total Expected realization of deferred taxes, net is as follows: The amounts are based on projections subject to change in the future. Year Company Consolidated 2016 950,145 1,477,800 2017 473,715 503,112 2018 196,313 207,231 2019 265,310 276,170 2020 253,785 253,837 2021 onwards (2,295,219) (2,006,560) Total (155,951) 711,590 9) JUDICIAL DEPOSITS AND GARNISHMENTS In some situations, in connection with a legal requirement or presentation of guarantees, judicial deposits are made to secure the continuance of the claims under discussion. These judicial deposits may be required for claims whose likelihood of loss was analyzed by the Company, grounded on the opinion of its legal advisors as a probable, possible or remote loss. Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Judicial deposits Tax 2,900,671 2,647,635 3,374,764 2,665,757 Labor 1,062,118 1,008,745 1,128,935 1,016,019 Civil and regulatory 1,030,130 935,842 1,114,770 936,782 Total 4,992,919 4,592,222 5,618,469 4,618,558 Garnishments 122,913 124,730 134,994 126,667 Total 5,115,832 4,716,952 5,753,463 4,745,225 Current 235,343 202,169 235,343 202,169 Noncurrent 4,880,489 4,514,783 5,518,120 4,543,056 At December 31, 2015, the Company and its subsidiaries had a number of tax-related judicial deposits, reaching the consolidated amount of R$3,374,764 (R$2,665,757 at December 31, 2014). In Note 19, we provide further details on issues arising from the main judicial deposits. Page 48 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Below is a brief description of the main tax-related judicial deposits: · Contribution tax on gross revenue for social integration program (PIS) and Contribution tax on gross revenue for social security financing (COFINS) The Company and TData are involved in disputes related to: (i) claim filed for credits arising from overpayment of tax, not recognized by tax authorities; (ii) tax debt arising from underpayment due to differences in ancillary statements (Federal Tax Debt and Credit Return – DCTF); and (iii) disputes referring to changes in rates and increase in tax bases introduced by Law No. 9718/98. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$35,272 (R$33,040 at December 31, 2014). · Social Contribution Tax for Intervention in the Economic Order (CIDE) The Company is involved in legal disputes for the exemption of CIDE levied on offshore remittances of funds arising from agreements for the transfer of technology, brand and software licensing, etc. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$164,482 (R$153,759 at December 31, 2014). · Telecommunications Inspection Fund (FISTEL) ANATEL collects Installation Inspection Fee (TFI) on extension of licenses granted and on radio base stations, mobile stations and radio links. Such collection results from the understanding of ANATEL that said extension would be a triggering event of TFI and that mobile stations, even if owned by third parties, are also subject to TFI. The Company and TData are challenging the aforesaid fee in court. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$1,008,771 (R$929,880 at December 31, 2014). · Withholding Income Tax (IRRF) The Company is involved in disputes related to: (i) exemption of IRRF payment on offshore remittances for out-coming traffic; (ii) exemption of IRRF payment on interest on equity; and (iii) IRRF levied on earnings from rent and royalties, wage labor and fixed-income investments. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$67,996 (R$63,295 at December 31, 2014). · Corporate Income Tax (IRPJ) and Social Contribution Tax on Net Profit (CSLL) The Company is involved in disputes related to: (i) debts stemming from offsetting of IRPJ overpayments not recognized by the Brazilian IRS; (ii) requirement of IRPJ estimates and lack of payment of debts in the integrated system of economic and tax information (SIEF); and (iii) underpaid IRPJ amounts. GVTPart. is involved in a dispute relating to the right to monthly amortize goodwill arising from the acquisition of GVTPart. by Vivendi on deducted IRPJ and CSLL amounts (Note 4). At December 31, 2015, the consolidated balance of judicial deposits amounted to R$410,412 (R$30,325 at December 31, 2014). · Contribution to Empresa Brasil de Comunicação (EBC) On behalf of its members, Sinditelebrasil (Union of Telephony and Mobile and Personal Services) is challenging in court payment of the Contribution to Foster Public Radio Broadcasting to EBC, introduced by Law No. 11652/2008. The Company and its subsidiaries, as union members, made judicial deposits referring to that contribution. Page 49 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) At December 31, 2015, the consolidated balance of judicial deposits amounted to R$858,630 (R$672,593 at December 31, 2014). · Social Security, Work Accident Insurance (SAT) and Funds to Third Parties (INSS) The Company is involved in disputes related to: (i) SAT and funds to third parties (National Institute of Colonization and Agrarian Reform - INCRA and Brazilian Micro and Small Business Support Service - SEBRAE); (ii) joint responsibility for contract labor; (iii) difference in SAT rate (from 1% to 3%); and (iv) gifts. GVTPart is involved in disputes relating to the payment of social security contributions (employers’ contributions), SAT and funds to third parties on the following events: maternity leave, legally ensured 1/3 vacation pay bonus, and first 15 days’ leave due to illness or accident. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$118,425 (R$102,820 at December 31, 2014). · Unemployment Compensation Fund (FGTS) The Company is discussing this matter in court in order to represent its right not to pay surtax of 0.5% and 10% for FGTS introduced by Supplementary Law No. 110/01 levied on deposits made by employers (the proceedings did not result in any reduction of FGTS deposits made by the Company on behalf of its employees). An unfavorable ruling was rendered on the case, establishing conversion of the full deposit amount into federal government income. At December 31, 2014, the consolidated balance of judicial deposits amounted to R$76,459. · Tax on Net Income (ILL) The Company is discussing this matter in court in order to represent its right to offset amounts unduly paid for ILL purposes against future IRPJ payments. On December 19, 2013, the Company settled the debt under discussion by including it in the Federal Tax Recovery Program (REFIS), using the judicial deposit then restricted. The Company is now awaiting conversion into income by the Federal Government. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$58,446 (R$54,723 at December 31, 2014). · Universal Telecommunication Services Fund (FUST) The Company and TData filed an injunction in order to represent their right not to include expenses with interconnection and industrial use of dedicated line in FUST tax base, according to Abridgment No. 7, of December 15, 2005, as it does not comply with the provisions contained in the sole paragraph of article 6 of Law No. 9998/00. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$425,737 (R$394,489 at December 31, 2014). · State Value-Added Tax (ICMS) The Company is involved in disputes related to: (i) ICMS stated but not paid; (ii) ICMS not levied on communication in default; (iii) fine for late voluntary payment of ICMS; (iv) ICMS supposedly levied on access, adhesion, enabling, availability and use of services, as well as supplementary services and additional facilities; (v) right to credit from the acquisition of goods for fixed assets and electric energy; (vi) activation cards for pre-paid services; (vii) and disallowance of ICMS credit referring to agreement 39. Page 50 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) GVTPart is involved in disputes to acquire the right to consign the payment of ICMS amounts on part of pay-TV services, as well as on prepaid telephone services. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$161,815 (R$97,278 at December 31, 2014). · Other taxes, charges and contributions The Company is involved in disputes related to: (i) Service Tax (ISS) on noncore services; (ii) Municipal Real Estate Tax (IPTU) not subject to exemption; (iii) municipal inspection, operation and publicity charges; (iv) land use fee; (v) social security contributions related to supposed failure to withhold 11% on several invoices, bills and receipts of service providers engaged for workforce assignment; and (vi) Public Price for Numbering Resource Management (PPNUM) by ANATEL. At December 31, 2015, the consolidated balance of judicial deposits amounted to R$64,778 (R$57,096 at December 31, 2014). 10) PREPAID EXPENSES Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Advertising and publicity 228,672 198,758 228,672 198,758 Insurance 24,035 33,594 28,367 35,574 Rent 43,022 45,318 43,022 45,318 Financial charges 11,120 8,426 11,120 8,426 Software maintenance, taxes and other 39,108 38,817 75,874 41,698 Total 345,957 324,913 387,055 329,774 Current 317,325 300,567 356,446 303,551 Noncurrent 28,632 24,346 30,609 26,223 11) OTHER ASSETS Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Advances to employees and suppliers 72,635 49,827 81,615 50,981 Related-party receivables (Note 30) 288,702 318,041 162,308 73,042 Receivables from suppliers 118,153 114,422 120,091 121,615 Subsidy on handset sales 42,896 45,850 42,896 45,850 Pension plan surplus (Note 33) 8,391 14,515 8,724 14,653 Repayment clauses 2.2.4 and 2.2.5 SPA (Note 4) 84,598 - 84,598 - Other amounts receivable 42,971 87,068 51,199 87,280 Total 658,346 629,723 551,431 393,421 Current assets 603,118 535,020 488,632 298,496 Noncurrent assets 55,228 94,703 62,799 94,925 12) INVESTMENTS a) Information on investees The Company holds interest in wholly-owned and jointly-controlled subsidiaries, as follows: Page 51 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) TData: Wholly-owned subsidiary of the Company and headquartered in Brazil, this entity is engaged in the rendering, operation of value added services (SVAs) in telecommunications and related activities; managing the provision of technical assistance and maintenance services related to telecommunications equipment and network, consulting services regarding telecommunications solutions and related activities, and designing, implementing and installing telecommunication-related projects; selling and leasing telecommunications equipment, products and services, among others. On October 28, 2015, TData acquired controlling interest in Telefônica Transportes e Logística Ltda (“TGLog”), an entity under common control with the Company. The consideration paid for the acquisition of shares of TGLog amounted to R$15,811. GVTPart.: A wholly-owned subsidiary of the Company. Controlling shareholder of GVT and headquartered in Brazil, the business purpose of GVTPart is to hold interest in other domestic or foreign companies as a partner, shareholder or member. GVT provides land-line telephone, data, multimedia communication and pay-TV services in the entire Brazilian territory. Aliança: Jointly-controlled subsidiary (50% interest held by the Company), headquartered in Amsterdam, Netherlands, this entity is engaged in the acquisition and management of subsidiaries, and holding interest in companies of the telecommunications industry. AIX: Jointly-controlled subsidiary headquartered in Brazil, with 50% interest held by the Company, this entity is engaged in holding interest in Refibra Consortium, and in performing activities related to the direct and indirect operation of activities related to the construction, completion and operation of underground networks for optical fiber ducts. ACT: Jointly-controlled subsidiary headquartered in Brazil, with 50% interest held by the Company, this entity is engaged in holding interest in Refibra Consortium, and in performing activities related to the rendering of technical support services for the preparation of projects and completion of networks, by means of studies required to make them economically feasible, and monitor the progress of Consortium-related activities. Below is a summary of significant financial data on the Company’s investees: At 12.31.15 At 12.31.14 Wholly-owned subsidiaries Jointly controlled subsidiaries Wholly-owned subsidiary Jointly controlled subsidiaries TData GVTPart. Cia ACT Cia AIX Aliança TData Cia ACT Cia AIX Aliança Equity interest 100.00% 100.00% 50.00% 50.00% 50.00% 100.00% 50.00% 50.00% 50.00% Summary of balance sheets: Current assets 1,411,043 1,910,323 9 17,851 179,698 1,749,933 11 12,728 136,350 Noncurrent assets 409,595 9,329,733 - 11,824 - 335,735 - 12,134 - Total assets 1,820,638 11,240,056 9 29,675 179,698 2,085,668 11 24,862 136,350 Current liabilities 707,352 1,924,230 1 4,394 100 883,906 1 3,232 92 Noncurrent liabilities 56,981 1,641,382 - 5,083 - 48,611 - 4,546 - Equity 1,056,305 7,674,444 8 20,198 179,598 1,153,151 10 17,084 136,258 Total liabilities and equity 1,820,638 11,240,056 9 29,675 179,698 2,085,668 11 24,862 136,350 Investment book value 1,056,305 7,674,444 4 10,099 89,799 1,153,151 5 8,542 68,129 Page 52 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) At 12.31.15 At 12.31.14 Wholly-owned subsidiaries Jointly controlled subsidiaries Wholly-owned subsidiary Jointly controlled subsidiaries Summary of income statements: TData GVTPart. Cia ACT Cia AIX Aliança TData Cia ACT Cia AIX Aliança Net operating income 2,524,763 3,999,751 64 39,199 - 2,184,241 62 51,077 - Cost of sales and services (2,299,230) - (30,828) - (1,066,114) - (31,530) - Selling expenses (166,008) (837,766) - - - (111,780) - - - General and administrative expenses (24,141) (231,204) (65) (5,686) (124) (30,253) (61) (5,782) (129) Other operating income (expenses), net 353 (47,444) (1) (292) - 29,410 (1) 1,569 - Financial income (expenses), net 109,886 (461,815) - 2,503 106 110,104 - 1,285 275 Income (loss) before taxes 1,284,656 122,292 4,896 1,115,608 - 16,619 146 Income and social contributions taxes (21,262) - (804) - (379,920) - (2,885) - Net income (loss) for the year 857,524 101,030 4,092 735,688 - 13,734 146 Book value of net income (loss) for the year, recognized as equity pickup 857,524 101,030 2,046 735,688 - 6,867 73 b) Changes in investments Balances at 12.31.14 Additions Capital increase Equity pickup Dividends and interest on equity Other comprehensive income Other changes Balances at 12.31.15 Equity investments 1,229,827 1,752,724 5,827,064 960,590 16,974 8,830,651 Wholly-owned subsidiary 1,153,151 1,752,724 5,827,064 958,554 8,730,749 TData 1,153,151 - - 857,524 (949,537) 107 (4,940) 1,056,305 GVTPart. - 1,752,724 5,827,064 101,030 - (4,812) (1,562) 7,674,444 Jointly -controlled subsidiaries 76,676 - - 2,036 21,679 - 99,902 Aliança 68,129 - - (9) - 21,679 - 89,799 AIX 8,542 - - 2,046 (489) - - 10,099 ACT 5 - - (1) - - - 4 Goodwill (a) 212,058 12,837,141 - 13,049,199 Value added from net assets acquired allocated to Company - 2,673,647 - 2,461,583 Other investments 3,129 - 1,259 Other investments (b) 3,129 - (1,870) - 1,259 Total investments in Company 1,445,014 17,263,512 5,827,064 748,526 15,104 24,342,692 Aliança 68,129 - - (9) - 21,679 - 89,799 AIX 8,542 - - 2,046 (489) - - 10,099 ACT 5 - - (1) - - - 4 Other investments (b) 3,129 - (1,870) - 1,259 Total investments in consolidated 79,805 - - 2,036 19,809 - 101,161 Page 53 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Balances at 12.31.13 Equity pickup Dividends and interest on equity Other comprehensive income Balances at 12.31.14 Equity investments 853,866 742,628 1,229,827 Wholly-owned subsidiaries 778,289 735,688 - 1,153,151 TData 778,289 735,688 (360,826) - 1,153,151 Jointly controlled subsidiaries 75,577 6,940 76,676 Aliança 68,607 73 - (551) 68,129 AIX 6,965 6,867 (5,290) - 8,542 ACT 5 - - - 5 Goodwill (a) 212,058 - - - 212,058 Value added from net assets acquired allocated to Company - Other equity interest 10,772 - - 3,129 Other investments (b) 10,772 - - (7,643) 3,129 Total investments in Company 1,076,696 742,628 1,445,014 Aliança 68,607 73 - (551) 68,129 AIX 6,965 6,867 (5,290) - 8,542 ACT 5 - - - 5 Other investments (b) 10,772 - - (7,643) 3,129 Total investments in consolidated 86,349 6,940 79,805 (a) Goodwill: i) R$212,058 from partial spin-off of “Spanish e Figueira”, which was reversed to the Company upon merger of Telefonica Data Brasil Holding S.A. (TDBH) in 2006; and ii) R$12,837.141 from acquisition of GVTPart. (Note 4). (b) Other investments (tax incentives and interests held in companies) are measured at fair value. 13) PROPERTY, PLANT EQUIPMENT, NET a) Breakdown, changes and depreciation rates Company Switching equipment Transmission equipment and media Terminal equipment / modems Infrastructure Land Other P&E assets Estimated losses (a) Assets and facilities under construction Total Annual depreciation rates 10.00 a 14.29 5.00 a 14.29 10.00 a 66.67 2.50 a 66.67 - 10.00 a 25.00 - - - Balances and changes: Balance at 12.31.13 2,364,940 8,432,306 1,455,849 3,466,208 314,558 598,308 1,913,860 18,377,905 Additions (Capex) 12,042 103,890 150,116 47,246 - 161,300 - 5,105,560 5,580,154 Disposals, net (770) (34,434) (2,787) (1,286) (208) (2,217) 12,016 (18,846) (48,532) Transfers, net 606,830 3,041,968 918,297 513,005 - 124,376 (484) (5,294,036) (90,044) Depreciation (Note 25) (441,366) (1,335,153) (910,788) (539,982) - (210,463) - - (3,437,752) Balance at 12.31.14 2,541,676 10,208,577 1,610,687 3,485,191 314,350 671,304 1,706,538 20,381,731 Additions (Capex) 6,824 178,685 110,688 47,958 215 190,918 - 4,829,135 5,364,423 Disposals, net (3,882) (24,700) (2,829) (2,212) (74) (1,782) 1,315 (19,924) (54,088) Transfers, net 749,408 2,802,624 737,687 367,300 (1,386) 78,072 - (4,743,981) (10,276) Depreciation (Note 25) (497,985) (1,485,157) (925,440) (526,705) - (227,427) - - (3,662,714) Balance at 12.31.15 2,796,041 11,680,029 1,530,793 3,371,532 313,105 711,085 1,771,768 22,019,076 At 12.31.15 Cost 17,688,862 39,825,516 11,530,512 13,870,397 313,105 3,591,962 (155,277) 1,771,768 88,436,845 Accumulated depreciation (14,892,821) (28,145,487) (9,999,719) (10,498,865) - (2,880,877) - - (66,417,769) Total 2,796,041 11,680,029 1,530,793 3,371,532 313,105 711,085 1,771,768 22,019,076 At 12.31.14 Cost 17,140,731 37,199,508 10,838,174 13,486,180 314,350 3,394,231 (156,592) 1,706,538 83,923,120 Accumulated depreciation (14,599,055) (26,990,931) (9,227,487) (10,000,989) - (2,722,927) - - (63,541,389) Total 2,541,676 10,208,577 1,610,687 3,485,191 314,350 671,304 1,706,538 20,381,731 Page 54 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Consolidated Switching equipment Transmission equipment and media Terminal equipment / modems Infrastructure Land Other P&E assets Estimated losses (a) Assets and facilities under construction Total Annual depreciation rates 8.33 a 20.00 2.50 a 25.00 10.00 a 66.67 2.50 a 66.67 - 10.00 a 66.67 - - - Balances and changes: Balance at 12.31.13 2,365,290 8,432,543 1,468,057 3,468,495 314,558 594,957 1,967,726 18,441,647 Additions (Capex) 12,042 103,890 163,428 47,246 - 172,816 - 5,105,560 5,604,982 Disposals, net (770) (34,434) (2,787) (1,286) (208) (2,217) 13,735 (20,109) (48,076) Transfers, net 606,830 3,041,968 918,454 513,005 - 172,075 (484) (5,338,439) (86,591) Depreciation (Note 25) (441,475) (1,335,205) (918,815) (540,525) - (222,078) - - (3,458,098) Balance at 12.31.14 2,541,917 10,208,762 1,628,337 3,486,935 314,350 715,553 1,714,738 20,453,864 Additions (Capex) 188,037 885,865 409,250 64,128 215 250,149 (12,111) 4,848,118 6,633,651 Disposals, net (4,462) (17,546) (13,832) (4,512) (74) (12,550) 1,356 (23,145) (74,765) Transfers, net 891,848 2,742,465 753,585 238,921 (1,386) 184,369 - (4,808,253) 1,549 Depreciation (Note 25) (630,939) (1,820,859) (1,184,372) (551,268) - (323,430) - - (4,510,868) Business combinations (b) 972,558 4,978,317 1,553,141 421,747 2,600 252,361 (326,666) 119,276 7,973,334 Balance at 12.31.15 3,958,959 16,977,004 3,146,109 3,655,951 315,705 1,066,452 1,850,734 30,476,765 At 12.31.15 Cost 19,724,438 47,459,383 14,522,080 14,278,557 315,705 4,487,749 (494,149) 1,850,734 102,144,497 Accumulated depreciation (15,765,479) (30,482,379) (11,375,971) (10,622,606) - (3,421,297) - - (71,667,732) Total 3,958,959 16,977,004 3,146,109 3,655,951 315,705 1,066,452 1,850,734 30,476,765 At 12.31.14 Cost 17,147,961 37,200,161 10,882,788 13,497,058 314,350 3,549,258 (156,728) 1,714,738 84,149,586 Accumulated depreciation (14,606,044) (26,991,399) (9,254,451) (10,010,123) (2,833,705) (63,695,722) Total 2,541,917 10,208,762 1,628,337 3,486,935 314,350 715,553 1,714,738 20,453,864 (a) The Company and its subsidiaries recognized a provision for potential obsolescence of materials used in P&E maintenance, based on levels of historical use and expected future use. (b) These refer to amounts arising from business combinations, of which R$7,970,117 of GVTPart. (Note 4) and R$3,217 of TGLog (Note 12a). b) Property and equipment items given in guarantee At December 31, 2015, the Company had consolidated amounts of property and equipment items given in guarantee for lawsuits, amounting to R$163,802 (R$130,000 at December 31, 2014). c) Capitalization of borrowing costs At December 31, 2015 and 2014, the Company and its subsidiaries did not capitalize borrowing costs, as there were no qualifying assets. d) Reversible assets The STFC service concession arrangement establishes that all assets owned by the Company and that are indispensable to the provision of the services described in the referred to arrangement are considered reversible assets and are deemed to be part of the service concession assets. These assets will be automatically returned to ANATEL upon termination of the service concession arrangement, according to the regulation in force. At December 31, 2015, estimated residual value of reversible assets was R$7,855,868 (R$7,639,587 at December 31, 2014), which comprised switching and transmission equipment and public use terminals, external network equipment, energy equipment and system and operation support equipment. e) Finance lease Below are the amounts related to finance lease arrangements, in which the Company is a lessee, segregated by type of property and equipment item. Page 55 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Consolidated 12.31.15 12.31.14 Annual depreciation rate (%) P&E Cost Accumulated depreciation Net balance P&E Cost Accumulated depreciation Net balance Transmission equipment and media 5% to 8.33% 252,232 (25,033) 227,199 209,935 (12,062) 197,873 Infrastructure 5.00% 6,674 (2,291) 4,383 5,279 (2,032) 3,247 Other assets 20.00% 116,945 (82,804) 34,141 78,295 (78,295) - Total 375,851 265,723 293,509 201,120 14) INTANGIBLE ASSETS, NET a) Breakdown, changes and amortization rates Company Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks Licenses Other intangible assets Software under development Total Annual amortization rate(%) - 3.60 a 6.67 - - Balances and changes: Balance at 12.31.13 10,013,222 1,983,624 1,358,442 1,410,453 14,474,566 336 46,348 29,286,991 Additions (Capex) - 497,174 - - 2,770,320 - 267,339 3,534,833 Net disposals - (124) - (124) Net transfers - 290,711 - - 42,892 - (247,012) 86,591 Amortization (Note 25) - (761,328) (248,566) (84,207) (741,180) (223) - (1,835,504) Balance at 12.31.14 10,013,222 2,010,057 1,109,876 1,326,246 16,546,598 113 66,675 31,072,787 Additions (Capex) - 585,853 - - 116 10,002 351,095 947,066 Net disposals - (31) - (31) Net transfers - 354,683 - - - (3,108) (341,299) 10,276 Amortization (Note 25) - (787,627) (248,566) (82,685) (911,632) (2,048) - (2,032,558) Balance at 12.31.15 10,013,222 2,162,935 861,310 1,243,561 15,635,082 4,959 76,471 29,997,540 At 12.31.15 Cost 10,013,222 12,155,929 1,990,278 1,601,433 20,052,123 158,897 76,471 46,048,353 Accumulated amortization - (9,992,994) (1,128,968) (357,872) (4,417,041) (153,938) - (16,050,813) Total 10,013,222 2,162,935 861,310 1,243,561 15,635,082 4,959 76,471 29,997,540 At 12.31.14 Cost 10,013,222 11,242,808 1,990,278 1,601,433 20,052,007 152,026 66,675 45,118,449 Accumulated amortization - (9,232,751) (880,402) (275,187) (3,505,409) (151,913) - (14,045,662) Total 10,013,222 2,010,057 1,109,876 1,326,246 16,546,598 113 66,675 31,072,787 Consolidated Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks Licenses Other intangible assets Software under development Total Annual amortization rate(%) - 11.76 a 12.85 5.13 a 66.67 3.60 a 6.67 5.00 a 20.00 - - Balances and changes: Balance at 12.31.13 10,225,280 1,987,634 1,358,442 1,410,453 14,474,566 336 46,348 29,503,059 Additions (Capex) - 497,730 - - 2,770,320 - 267,339 3,535,389 Net disposals - (124) - (124) Net transfers - 290,711 - - 42,892 - (247,012) 86,591 Amortization (Note 25) - (763,315) (248,566) (84,207) (741,180) (223) - (1,837,491) Balance at 12.31.14 10,225,280 2,012,636 1,109,876 1,326,246 16,546,598 113 66,675 31,287,424 Additions (Capex) - 651,530 - - 116 18,976 351,095 1,021,717 Net disposals - (52) - (52) Net transfers - 346,146 - - - (6,396) (341,299) (1,549) Amortization (Note 25) - (834,553) (478,375) (108,907) (911,632) (8,242) - (2,341,709) Business combination (a) 12,837,141 210,016 2,523,000 59,000 - 12,203 - 15,641,360 Balance at 12.31.15 23,062,421 2,385,723 3,154,501 1,276,339 15,635,082 16,654 76,471 45,607,191 At 12.31.15 Cost 23,062,421 12,824,884 4,513,278 1,660,433 20,052,123 181,177 76,471 62,370,787 Accumulated amortization - (10,439,161) (1,358,777) (384,094) (4,417,041) (164,523) - (16,763,596) Total 23,062,421 2,385,723 3,154,501 1,276,339 15,635,082 16,654 76,471 45,607,191 At 12.31.14 Cost 10,225,280 11,279,547 1,990,278 1,601,433 20,052,007 152,026 66,675 45,367,246 Accumulated amortization - (9,266,911) (880,402) (275,187) (3,505,409) (151,913) - (14,079,822) Total 10,225,280 2,012,636 1,109,876 1,326,246 16,546,598 113 66,675 31,287,424 Page 56 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) (a) These refer to amounts arising from business combinations, of which R$15,640,394 is of GVTPart., including goodwill (Note 4) and R$966 of TGLog (Note 12a). b) Goodwill breakdown Company Consolidated Ajato Telecomunicação Ltda. 149 149 Spanish e Figueira (incorporado da TDBH) (a) - 212,058 Santo Genovese Participações Ltda. (b) 71,892 71,892 Telefônica Televisão Participações S.A. (c) 780,693 780,693 Vivo Participações S. A. (d) 9,160,488 9,160,488 GVT Participações S. A. (e) - 12,837,141 Total 10,013,222 23,062,421 (a) Goodwill from partial spin-off of “Spanish and Figueira”, which was reversed to the Company upon merger of Telefônica Data Brasil Holding S.A. (TDBH) in 2006. (b) Goodwill generated upon acquisition of equity control of Santo Genovese Participações (parent company of Atrium Telecomunicações Ltda.), in 2004. (c) Goodwill generated upon acquisition of Telefônica Televisão Participações (formerly Navytree) merged in 2008, economically based on a future profitability analysis. (d) Goodwill generated upon acquisition/merger of Vivo Participações in 2011. (e) Goodwill generated upon acquisition of GVT Participações in 2015 (Note 4). c) Goodwill impairment testing The Company assessed recoverability of goodwill book value based on the value in use and discounted cash flow method. The process for determination of the value in use involves the use of assumptions, judgments and estimates on cash flows, such as revenue, cost and expense growth rates, estimated future investments and working capital and discount rates. The assumptions about cash flow increase projections were based on management’s estimates, market studies and macroeconomic projections. Future cash flows were discounted at the WACC (Weighted Average Cost of Capital) rate. Consistent with the economic analysis techniques, the assessment of value in use is made for a period of five (5) years, and thereafter, considering the perpetuity of the assumptions based on the capacity of business continuity for indefinite time. Management considered that the period of 5 years is adequate, based on its past experience in preparing cash flow projections. Such understanding is in line with paragraph 35 of IAS 36 – Impairment of Assets. The growth rate used to extrapolate the projections beyond the period of 5 years was 5.0% (4,5% in 2014). Estimated future cash flows were discounted at the pre tax rate of 15.05% (13,37% in 2014), also in nominal amounts. Inflation rate for the period analyzed in the projected cash flows was 4.5%. Key assumptions were based on the Company’s historical performance and reasonable macroeconomic assumptions grounded on financial market projections, documented and approved by the Company’s management. Based on annual impairment testing of the Company’s intangible assets, prepared using projections considering the financial statements at December 31, 2015, growth projections and operating results for the year ended December 31, 2015, no impairment losses or evidence of losses were identified, since value in use is higher than net book value as of the assessment date. Key assumptions used in the calculation of value in use: The value in use is mainly impacted by the following assumptions: (i) revenue growth; (ii) evolution in operating margin; (iii) Capex; and (iv) the discount rate. Page 57 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) (i) Revenue Growth: is based on the observation of the historical behavior of each revenue line, as well as trends in the evolution of the same based on market analysis. The evolution the revenue differ between product lines and services with a tendency of growth in data services and pay TV compared to voice services. (ii) Evolution in operating margin: takes into account the historical margin estimate of price correction, as well as ongoing projects with the aim of greater cost efficiency. Another factor that can impact the operating margin is the level of aggressive competition. (iii) Capex: we considered the projects in progress and the need to increase capacity and coverage in line with the evolution of revenue provided under the long-term plan. The volume of capex may also be impacted by inflation and currency fluctuations. (iv) Discount rate: represent the assessment of risks in the current market. The calculation of the discount rate is based on specific circumstances of the company, being derived from the weighted average cost of capital (WACC). The WACC takes into account both debt and equity. The cost of equity is derived from the expected return on investment by investors of the Company. The cost of debt is based on loans with interest income that the Company is obligated to honor. The specific risk segment is incorporated by applying individual beta factors. Sensitivity to changes in assumptions The Company carries out a sensitivity analysis of the impairment test by considering reasoanable changes in the main assumptions used in such test. The following maximum increases or decreases , expressed in percentage points (p.p) were assumed: Changes in key assumptions, in percentage points (p.p) Financial variables Discount rate + / - 1.0 Perpetuity growth rates + / - 0.5 Operating variables OIBDA Margin + / - 2.0 Ratio of Capex/Revenues + / - 1.0 The sensitivity analysis performed at year-end 2015 indicates that there are no significant risks arising from reasonably possible changes in the financial and operating variables, considered individually. In other words, the Company considers that within the above ranges, reasonably wide, no impairment losses would be recognized over the carrying amounts. 15) PERSONNEL, SOCIAL CHARGES AND BENEFITS Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Salaries and wages 27,512 27,754 58,201 27,754 Social charges and benefits 265,100 267,736 383,834 271,082 Profit sharing 205,124 197,019 232,404 199,284 Share-based payment plans (Note 32) 39,898 18,793 39,987 18,793 Other compensation 2,197 193,297 4,228 193,297 Total 539,831 704,599 718,654 710,210 Current 520,023 585,770 698,846 591,381 Noncurrent 19,808 118,829 19,808 118,829 Page 58 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 16) TRADE ACCOUNTS PAYABLE Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Sundry suppliers 6,374,471 6,521,830 7,438,202 6,794,000 Amounts payable 148,793 103,016 165,648 102,915 Interconnection/ interlink (a) 421,650 445,192 520,816 445,192 Related parties (Note 30) 552,033 605,594 316,311 299,084 Total 7,496,947 7,675,632 8,440,977 7,641,191 Current accounts payable 7,496,947 7,675,632 8,373,235 7,641,191 Noncurrent accounts payable - - 67,742 - (a) The amount recorded as noncurrent refers to the judicial proceeding filed against SMP operators in which GVT claims VU-M amount reduction. On October 15, 2007, GVT obtained an injunction for depositing with the courts the difference between R$0.2899 of R$ 0.3899 per minute of VC1 calls and the amount effectively charged by SMP operators. The amounts of such deposits are recognized in assets as “Judicial deposits and garnishments”. 17) TAXES, CHARGES AND CONTRIBUTIONS Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Income taxes 10,094 - 58,666 16,355 Income and social contribution taxes payable (a) 10,094 - 58,666 16,355 Indirect taxes 1,222,615 1,277,709 1,744,354 1,332,444 ICMS 904,637 968,800 1,186,818 969,953 PIS and COFINS 215,235 194,627 382,123 236,556 Fust and Funttel 35,881 35,975 86,317 35,975 ISS, CIDE and other taxes 66,862 78,307 89,096 89,960 Total 1,232,709 1,277,709 1,803,020 1,348,799 Current 1,175,293 1,236,330 1,716,002 1,281,673 Noncurrent 57,416 41,379 87,018 67,126 18) DIVIDENDS AND INTEREST ON EQUITY (IOE) a) Dividends and interest on equity receivable Breakdown: Company 12.31.15 12.31.14 AIX 489 - TData 18,156 174,726 Total 18,645 174,726 Changes: Company Consolidated Balance at 12.31.13 60,346 1,140 2013 supplementary dividends 186,100 - Dividends and IOE received (251,687) (6,381) Dividends and IOE net of IRRF 179,967 5,241 Balance at 12.31.14 174,726 - 2014 supplementary dividends 524,177 - Interim dividends and IOE (net) in 2015 422,645 497 Dividends and IOE received (1,102,903) (8) Balance at 12.31.15 18,645 489 Page 59 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) For the cash flow statement, interest on equity and dividends received from the subsidiary are allocated to “Investing Activities”. b) Dividends and interest on equity payable Breakdown: Company/Consolidated 12.31.15 12.31.14 Telefónica Internacional S.A. 455,371 316,008 Telefónica S.A. 471,238 261,318 SP Telecomunicações Participações Ltda 345,689 198,350 Telefónica Chile S.A. 964 626 Non-controlling shareholders 936,100 719,019 Total 2,209,362 1,495,321 Changes: Company/ Consolidated Balance at 12.31.13 1,187,556 2013 supplementary dividends 1,175,538 Interim dividends and IOE (net of IRRF) 1,778,200 Allocation of dividends and interest on equity Payment of dividends and interest on equity IRRF on IOE-exempt/immune shareholders 8,090 Balance at 12.31.14 1,495,321 2014 supplementary dividends 2,768,592 Interim dividends and IOE (net of IRRF) 1,754,036 Allocation of dividends and interest on equity Payment of dividends and interest on equity IRRF on IOE-exempt/immune shareholders 7,351 Balance at 12.31.15 2,209,362 For the cash flow statement, interest on equity and dividends paid to shareholders are recognized in “Financing Activities”. Interest on equity and dividends not claimed by shareholders expire within three years from the initial payment date. Should dividends and interest on equity expire, these amounts are recorded in retained earnings for later distribution. 19) PROVISIONS AND CONTINGENCIES The Company and its subsidiaries are parties in administrative and judicial proceedings and labor, tax and civil claims filed in different courts. The management of the Company and its subsidiaries, based on the opinion of its legal counsel, recognized provisions for lawsuits for which an unfavorable outcome is considered probable. Breakdown of and changes in provisions, whose unfavorable outcome is probable, in addition to contingent liabilities and provision for dismantling, are as follows: Page 60 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Company Provisions for contingencies Labor Tax Civil and regulatory Contingent liability (PPA) (a) Provision for decommissioning (b) Total Balances at 12.31.13 988,180 2,133,934 970,403 275,677 235,998 4,604,192 Inflows 233,655 171,353 532,459 - 137,082 1,074,549 Write-offs due to payment (67,632) (229,341) - - (496,641) Write-offs due to reversal (26,898) (177,461) (16,955) (126,151) (410,840) Monetary restatement 54,334 169,141 101,411 18,886 - 343,772 Balances at 12.31.14 1,013,126 2,379,898 1,197,471 277,608 246,929 5,115,032 Inflows 359,539 173,785 745,302 - 323,982 1,602,608 Write-offs due to payment (76,471) (345,715) - - (697,837) Write-offs due to reversal (55) (214,966) (14,733) (272,160) (563,476) Monetary restatement 105,040 207,767 178,666 24,108 - 515,581 Balances at 12.31.15 1,140,492 2,684,924 1,560,758 286,983 298,751 5,971,908 At 12.31.15 Current 121,562 - 772,507 - - 894,069 Noncurrent 1,018,930 2,684,924 788,251 286,983 298,751 5,077,839 At 12.31.14 Current 124,599 - 549,677 - - 674,276 Noncurrent 888,527 2,379,898 647,794 277,608 246,929 4,440,756 Consolidated Provisions for contingencies Labor Tax Civil and regulatory Contingent liability (PPA) (a) Provision for decommissioning (b) Total Balances at 12.31.13 988,180 2,148,800 970,403 275,677 240,753 4,623,813 Inflows 233,655 171,366 532,459 - 137,082 1,074,562 Write-offs due to payment (67,632) (229,341) - - (496,641) Write-offs due to reversal (26,898) (177,461) (16,955) (126,151) (410,840) Monetary restatement 54,334 170,405 101,411 18,886 - 345,036 Balances at 12.31.14 1,013,126 2,396,041 1,197,471 277,608 251,684 5,135,930 Inflows 388,306 202,445 787,938 23,311 331,174 1,733,174 Write-offs due to payment (76,471) (372,806) - - (744,248) Write-offs due to reversal (55) (220,907) (14,733) (272,161) (570,989) Monetary restatement 105,045 211,397 180,978 45,048 9,162 551,630 Business combinations (c) 17,778 2,834 80,377 512,648 85,562 699,199 Balances at 12.31.15 1,166,151 2,736,191 1,653,051 843,882 405,421 6,804,696 At 12.31.15 Current 128,652 - 785,725 - - 914,377 Noncurrent 1,037,499 2,736,191 867,326 843,882 405,421 5,890,319 At 12.31.14 Current 124,599 - 549,677 - - 674,276 Noncurrent 888,527 2,396,041 647,794 277,608 251,684 4,461,654 (a) This refers to contingent liabilities arising from PPA generated in acquisition of the controlling interest of Vivo Participações in 2011 and GVTPart. (Note 4). (b) These refer to costs to be incurred to return the sites (locations for installation of base radio, equipment and real estate) to their respective owners in the same conditions as they were at the time of execution of the initial lease agreement. (c) These refer to amounts arising from business combinations, of which R$697,160 of GVTPart. (Note 4) and R$2,039 of TGLog (Note 12a). 19.1) Provisions and labor contingencies Amounts involved Company Consolidated Nature/Degree of risk 12.31.15 12.31.14 12.31.15 12.31.14 Probable provisions 1,140,492 1,013,126 1,166,151 1,013,126 Possible contingencies 226,731 229,715 340,643 229,715 Page 61 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Provisions and labor contingencies involve labor claims filed by former employees and employees at outsourced companies (the later alleging joint or subsidiary liability) claiming for, among other issues, overtime, salary equalization, post-retirement salary supplements, job hazard premium, additional for unhealthy work conditions and claims related to outsourced services. The Company is also defendant in labor claims filed by retired former employees regarding the Medical Care Plan for Retired Employees (PAMA), which require, among other issues, the annulment of the change occurred in such plan. Most claims await decision by the Regional Labor Court of São Paulo and the Higher Labor Court. Based on the opinion of its legal advisors and the current jurisdictional benefits, management considers this claim as a possible risk. No amount has been allocated for these claims, since in the case of loss, it is not possible to estimate the Company’s loss. Additionally, the Company is party to public civil actions filed by the Department of Labor, in respect to the decision to restrain the Company from continuing to hire outsourced companies to carry out the Company’s main activities. No amounts were allocated to the possible likelihood of an unfavorable outcome related to these public civil actions in the table above, since in these phases, in the event of loss, it is not possible to estimate the Company’s monetary loss. 19.2) Provisions and tax contingencies Amounts involved Company Consolidated Nature/Degree of risk 12.31.15 12.31.14 12.31.15 12.31.14 Probable provisions 2,684,924 2,379,898 2,736,191 2,396,041 Federal 2,539,050 2,302,029 2,558,238 2,318,172 State 127,505 61,134 156,444 61,134 Municipal 18,369 16,735 19,977 16,735 ANATEL - - 1,532 - Possible contingencies 23,790,290 21,186,885 26,620,066 21,401,796 Federal 5,164,158 4,973,141 5,908,994 4,981,909 State 11,317,423 9,805,466 12,921,976 9,930,020 Municipal 730,030 658,468 769,113 660,084 ANATEL 6,578,679 5,749,810 7,019,983 5,829,783 Provisions for probable tax contingencies Federal taxes The Company and/or its subsidiaries are parties to administrative and judicial proceedings relating to: (i) claims resulting from the non-ratification of compensation and refund requests formulated by the Company; (ii) social contributions referring to supposed failure to pay 11% on the value of invoices received from service providers hired through transfer of labor; (iii) CIDE levied on the remittance of amounts abroad related to technical and administrative assistance and similar services, as well as royalties; (iv) non-inclusion of interconnection and EILD expenses in the FUST base; (v) contribution to Empresa Brasileira de Comunicação, created by Law No. 11652/08; (vi) TFI/TFF on mobile stations; (vii) IRRF on interest on equity; (viii) Price for Numbering Resources Management (PPNUM) by ANATEL instituted by Resolution No. 451/06; (ix) Social Investment Fund (Finsocial) offset amounts; (x) failure to pay withholding social contribution tax levied on services rendered, remuneration, salaries and other salary bases; (xi) COFINS – requirement resulting from non-inclusion of financial income into the tax base; (xii) additional charges to the PIS and COFINS tax base, as well as additional charges to COFINS required by Law No. 9718/98; and (xiii) Tax on Net Income (ILL). At December 31, 2015, provisioned consolidated amounts totaled R$ 2,558,238 (R$ 2,318,172 at December 31, 2014). Page 62 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) State taxes The Company and/or its subsidiaries are parties to administrative and judicial proceedings in progress referring to (i) ICMS tax credits on electric power and other ICMS credits without documentation (ii) ICMS not levied on telecommunication services; (iii) disallowance of ICMS tax incentives for cultural projects; (iv) environmental administrative fine; (v) disallowance of ICMS credit referring to Agreement 39; (vi) co-billing; (vii) rate difference; (viii) reversal of ICMS credit on fixed assets; and (ix) ICMS on rent of infrastructure necessary for Internet (data) services. At December 31, 2015, provisioned consolidated amounts totaled R$ 156,444 (R$ 61,134 at December 31, 2014). Municipal taxes The Company and/or its subsidiaries are parties to various municipal tax proceedings referring to (i) IPTU; (ii) ISS levied on real estate lease services and noncore and supplementary activities; (iii) surveillance, control, and monitoring fee (TVCF); and (iv) withholding of ISS on outsourced services. At December 31, 2015, provisioned consolidated amounts totaled R$ 19,977 (R$ 16,735 at December 31, 2014). ANATEL Telecommunications Technology Development Fund (FUNTTEL) GVT filed administrative proceedings that are pending judgment at lower administrative level. Such proceedings concern the collection of contributions to FUNTTEL on other revenues (not related to telecom services), as well as on income and expenses transferred to other operators (interconnection), as well as discounts granted and other taxes. At December 31, 2015, the provisioned consolidated amount totals R$1,532. Possible tax contingencies According to the understanding of Management and its legal counsel, there is the likelihood of loss in federal, state and municipal proceedings, in addition to the proceedings with ANATEL, as follows: Federal taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the federal level, which are awaiting decisions in various court levels. Page 63 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Among these lawsuits, the following are highlighted: (i) protest letters due to non-ratification of compensation requests made by the Company; (ii) social security contribution (INSS) on compensation payment for salary devaluation arising from losses caused by “Plano Verão” (Summer Plan) and “Plano Bresser” (Bresser Plan), SAT (Occupational Accident Insurance), Social Security and payables to third parties (INCRA and SEBRAE), supply of meals to employees, 11% retention (labor assignment); (iii) IRRF on the funds remittance abroad related to technical services and to administrative support and similar services, as well as royalties; (iv) PIS levied on roaming; (v) CPMF levied on operations resulting from the technical cooperation agreement with the National Treasury Department (STN) (offsetting throughthe Integrated System ofFederal Government Financial Administration - SIAFI) and on foreign-exchange contracts required by the Brazilian Central Bank; (vi) IRPJ and CSLL related to deductions on revenues from reversal of provisions; (vii) IRPJ and CSLL - disallowance of costs and sundry expenses not evidenced; (viii) deductions of COFINS from loss in swap transactions; (ix) PIS / COFINS accrual basis versus cash basis; (x) IRPJ payable in connection with allocation of excess funds to Northeast Investment Fund (FINOR), Amazon Region Investment Fund (FINAM) or Economic Recovery Fundof Espírito Santo State (FUNRES); and (xi) IRPJ on derivative operations; (xii) IRPJ and CSLL – disallowance of expenses related to the goodwill paid in the acquisition of Celular CRT S.A., goodwill arising from the privatization process and corporate restructuring of Vivo S.A. and goodwill arising from merger of Navytree and TDBH; (xiii) goodwill arising from the acquisition of GVT Holding by Vivendi, (xiv) ex-tariff, revocation of the benefit of CAMEX Resolution No. 6, increase in the import duty from 4% to 28%; (xv) IPI levied on shipment of fixed access units from the Company's establishment to customers under the free lease system; (xvi) PIS and COFINS levied on aggregate-value services; (xvii) INSS – Stock Options: requirement of social security contributions on the amounts paid by the Group companies to their employees under the stock option plan; and (xviii) IOF required on loan, intercompany and credit transactions. At December 31, 2015, involved consolidated amounts totaled R$ 5,908,994 (R$ 4,981,909 at December 31, 2014). State taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings related to ICMS, at the state level, which are awaiting decisions in various court levels. Among these lawsuits, the following are highlighted: (i) provision of facility, utility and convenience services and rental of the “Speedy” service modem; (ii) international calls (DDI); (iii) undue credit related to the acquisition of items intended to property and equipment and lack of proportionate credit reversal referring to the acquisition of property and equipment items; (iv) amounts unduly appropriated as ICMS tax credits; (v) service provided outside São Paulo state with ICMS paid to São Paulo State; (vi) co-billing, (vii) tax substitution with a fictitious tax base (tax guideline); (viii) use of credits related to acquisition of electric power; (ix) secondary activities, value added and supplementary services (Agreement 69/98); (x) tax credits related to opposition/challenges referring to telecommunications services not provided or mistakenly charged (Agreement 39/01); (xi) shipment of goods with prices lower than acquisition prices (unconditional discounts); (xii) deferred collection of ICMS - interconnection (DETRAF – Traffic and Service Provision Document); (xiii) credits derived from tax benefits granted by other states; (xiv) disallowance of tax incentives related to cultural projects; (xv) transfers of assets among business units owned by the Company; (xvi) communications service tax credits used in provision of services of the same nature; (xvii) card donation for prepaid service activation; (xviii) reversal of credit from return and free lease in connection with assignment of networks (used by the Company itself and exemption from public bodies); (xix) DETRAF fine, (xx) ICMS on own consumption; (xxi) ICMS on exemption of public bodies; (xxii) issue of invoices with negative ICMS amounts; (xxiii) new tax register bookkeeping without previous authorization by tax authorities; (xxiv) membership; and (xxv) services not measured. At December 31, 2015, involved consolidated amounts totaled R$ 12,921,976 (R$ 9,930,020 at December 31, 2014). Municipal taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the local level, which are awaiting decisions in various court levels. Page 64 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Among these lawsuits, the following are highlighted: (i) ISS – secondary activities, value added and supplementary services; (ii) withholding ISS; (iii) IPTU; (iv) Land Use Fee; (v) municipal fees; (vi) tariff for Use of Mobile Network (TUM), infrastructure lease; (vii) advertising services; (viii) services provided by third parties; (ix) business management consulting services provided by Telefónica Internacional (TISA); (x) ISS tax levied on caller ID services and on cell phone activation and (xi) ISS on continuous rendered service, provision, reversal and cancelled invoices. At December 31, 2015, involved consolidated amounts totaled R$ 769.113 (R$ 660,084 at December 31, 2014). ANATEL Universal Telecommunication Services Fund (FUST) Petitions for injunctions were filed seeking the right to not include expenses with interconnection and Industrial Use of Dedicated Line in FUST tax base, according to Abridgment No. 7, of December 15, 2005, as it does not comply with the provisions contained in sole paragraph of article 6 of Law No. 9998, which are awaiting a decision in 2nd court level. A number of delinquency notices referring to debit entry were issued by ANATEL at the administrative level to set up the tax credit related to interconnection, EILD and other revenues that are not earned from the provision of telecommunications services. At December 31, 2015, involved consolidated amounts totaled R$ 3,647,291 (R$ 3,139,254 at December 31, 2014). Telecommunications Technology Development Fund (FUNTTEL) The Company and its subsidiary are parties to administrative and judicial proceedings which are waiting to be tried at the lower administrative court and the court of appeals. Such proceedings concern the collection of contributions to FUNTTEL on other revenues (not related to telecom services), as well as on income and expenses transferred to other operators (interconnection). At December 31, 2015, involved consolidated amounts totaled R$ 911,836 (R$ 716,369 at December 31, 2014). Telecommunications Inspection Fund (FISTEL) Upon extension of the effective license period to use telephone switches in connection with use of STFC (landline phone carriers) and extension of the right to use radiofrequency in connection with wireless service (wireless carriers), ANATEL charges the Installation Inspection Fee (TFI). This collection is based on ANATEL’s understanding that such extension would represent a taxable event for TFI. The Company understands that such collection is unjustified, and separately challenged the aforesaid fee in court. At December 31, 2015, involved consolidated amounts totaled R$ 2,455,229 (R$ 1,971,290 at December 31, 2014), without the respective judicial deposit. Public Price for Numbering Resource Management (PPNUM) The Company, along with other wireless carriers in Brazil, is challenging in court the tariff charged by ANATEL for use by such carriers of the numbering resources managed by the agency. In view of the collections, the Company made a judicial deposit referring to the amounts due. On April 23, 2009, the carriers received a favorable sentence and the lawsuit is currently waiting to be tried at the court of appeals. At December 31, 2015, involved consolidated amounts totaled R$ 5,627 (R$ 2,870 at December 31, 2014). Page 65 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 19.3) Provisions, civil and regulatory contingencies Amounts involved Company Consolidated Nature/Degree of risk 12.31.15 12.31.14 12.31.15 12.31.14 Probable provisions 1,560,758 1,197,471 1,653,051 1,197,471 Civil 965,730 772,658 1,010,356 772,658 Regulatory 595,028 424,813 642,695 424,813 Possible contingencies 6,020,956 4,484,947 6,297,944 4,484,947 Civil 2,488,761 1,873,607 2,581,838 1,873,607 Regulatory 3,532,195 2,611,340 3,716,106 2,611,340 Provisions for probable civil contingencies · The Company and/or its subsidiaries are parties to proceedings that involve right to receive supplementary amounts from shares calculated in relation to the network expansion plan after 1996 (supplement of shares proceedings). These proceedings involve various phases: 1st level, Court of Justice and Supreme Court of Justice. At December 31, 2015, provisioned consolidated amounts totaled R$ 190,004 (R$ 138,654 at December 31, 2014). · The Company and/or its subsidiaries are parties to various civil proceedings related to consumers in administrative and judicial spheres, referring to non-compliance with services and/products sold. At December 31, 2015, provisioned consolidated amounts totaled R$ 435,782 (R$ 325,571 at December 31, 2014). · The Company and/or its subsidiaries are parties to various civil proceedings of non-consumer nature in administrative and judicial spheres, all related to the ordinary course of business. At December 31, 2015, provisioned consolidated amounts totaled R$ 384,570 (R$ 308,433 at December 31, 2014). Provisions for probable regulatory contingencies The Company and GVTPart. are parties to administrative proceedings against ANATEL, which were filed based on alleged noncompliance with obligations set forth in industry regulations, as well as in legal claims discussing sanctions by ANATEL at the administrative level. At December 31, 2015, provisioned consolidated amounts totaled R$ 642,695 (R$ 424,813 at December 31, 2014). Possible civil contingencies According to the Company's management and legal counsel, the likelihood of loss of the following proceedings is possible. · Public Interest Suit in which the Company is involved referring to the Community Telephone Plan (PCT), about the right for indemnification of the acquirers of expansion plans, not receiving shares for financial investments made in the city of Mogi das Cruzes, whose total consolidated amount approximates to R$421,085 at December 31, 2015 (R$336,758 at December 31, 2014). São Paulo Court of Justice (TJSP) changed its decision, and judged this matter groundless. The carriers association of Mogi das Cruzes (claimant) filed a special appeal to reverse that decision, which is currently waiting for a decision. On December 7, 2015, the appeal filed by the carriers association of Mogi das Cruzes was dismissed by the court of appeals. · Collective Action filed by SISTEL Participants' Association (ASTEL) in the state of São Paulo, in which SISTEL associates in the state of São Paulo challenge the changes made in the Medical Care Plan for Retired Employees (PAMA) and claim for the reestablishment of the prior status quo. This proceeding is still in the appeal phase, and awaits a decision as regards the possible admission of the Special and Additional Appeals in connection with the Court of Appeals' decision, which changed the decision rendering the matter groundless. The amount cannot be estimated, and the claims cannot be settled due to their unenforceability, in that it entails a return to the prior plan conditions. Page 66 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) · Public Interest Suits filed by ASTEL, in the state of São Paulo, and by FENAPAS, both against SISTEL, the Company and other carriers, in order to annul spin-off of the private pension plan PBS, alleging, in short, the “windup of the supplementary private pension plan of SISTEL Foundation”, which led to various specific mirror PBS plans, corresponding to allocation of funds from technical surplus and tax contingencies existing at the time of the spin-off.The amount cannot be estimated, and the claims cannot be settled due to their unenforceability because this involves the return of the spun-off assets of SISTEL referring to telecommunication carries of the former Telebrás System. · The Public Prosecutor’s Office of São Paulo State began a public class action claiming pain and suffering and damages suffered by all consumers of telecommunications services from 2004 to 2009 due to the bad quality of services and failures of the communications system. The Public Prosecutor’s Office suggested that the indemnification to be paid should be R$1 billion. The decision handed down on April 20, 2010 imposes the payment of indemnification for damages caused to all consumers who have filed a suit for such damages. Conversely, in the event that the number of claiming consumers is not in line with the extent of damages, after the lapsing of one year, the judge determined that the amount of R$60 million should be deposited in the Special Expenses Fund to Recover Natural Rights Damages (Fundo Especial de Despesa de Reparação de Interesses Difusos Lesados). It is not possible to estimate the number of consumers who will individually file suits, or the amounts claimed thereby. The parties filed an appeal on the merits of the case. The judgment effects are in abeyance. No amount has been assigned to the possible likelihood of an unfavorable outcome in connection with this action, since, in the case of loss, estimating the corresponding amount payable by the Company is not practicable at this time. Likewise, establishing a provision for contingency equivalent to the amount sought is not possible. On April 13, 2015, the Company’s appeal on the merits of the case was judged, and the decision handed down by the lower court was changed, by unanimous vote. Such decision sentenced the Company to pay for damages and pain and suffering caused to all consumers affected by "problems” in the services provided. The Office of the Public Prosecutor filed appeal to higher and supreme court against which counterarguments were filed. · The Company is party to other civil claims, at several levels, related to service rendering. Such claims have been filed by individual consumers, civil associations representing consumer rights or by the Bureau of Consumer Protection (PROCON), as well as by the Federal and State Public Prosecutor’s Office. The Company is also party to other claims of several types related to the normal course of business. At December 31, 2015, possible consolidated amounts totaled R$ 2,146,850 (R$ 1,525,908 at December 31, 2014). · TGLog is a party to a civil execution proceeding filed with the 3 rd Civil Court of Barueri – SP owing to alleged non-payment of transportation service bills. TGLog alleges that it made legitimate discounts owing to contract breaches and losses arising from damages to goods of its customers transported by claimant, which are also subject matter of another proceeding. At December 31, 2015, the case amounted to R$1,022. · The Company has received fines regarding the noncompliance with SAC Decree. We currently have various actions (administrative and judicial proceedings). At December 31, 2015, consolidated amounts totaled R$ 12,881 (R$ 10,941 at December 31, 2014). · Intellectual Property: Lune Projetos Especiais Telecomunicação Comércio e Ind. Ltda. (Lune), a Brazilian company, proposed the lawsuit on November 20, 2001 against 23 wireless carriers claiming to own the patent for caller ID and the trademark "Bina". The purpose of that lawsuit was to interrupt provision of such service by carriers and to seek indemnification equivalent to the amount paid by consumers for using the service. Page 67 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) An unfavorable sentence was passed determining that the Company should refrain from selling mobile phones with Caller ID service (Bina), subject to a daily fine of R$10,000 in case of noncompliance. Furthermore, according to the sentence passed, the Company must pay indemnification for royalties, to be calculated in settlement. Motions for Clarification were opposed by all parties and Lune’s motions for clarification were accepted since an injunctive relief in this stage of the proceedings was deemed applicable. Bill of review appeal in view of the current decision which granted a stay of execution suspending that unfavorable decision until final judgment of the review. Bill of review for appeal at sentence phase pending decision. There is no way to determine the extent of potential liabilities with respect to this claim. · The Company and other wireless carriers are defendants in several lawsuits filed by the Public Prosecutor’s Office and consumer associations to challenge imposition of a period to use prepaid minutes. The plaintiffs allege that the prepaid minutes should not expire after a specific period. Conflicting decisions were handed down by courts on the matter, even though we believe that our criteria for the period determination comply with ANATEL standards. Based on the legal counsel’s opinion, collective actions have a remote likelihood of loss. Possible regulatory contingencies According to the Company’s management and legal counsel, the likelihood of loss of the following regulatory civil proceedings is possible. · The Company and GVTPart. are parties to administrative proceedings filed by ANATEL alleging noncompliance with the obligations set forth in industry regulations, as well as legal claims which discuss the sanctions applied by ANATEL at the administrative level. At December 31, 2015, consolidated amounts totaled R$ 3,716,106 (R$ 2,611,340 of the Company at December 31, 2014). · Administrative and legal proceedings discussing payment of 2% charge on revenue from interconnection services due to the extension of right of use of SMP-related radio frequencies. Under clause 1.7 of the Authorization Terms that grant right of use of SMP-related radiofrequencies, the extension of right of use of such frequencies entails payment every two years, during the extension period (15 years), of a 2% charge calculated on net revenue from the basic and alternative service plans of the service company, determined in the year before that of payment. However, ANATEL determined that the 2% charge should be calculated on revenue from service plans and also on revenue from interconnection services and other operating income, which is not provided for by clause 1.7 of the referred to Authorization Terms. Considering, based on the provisions of the Authorization Terms, that revenue from interconnection services should not be included in the calculation of the 2% charge for radiofrequency use right extension, the Company filed administrative and legal proceedings challenging these charges, based on ANATEL’s position. 19.4) Guarantees The Company and its subsidiaries granted guarantees for tax, civil and labor proceedings, as follows: Consolidated 12.31.15 12.31.14 Property and equipment Judicial deposits and garnishments Letters of guarantee Property and equipment Judicial deposits and garnishments Letters of guarantee Civil, labor and tax 163,802 5,753,463 2,750,864 130,000 4,745,225 2,537,608 Total 163,802 5,753,463 2,750,864 130,000 4,745,225 2,537,608 Page 68 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) At December 31, 2015, in addition to the guarantees presented above, the Company and its subsidiaries had amounts under short-term investment frozen by courts (except for loan-related investments), in the consolidated amount of R$ 71,059 (R$ 64,899 at December 31, 2014). 20) DEFERRED REVENUE a) Breakdown Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Services and goods (a) 466,943 764,791 466,943 764,791 Disposal of PP&E (b) 87,906 124,247 87,906 124,247 Activation revenue (c) 70,507 91,954 72,737 106,209 Customer loyalty program (d) 95,893 92,670 95,893 92,670 Government grants (e) 133,099 77,113 133,099 77,113 Donations of equipment (f) 8,281 8,947 8,281 8,947 Other revenues (g) 58,935 25,824 58,935 25,824 Total 921,564 1,185,546 923,794 1,199,801 Current 562,601 704,589 564,557 717,019 Noncurrent 358,963 480,957 359,237 482,782 (a) It refers to the balances of agreements of prepaid services revenue and multi-element operations, which are recognized in P&L to the extent that services are provided to customers. Includes the amounts of the agreement the Company entered into for the industrial use of its mobile network by another SMP carrier in Regions I, II and III of the General Authorization Plan (PGA), which is intended solely to the rendering of SMP services by the carrier to its users. (b) Refers to net balance of the residual value from disposal of non-strategic towers and rooftops, to be transferred to P&L upon compliance of conditions for recognition in books. (c) Refers to the deferral of activation revenue (fixed) recognized in P&L over the estimated period in which the customer stays in the plant. (d) Refers to the loyalty point program maintained by the Company, which allows customers to accumulate points when paying their bills referring to use of services offered. The balance represents the Company’s estimate of customers’ exchanging points for goods and/or services in the future. (e) Refers to government grant deriving from funds raised with BNDES in a specific credit line, used in the acquisition of domestic equipment and registered at BNDES (Finame) and applied in projects to expand the network capacity, which have been amortized by the useful life of equipment and grants resulting from projects related to state taxes, which are being amortized under contractual terms. (f) Refers to the balances of network equipment donations from suppliers, which are amortized over the useful life of the referred to equipment. (g) Includes amounts of the reimbursement for costs for leaving radio frequency sub-bands 2,500MHz to 2,690MHz due to cancellation of the Multichannel Multipoint Distribution Service (MMDS). b) Changes Company Consolidated Balance at 12.31.13 1,065,194 1,071,212 Inflows 10,628,354 10,641,475 Disposals (10,508,002) (10,512,886) Balance at 12.31.14 1,185,546 1,199,801 Inflows 11,333,889 11,369,987 Disposals (11,597,871) (11,645,994) Balance at 12.31.15 921,564 923,794 Current 562,601 564,557 Noncurrent 358,963 359,237 Page 69 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 21) LOANS, FINANCING, DEBENTURES, FINANCE LEASE AND CONTINGENT CONSIDERATION a) Breakdown Company Information at December 31, 2015 12.31.15 12.31.14 Currency Annual interest rate Maturity Current Noncurrent Total Current Noncurrent Total Local currency 1,740,266 5,075,504 6,815,770 1,445,347 5,116,491 6,561,838 Loans and financing - financial institutions 473,807 1,034,754 1,508,561 665,848 1,498,983 2,164,831 Financing – BNDES URTJLP (a) TJLP+ 0 to 9% 7/15/19 328,989 898,735 1,227,724 510,323 1,224,052 1,734,375 Financing – BNDES R$ 2.5 to 8.7% 1/15/23 90,779 136,019 226,798 87,495 220,903 308,398 Financing – BNB R$ 10.00% 10/30/16 54,039 - 54,039 68,030 54,028 122,058 Financing - Suppliers R$ 10/22/16 1,113,244 - 1,113,244 - - - Finance lease R$ 8/31/33 32,291 239,239 271,530 24,452 205,892 230,344 Debentures 120,924 3,423,790 3,544,714 755,047 3,411,616 4,166,663 4th issue – Series 2 R$ 106.8% of CDI 10/15/15 - - - 655,738 - 655,738 4th issue – Series 3 R$ IPCA+4.00% 10/15/19 292 33,172 33,464 270 30,915 31,185 1st issue – Minas Comunica R$ IPCA+0.50% 7/5/21 - 91,608 91,608 - 82,186 82,186 3rd issue R$ 100% of CDI + 0.75% 9/10/17 87,217 1,999,645 2,086,862 71,825 1,999,433 2,071,258 4th issue R$ 100% of CDI + 0.68% 4/25/18 33,415 1,299,365 1,332,780 27,214 1,299,082 1,326,296 contingent consideration R$ - 377,721 377,721 - - - Foreign currency 191,695 1,490,273 1,681,968 819,171 418,251 1,237,422 Loans and financing - Financial institutions 191,695 1,490,273 1,681,968 819,171 418,251 1,237,422 Loans – BEI US$ - - - 716,963 - 716,963 Financing – BNDES UMBND (b) ECM (c) + 2.38% 7/15/19 159,897 434,221 594,118 101,933 418,251 520,184 Resolution 4131 US$ 2.05% and Libor + 2.00% 12/18/17 31,798 1,056,052 1,087,850 - - - BBVA commission R$ - - - 275 - 275 Total 1,931,961 6,565,777 8,497,738 2,264,518 5,534,742 7,799,260 Loans, financing and Finance lease 1,811,037 2,764,266 4,575,303 1,509,471 2,123,126 3,632,597 Debentures 120,924 3,423,790 3,544,714 755,047 3,411,616 4,166,663 Contingent consideration - 377,721 377,721 - - - Total 1,931,961 6,565,777 8,497,738 2,264,518 5,534,742 7,799,260 Page 70 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Consolidated Information at December 31, 2015 12.31.15 12.31.14 Currency Annual interest rate Maturity Current Noncurrent Total Current Noncurrent Total Local currency 2,151,296 6,388,026 8,539,322 1,445,347 5,116,491 6,561,838 Loans and financing - financial institutions 765,601 2,325,920 3,091,521 665,848 1,498,983 2,164,831 Financing – BNDES URTJLP (a) TJLP+ 0 to 9% 1/15/23 571,223 1,838,275 2,409,498 510,323 1,224,052 1,734,375 Financing – BNDES R$ 2.5 to 8.7% 1/15/23 106,008 298,634 404,642 87,495 220,903 308,398 Financing – BNDES R$ IPCA + 2.95% + TR p.a. 7/15/16 30,722 - 30,722 - - - Financing – BNDES R$ SELIC ACUM. D-2 + 2.32% p.a. 1/15/23 710 146,815 147,525 - - - Financing – BNB R$ 7.0% to 10% 8/18/22 56,938 42,196 99,134 68,030 54,028 122,058 Financing - Suppliers R$ 10/22/16 1,228,682 - 1,228,682 - - - Finance lease R$ 8/31/33 36,089 260,595 296,684 24,452 205,892 230,344 Debentures 120,924 3,423,790 3,544,714 755,047 3,411,616 4,166,663 4th issue – Series 2 R$ 106.8% do CDI 10/15/15 - - - 655,738 - 655,738 4th issue – Series 3 R$ IPCA+4.00% 10/15/19 292 33,172 33,464 270 30,915 31,185 1st issue – Minas Comunica R$ IPCA+0.50% 7/5/21 - 91,608 91,608 - 82,186 82,186 3rd issue R$ 100% of CDI + 0.75% 9/10/17 87,217 1,999,645 2,086,862 71,825 1,999,433 2,071,258 4th issue R$ 100% of CDI + 0.68% 4/25/18 33,415 1,299,365 1,332,780 27,214 1,299,082 1,326,296 Contingent consideration R$ - 377,721 377,721 - - - Foreign currency 191,695 1,490,273 1,681,968 819,171 418,251 1,237,422 Loans and financing - financial institutions 191,695 1,490,273 1,681,968 819,171 418,251 1,237,422 Loans – BEI US$ - - - 716,963 - 716,963 Financing – BNDES UMBND (b) ECM (c) + 2.38% 7/15/19 159,897 434,221 594,118 101,933 418,251 520,184 Resolution 4131 US$ 2.05% and Libor + 2.00% 12/18/17 31,798 1,056,052 1,087,850 - - - Commission BBVA R$ - - - 275 - 275 Total 2,342,991 7,878,299 10,221,290 2,264,518 5,534,742 7,799,260 Loans , financing and Finance lease 2,222,067 4,076,788 6,298,855 1,509,471 2,123,126 3,632,597 Debentures 120,924 3,423,790 3,544,714 755,047 3,411,616 4,166,663 Contingent consideration - 377,721 377,721 - - - Total 2,342,991 7,878,299 10,221,290 2,264,518 5,534,742 7,799,260 (a) Long-term interest reference unit (URTJLP) used by the Brazilian Development Bank (BNDES) as the contractual currency in financing agreements. (b) Currency unit based on a currency basket (UMBND) used by BNDES as a contractual currency in financing agreements based on funds raised in foreign currency. (c) The Currency Basket Charge (ECM) is a rate quarterly disclosed by BNDES. b) Loans and financing Information on loans and financing in force at December 31, 2015 and 2104 is as follows: Brazilian Development Bank (BNDES) · On October 23, 2007, a credit facility of R$2,034,717 was approved, and sub-credit facility “A” amounts to R$1,926,309 (TJLP + 3.73% p.a.) and sub-credit facility “B” to R$108,408 (TJLP + 1.73% p.a.), maturing in 8 years, with principal payment in 60 monthly and successive installments, with grace period expired on May 15, 2010. All of these funds have been withdrawn and investment thereof has been proven and accepted by BNDES for the purpose of financing investment projects for goods and services produced in Brazil. The balance of this agreement at December 31, 2014 amounted to R$170,536, it was fully settled on May 15, 2015. Page 71 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) · On October 14, 2011, a credit facility was taken out amounting to R$3,031,110, restated in 2013 to R$2,152,098, and sub-credit facility “A” amounts to R$1,360,455 (TJLP + 3.38% p.a.), sub-credit facility “B” to R$406,206 (UMBND + 2.38% p.a.), sub-credit facility “C” to R$282,149 (TJLP + 1.48% p.a.), sub-credit facility “D” to R$80,948 (TJLP + 4.08% p.a.) and sub-credit facility “E” to R$22,340 (TJLP), maturing in 8 years, with grace period expired on July 15, 2014. After this period, principal interest and amortization will be paid in 60 monthly and successive installments, for new negotiations of credit facilities and modalities with the bank. All of these funds have been withdrawn by the Company and used in investments in expansion and improvement of the current network, implementation of the infrastructure required for new technologies, from 2011 to 2013, and construction of a data center in the city of Tamboré (São Paulo State) and social projects. The balance of this agreement at December 31, 2015 was R$1,821,621, of which R$1,227,503 related to TJLP and R$594,118 to UMBND (at December 31, 2014 it was R$2,082,388, of which R$1,562,204 related to TJLP and R$520,184 to UMBND). · On January 1, 2010, a credit facility amounting to R$319,927 was approved, at 4.5% and 5.5% p.a., maturing in 10 years, with principal payment in 96 monthly and successive installments from March 15, 2012, after a grace period of 2 years. These funds were obtained through the Investment Support Program (BNDES PSI) and used to improve the network capacity through acquisition of domestic equipment previously registered with BNDES (subject to Finame), and released as that investment is evidenced. Up to December 31, 2012, the amount of R$184,489 was released and the remaining balance of R$135,438 was canceled. The balance of this agreement at fixed rates at December 31, 2015 was R$92,480 (R$110,506 at December 31, 2014). · Between November 24, 2010 and March 31, 2011, credit facilities amounting to R$29,066 were approved, at 5.5% p.a., TJLP + 5.7% p.a. and TJLP + 9.0% p.a., maturing in 5 years, with principal payment in 48 monthly and successive installments from January 15, 2012, after a grace period of 1 year. On December 15, 2015, there was full settlement of the credit line taken out on November 24, 2010. On December 15, 2011, credit line of R$11,097 was approved, at rates of 5.0% p.a. and 8.7% p.a., with final maturity after 36 months, with principal paid in 30 monthly consecutive installments until settlement occurred on March 15, 2015. On December 28, 2012, a credit line of R$9,493 was approved, at rate of 2.5% p.a., with final maturity after 36 months, namely grace period of 6 months and principal to be paid in 30 monthly consecutive installments until settlement occurred on December 15, 2015. The balance of this agreement at December 31, 2015 was R$1.100, of which R$879 related to fixed rates and R$221 to TJLP (at December 31, 2014 it was R$12,037, of which R$10,402 related to fixed rates and R$1,635 to TJLP). · On December 1, 2010, a credit facility amounting to R$5,417 was approved, subsequently restated to R$2,262, at 5.5% p.a., maturing in 10 years, with principal payment in 96 monthly and successive installments from February 15, 2013, after a grace period of 2 years, through the Investment Support Program (BNDES PSI). This credit facility was fully withdrawn by the Company. The balance of this agreement at fixed rates at December 31, 2015 was R$1,243 (R$1,482 at December 31, 2014). · On December 28, 2012, R$353,483 financing facilities were approved, later adjusted to R$225,467, at the rate of 2.5% p.a., for 60 months, with a 24-month grace period for principal, and released as the investments made are proved. This credit facility was fully withdrawn by the Company. Page 72 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The balance of this agreement at fixed rates at December 31, 2015 was R$129,224 (R$182,698 at December 31, 2014). · On August 1, 2013, a R$4,030 financing facility was approved at the rate of 3.5% p.a., for 60 months, with a 24-month grace period for principal, and released as the investments made are proved. This credit facility was fully withdrawn by the Company. The balance of this agreement at fixed rates at December 31, 2015 was R$2,972 (R$3,310 at December 31, 2014). · On December 12, 2008, a credit facility amounting to R$ 615,909 was approved for GVT, under sub-credit facility “A" at the amount of R$ 158,520 (IPCA + TR + 2.95% p.a.) a total term of 8 years with principal payment in 6 annual and successive payments with grace period expiring July 15, 2011, Sub-credit Facility "B” amounting to R$ 369,880 (TJLP + 2.95% p.a.) and sub-credit facility “C” amounting to R$87,509 (TJLP + 2.05% p.a.), maturing in 9 years with principal payment in 72 monthly and successive installments, and a grace period expiring June 15, 2011. All these funds have been drawn down and the respective investments are evidenced and accepted by the BNDES. It is intended to finance investment in Brazilian products and services. The balance of this agreement at December 31, 2015 was R$117,434, of which R$30,722 referred to IPCA+TR and R$86,712 to TJLP. · On November 9, 2011 GVT agreed upon a second loan agreement with BNDES, obtaining funds to be allocated to the completion of the investment plan for the triennium 2011-2013, intended to expand the current practice areas to new areas, the modernization of telecommunication and internet services, and the launch of new services. The total loan agreement amount is R$1,184,107, with the sub-credit facility "A" at the amount of R$875,365 (TJLP + 3.38% p.a.), sub-credit facility "B" amounting to R$222,703 (TJLP + 1.48% p.a.), sub-credit facility "C" amounting to R$81,177 (5% p.a.) and subcredit facility “D” amounting to R$4,862 (TJLP) maturing in 9 years with a grace period expiring August 15, 2014. After this period interest and amortization on the principal for sub credit facilities “A”, "B" and "D” shall be paid in 72 monthly and successive installments. Subcredit facility "C" amortization is in 63 monthly successive payments. The remaining amount of R$ 45,490, was cancelled on April 9, 2014 (subcredit facility "B" at R$40,929 and subcredit facility "C" at R$4,561). The balance of this agreement at December 31, 2015 was R$889,654, of which R$832,372 referred to TJLP and R$57,282 to fixed rates. · On December 30, 2014, GVT agreed upon a third loan agreement with BNDES, obtaining funds to be allocated to the completion of the investment plan for the triennium 2014-2016, intended to expand the current practice areas to new areas. The total loan agreement amount is R$1,000,293, with the sub-credit facility "A" in the amount of R$297,486 (TJLP + 3.12% p.a.), sub-credit facility "B" amounting to R$297,486 (SELIC + 2.32% p.a.), sub-credit facility "C" amounting to R$105,332 (6% p.a.), subcredit facility “D” amounting to R$94,668 (4% p.a.), subcredit facility “E” amounting to R$195,749 (TJLP + 2.32% p.a.) and subcredit facility “F” amounting to R$9,572 (TJLP) maturing in 8 years, with grace period expiring January 15, 2018, for subcredit facilities “A”, “B”, “D”, “E” and “F”. After the period principal interest and amortization shall be paid in 60 monthly successive payments, with the last payment made on January 15, 2023. For subcredit facility "C" amortization shall be paid in 60 monthly successive instalments with the first payment on February 15, 2017 and the last on January 15, 2022. Page 73 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) In 2015, GVT made two withdrawals related to this agreement, in the first and in the second half of the year, in the amount of R$340,448 and R$170,000, respectively. The balance of this agreement at December 31, 2015 was R$530,777, of which R$262,690 referred to TJLP, R$147,525 to Selic and R120,562 to fixed rates. · Some of the aforementioned financing agreements with BNDES are at interest rates below market rates. These transactions fit into the scope of IAS 20, as such, the subventions granted by BNDES were adjusted to present value and deferred according to the useful life of the financed assets, thus resulting in balance at December 31, 2015 of R$47,346 (R$60,222 at December 31, 2014), Note 20. Banco Europeu de Investimentos (BEI) On October 31, 2007, a credit facility amounting to €250 million (equivalent to US$365 million at the time) was taken out, at 4.18% and 4.47% p.a., maturing in 7 years with principal payment in two installments. The first installment of R$272,460 was paid on December 19, 2014 and the second on March 2, 2015. Interest was charged semi-annually based on the dates of each release. The funds were released in two installments, the first on December 19, 2007 and the second on February 28, 2008. The agreement had a swap transaction associated therewith that transformed currency risk into CDI variation percentage and that was settled in accordance with the maturity of each installment. The balance of this agreement at December 31, 2014 was R$716,963. Banco do Nordeste (BNB) · On January 29, 2007 and October 30, 2008, credit facilities amounting to R$247,240 and R$389,000 were taken out, respectively, at 10% p.a., maturing in 8 years, with principal payment in 78 and 72 installments, respectively, after a grace period of 2 years. On January 29, 2015, the first credit facility was settled. Funds borrowed were used to expand coverage and increase mobile network capacity in the Northeastern region of Brazil. The balance of this agreement at December 31, 2015 amounted to R$ 54,039 (R$ 122,058 at December 31, 2014). · On August 18, 2014, GVT took out financing lines in the amount of R$31,619 and R$115,014, at interest rates of 7.06% p.a. and 8.24% p.a., respectively, maturing in 8 years, with payment of principal in 72 installments, after grace period of 2 years maturing on September 18, 2016. On April 17, 2015, there was partial draw down of R$5,719 referring to the first line and R$38,959 to the second financing line. Funds borrowed were used to expand coverage and increase mobile network capacity in the Northeastern region of Brazil. The balance of this agreement at December 31, 2015 was R$45,095. Resolution No. 4131 In the period from November 10 to December 23, 2015, loans were taken out in foreign currency (US dollar) under Bacen Resolution No. 4131. The amount of US$285 million was taken out from Scotiabank and Bank of America, respectively, at the rates of 2.05% and Libor + 2% p.a. and maturing within up to 2 years. For each of these transactions derivatives were taken out by the Company for hedge against currency risk related to this debt and, for being effective hedge, hedge accounting methodology was adopted. Therefore, at December 31, 2015, the hedged risk of these instruments was recognized in the balance sheet for its fair value at said date. Page 74 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The balance of this agreement at December 31, 2015 was R$1,087,850. Senior Debt On March 9, 2015, GVT entered into a loan agreement with Societe Generale amounting to €825 million at rates of Euribor 3M + 1.05% p.a. over a total period of 180 days as from the drawn down date. The amount was raised in two tranches with the first on March 17, 2015 amounting to €325 million (equivalent to R$1,102,563), with payment of principal in a single installment on September 14, 2015. The second tranche was drawn down on April 28, 2015, amounting to €465 million (equivalent to R$1,506,600), with payment of principal in full on October 26, 2015. Interest will be paid on a quarterly basis in accordance with the dates funds are drawn down. This financing is secured with a swap agreement that converts the currency risk into a percentage of CDI variation and shall be settled in accordance with the maturity of each instalment. The remaining balance amounting to €35 million was cancelled on April 16, 2015. On September 14, 2015, GTV settled the first tranche in the amount of R$1,416,333 plus interest and taxes. On October 26, 2015, GVT settled the 2nd tranche in the amount of R$2,008,154 (equivalent to €465 million). On the same date, there was settlement of the linked swap agreement that converts the currency risk into a percentage of CDI variation. Financing – Suppliers Company through bilateral agreement with suppliers obtained an extension of up to 365 days payment based on a fixed CDI rate for the respective period. On December, 31 2015 the amount recognized in the Company´s liabilities amounted to R$ 1,228,682 an the average net cost equivalent to 106.7% of CDI. c) Finance lease Finance lease agreements that transfer to the Company basically all the risks and rewards related to ownership of the leased item are capitalized at lease inception at the fair value of the leased asset or, if lower, the present value of minimum payments of a lease agreement. Initial direct costs incurred in the transaction are added to cost, where applicable. The Company has agreements classified as finance lease as a lessee, related to: (i) lease of towers and rooftops, arising from sales and financial leaseback transactions; (ii) lease of sites built as Built to Suit (“BTS”) for installing antennas and other equipment and means of transmission; (iii) lease of IT equipment and; (iv) lease of infrastructure and means of transmission associated with the electrical grid, connecting cities in the North and Central-West regions of Brazil. The net book value of such assets remained unchanged until sale thereof, and a liability was recognized corresponding to the present value of mandatory minimum installments of the agreement. The amounts recorded in property and equipment are depreciated over the shorter of the estimated useful life of the assets or the lease term. The balance of amounts payable referring to aforementioned transactions comprises the following effects: Page 75 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Nominal value payable 735,643 653,240 761,073 653,240 Unrealized financial expenses (464,113) (422,896) (464,389) (422,896) Present value payable 271,530 230,344 296,684 230,344 Current 32,291 24,452 36,089 24,452 Noncurrent 239,239 205,892 260,595 205,892 Aging list of finance lease payable at December 31, 2015 is as follows: Company Consolidated Nominal value payable Present value payable Nominal value payable Present value payable Up to one year 35,189 32,291 39,029 36,089 From one to five years 150,291 104,888 161,444 115,920 More than five years 550,163 134,351 560,600 144,675 Total 735,643 271,530 761,073 296,684 There are no unsecured residual values resulting in benefits to the lessor or contingent payments recognized as revenue at December 31, 2015 and 2014. d) Debentures Some information on the debentures at December 31, 2015 and 2014 is as follows: 1st issue debentures – Minas Comunica Abiding by the SMP Service Agreement, in compliance with Public Selection No. 001/07, the state of Minas Gerais, through the State Department for Economic Development, has undertaken to subscribe debentures within the scope of the “Minas Comunica” Program, using proceeds from the Fund for Universal Access to Telecommunications Services (Fundo de Universalização do Acesso a Serviços de Telecomunicações) – FUNDOMIC. Under the terms of this program, SMP services would be available to 134 locations in the areas registered under Nos. 34, 35 and 38. In consideration of the certification by the State Department of Economic Development, the following debentures were issued: (i) 621 debentures in the 1st series of the 1st issue, amounting to R$6,210, for the service in 15 locations; (ii) 1,739 debentures in the 2nd series of the 1st issue, amounting to R$17,390, for the service in 42 locations; and (iii) 3,190 debentures in the 3rd series of the 1st issue, amounting to R$31,900, for the service in 77 locations, thus completing the service program in 134 locations in the state of Minas Gerais. These are junior unsecured registered nonconvertible debentures, with no stock certificates issued, in up to five series. The balance at December 31, 2015 totaled R$ 91,608 (R$ 82,186 at December 31, 2014). 4th issue debentures – Series 1, 2 and 3 On September 4, 2009, the Board of Directors approved the 4th public issue by that company of junior unsecured registered nonconvertible debentures, maturing over a ten-year period. Total issue amounted to R$810 million, basic offering of which corresponded to R$600 million, plus R$210 million due to full exercise of the additional debentures option. Page 76 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Funds obtained through this issue were used for payment of the full principal amount of the debt represented by the 6th issue of promissory notes and to support the working capital. 1st Series: 98,000 debentures were issued in the 1st series. Considering the non-approval of the reset conditions by holders of 1st Series debentures, the Company, as provided for in the Indenture, exercised its right to redeem all 1st series debentures on November 14, 2014, for subsequent cancellation, amounting to R$93,150. 2nd Series: 640.000 debentures were issued in the 2nd series. On October 15, 2013, the Company reset for the first time all terms for the 2nd series as approved by the Board of Directors in a meeting held on September19, 2013. The total amount reset was R$640 million at 106.80% CDI, and a new term was scheduled, namely, October 15, 2015. On October 15, 2015, there was the second reset of terms of the 2 nd series debentures in accordance with all the conditions approved by the Board of Director’s meeting of September 22, 2015. Since the new reset conditions were not approved by holders of 2 nd series debentures, the Company paid to dissenting debenture holders the amount of R$684,868 and, in accordance with the conditions provided for by the debentures’ deed, exercised its redemption right related to the 2nd series debentures on November 13, 2015, for subsequent cancellation of this series. 3rd Series: 72,000 debentures were issued in the 3rd series. On October 15, 2014, there was the first reset of Company’s 3rd series debentures in accordance with all conditions approved by the Board of Directors in a meeting held on September 9, 2014. Total amount reset was R$ 31,489, and the Company redeemed all debentures of dissenting holders amounting to R$ 64,755, keeping them in treasury for subsequent cancellation. The balance at December 31, 2015 totaled R$ 33,464 (R$ 686,923 at December 31, 2014). 3rd issue debentures On July 24, 2012, the Company’s Board of Directors approved a proposal to raise funds from local financial market though issue of junior nonconvertible debentures of the Company, amounting up to R$2 billion, with a maximum seven-year term and firm underwriting. On September 10, 2012, total 200,000 (two hundred thousand) junior unsecured registered nonconvertible debentures were issued in a single series, with par value of R$10,000.00 (ten thousand reais), totaling R$2 billion. Remuneration is 100.00% of CDI, plus a spread of 0.75% p.a., based on 252 working days. These debentures yield interest with semiannual payments, with interest accrual period of five years, maturing on September 10, 2017. The par value of the debentures will be fully repaid in a lump sum, at maturity date. Debentures are not subject to scheduled reset. Funds obtained through this limited offering were allocated to: (i) direct investments in 4G wireless telephony services, more specifically to settle the price of the authorization obtained in the 4G auction; and (ii) sustaining liquidity and rescheduling of other debts already assumed by the Company. Transaction costs in connection with this issue, amounting to R$ 355 as of December 31, 2015 (R$ 567 as of December 31, 2014), were allocated to a contra-liabilities account as deferred cost and are recognized as financial expenses, under the contractual terms of this issue. The balance, net of transaction costs, at December 31, 2015 totaled R$ 2,086,862 (R$ 2,071,258 at December 31, 2014). Page 77 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 4th issue debentures On April 11, 2013, Company’s Board of Directors approved a proposal to raise funds in the local market by issuing junior nonconvertible debentures in the amount of R$1.3 billion. The net proceeds from this issue were fully used in amortizing future debts, in capital expenditures for the projects developed and in improving the Company’s financial liquidity. Total 130,000 debentures were issued, with par value of R$10,000.00. The debentures have a five-year (5) maturity as from their issue date, April 25, 2013, thereby maturing at April 25, 2018. The par value of debentures will not be monetarily restated. Remuneration is 100.00% of CDI, plus a spread of 0.68% p.a., based on 252 working days. The transaction costs associated with this issue at December 31, 2015 totaled R$635 (R$918 at December 31, 2014). The balance, net of transaction costs, at December 31, 2015 totaled R$1,332,780 (R$1,326,296 at December 31, 2014). e) Contingent consideration As part of the Stock Purchase Agreement and Other Covenants executed by the Company and Vivendi for the acquisition of all GVTPart-issued shares, a contingent consideration was defined for the court deposits made by GVT for the monthly installments of deferred income and social contribution taxes on the amortization of goodwill arising from the corporate restructuring process completed by GVT in 2013. In September 2014, GVT filed for a cancellation of the judicial review and the return of amounts deposited with the courts. If GVT succeeds in receiving (being reimbursed, refunded of or netting) these funds, they will be returned to Vivendi, as long as they are obtained in a final unappealable decision. The period for returning such amount is of up to 15 years. The amount calculated on the effective date of acquisition of control in GVTPart. (Note 4) is R$344,217, recorded as "Judicial deposits, non-current" at GVT. This amount is subject to monthly monetary restatement by both GVT and the Company at the Central Bank of Brazil Overnight (SELIC) rate. The balance of this contingent consideration at December 31, 2015 was R$377,721. f) Repayment schedule At December 31, 2015, breakdown of noncurrent loans, financing, finance lease, debentures and contingent consideration by year of maturity is as follows: Company Year Loans and financing Debentures Finance lease Contingent consideration Total 2017 1,644,151 1,999,645 30,189 - 3,673,985 2018 547,408 1,349,348 28,194 - 1,924,950 2019 332,458 47,047 26,380 - 405,885 2020 1,010 13,875 20,125 - 35,010 2021 onwards - 13,875 134,351 377,721 525,947 Total 2,525,027 3,423,790 239,239 377,721 6,565,777 Page 78 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Consolidated Year Loans and financing Debentures Finance lease Contingent consideration Total 2017 1,886,900 1,999,645 33,516 - 3,920,061 2018 847,239 1,349,348 31,109 - 2,227,696 2019 640,058 47,047 28,933 - 716,038 2020 234,518 13,875 22,362 - 270,755 2021 onwards 207,478 13,875 144,675 377,721 743,749 Total 3,816,193 3,423,790 260,595 377,721 7,878,299 g) Covenants There are loans and financing and debentures, presented in tables of Notes 21b) and 21d), respectively, which have specific clauses for penalty in case of breach of contract. A breach of contract provided for in the agreements made ​​with the institutions listed above is characterized by noncompliance with covenants, breach of a clause, resulting in the early settlement of the contract. The Company has loans and financing taken out from BNDES, the balance of which as of December 31, 2015 was R$3,359,288 (R$2,252,924 as of December 31, 2014). In accordance with the agreements, there are financial and economic ratios that should be considered on a semiannual and annual basis. At these dates, all economic and financial ratios provided for under the agreements in effect were met. The debentures of 4th issue (series 3), of 3rd issue (single series, net of issue costs) and of 4th issue (single series, net of issue costs) whose balances at December 31, 2015 totaled R$3,453,106 (R$4,084,477 at December 31, 2014) have economic and financial ratios that should be calculated on a quarterly basis. At these dates, all economic and financial ratios provided for under the agreements were met. Debentures of Minas Comunica Program, amounting to R$91,608 at December 31, 2015 (R$82,186 at December 31, 2014), include covenants as for in-court and out-of-court reorganization, liquidation, spin-off, insolvency, voluntary bankruptcy or bankruptcy, lack of payment, noncompliance with non-fiduciary commitments and compliance with certain financial ratios. At these dates, all these covenants were met. h) Guarantees At December 31, 2015, guarantees were given for part of loans and financing of the Company and GVT, as follows: Creditors Balances Guarantees BNDES R$1,227,724 (URTJLP) R$594,118 (UMBND) R$226,798 (PSI) R$1,181,774 (URTJLP) R$147,525 (UMSELIC) R$30,722 (UMIPCA) R$177,844 (Pre) · Agreement (2011) Guarantee in receivables referring to 15% of the higher of debt balance or 4 (four) times the highest installment. · Agreement (PSI): disposal of financed assets. · GVT Agreement (2008, 2011 and 2014): assignment of receivables up to a limit of 20% of the debt balance for the transaction, or 5 times the last installment due on each subcredit facility including the debt principal, interest, commission, conventional penalty, fines and other charges provided therein. BNB R$54,039 R$45,095 · Bank guarantee granted by Banco Bradesco S.A. equivalent to 100% of financing debt balance. · Establishment of a liquidity fund represented by short-term investments equivalent to three amortization installments, based on the average installment after the grace period. Balances of R$29,010 and R$60,454 at December 31, 2015 and 2014, respectively. · Bank guarantee granted by Banco Safra equivalent to 100% of financing debt balance. Establishment of a liquidity fund represented by short-term investments equivalent to three amortization installments, based on the average installment after the grace period. Balance of R$9,795 at December 31, 2015. Page 79 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) i) Changes Changes in loans and financing, debentures, finance lease and contingent consideration are as follows: Company Loans and financing Debentures Finance lease Financing - suppliers Contingent consideration Total Balance at 12.31.13 4,233,062 4,301,615 218,878 - - 8,753,555 Inflows 287,084 31,489 8,269 - - 326,842 Government grant (Note 20) (32,353) - (32,353) Financial charges 245,036 465,215 28,729 - - 738,980 Issue costs - 549 - - - 549 Monetary and foreign exchange restatement 184,155 - 184,155 Write-offs (payments) (1,514,731) (632,205) (25,532) - - (2,172,468) Balance at 12.31.14 3,402,253 4,166,663 230,344 - - 7,799,260 Inflows 1,115,210 - 49,630 1,113,267 - 2,278,107 Government grant (Note 20) (1,606) - (1,606) Financial charges 184,526 529,012 21,010 18,911 33,504 786,963 Issue costs - 495 - - - 495 Monetary and foreign exchange restatement 287,673 - 287,673 Write-offs (payments) (1,797,527) (1,151,456) (29,454) (18,934) - (2,997,371) Business combinations (Note 4) - 344,217 344,217 Balance at 12.31.15 3,190,529 3,544,714 271,530 1,113,244 377,721 8,497,738 Consolidated Loans and financing Debentures Finance lease Financing - suppliers contingent consideration Total Balance at 12.31.13 4,233,062 4,301,615 218,878 - - 8,753,555 Inflows 287,084 31,489 8,269 - - 326,842 Government grant (Note 20) (32,353) - (32,353) Financial charges 245,036 465,215 28,729 - - 738,980 Issue costs - 549 - - - 549 Monetary and foreign exchange restatement 184,155 - 184,155 Write-offs (payments) (1,514,731) (632,205) (25,532) - - (2,172,468) Balance at 12.31.14 3,402,253 4,166,663 230,344 - - 7,799,260 Inflows 1,285,210 - 74,784 1,132,357 - 2,492,351 Government grant (Note 20) (1,606) - (1,606) Financial charges 308,250 529,012 21,010 29,243 33,504 921,019 Issue costs - 495 - - - 495 Monetary and foreign exchange restatement 1,161,379 - 1,161,379 Write-offs (payments) (8,269,445) (1,151,456) (29,454) (102,499) - (9,552,854) Business combinations (Note 4) 6,887,448 - - 169,581 344,217 7,401,246 Balance at 12.31.15 4,773,489 3,544,714 296,684 1,228,682 377,721 10,221,290 Page 80 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 22) OTHER LIABILITIES Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Authorization licenses (a) 952,651 1,178,978 952,651 1,178,978 Grouping of split shares (b) 32,252 388,975 32,252 388,975 Liabilities with related parties (Note 30) 181,337 296,961 121,986 119,803 Payment for license renewal (c) 151,496 275,839 151,496 275,839 Third-party withholdings (d) 173,154 202,390 196,626 204,227 Amounts to be refunded to subscribers 110,205 41,260 113,354 43,445 Exchange of fiber optics and PPDUR (e) - - 18,560 - Other liabilities 67,625 46,258 89,654 70,141 Total 1,668,720 2,430,661 1,676,579 2,281,408 Current 1,006,901 1,442,724 1,010,657 1,322,616 Noncurrent 661,819 987,937 665,922 958,792 (a) Refers to a portion of the Company’s liability arising from an agreement entered into with ANATEL, whereby the operators that won this auction organized EAD, a company responsible for equally performing all TV and RTV channel redistribution procedures and solutions to harmful interference in radio communication systems. (b) Refers to credit provided to shareholders benefiting from remaining shares (common and preferred) arising from grouping and splitting of the shares of the Company and merged companies. (c) Refers to charges for the renewal of STFC and SMP licenses (Note 1b). (d) Refers to withholding tax on payroll and on IOE and service provision. (e) Optical fiber exchange: refers to receipt of optical fiber cable, installed in the south region of Brazil. The original amount of this agreement was recorded in PP&E. The realization of this obligation arises from service provision for 17 years, beginning 2002, there being no interest on the remaining balance. Balance payable by GVT at December 31, 2015 totaled R$7,717. Public Price for the Radio Frequency Right of Use (PPDUR): The telecommunications legislation established that the price paid for a Mirror License included the right to use any frequencies necessary for meeting expansion goals for 20 years, with no additional cost. However, ANATEL included in the bidding process of Mirror Companies of Region II a provision in that, if the price paid by the winner was lower than the price for using the frequencies, the difference should be paid by the winner. In November 2014, after legal discussions between GVT and ANATEL, REFIS was granted with a discount of R$16,217, with a balance payable of R$18,530, and 15% thereof were settled (R$ 2,780), with the remaining balance to be paid in 30 installments. Balance payable at December 31, 2015 totaled R$10,843. 23) EQUITY a) Capital Primary Offering of Shares Due to the Primary Offering of Shares, ended on May 6, 2015, the Company’s Board of Directors approved capital increases within the limits of its authorized capital provided for in Article 4 of the Company's Bylaws with the exclusion of preemptive rights of the existing shareholders, under Article 172 of Law No. 6404 / 76, as follows: · At a meeting held on April 28, 2015, the Company’s Board of Directors unanimously approved a capital increase of R$ 15,812,000, through the issue of 121,711,240 registered book-entry common shares with no par value for unit issue price of R$38.47 and 236,803,588 registered book-entry preferred shares with no par value for unit issue price of R$47.00, both issued by the Company. Accordingly, the Company’s capital rose from R$37,798,110 to R$53,610,110, divided into 503,046,911 common and 978,737,161 preferred shares. · At a meeting held on April 30, 2015, the Company’s Board of Directors unanimously approved a capital increase of R$ 295,285, through the issue of 6,282,660 preferred registered, book-entry common shares with no par value at the unit issue price of R$ 47.00. Accordingly, the Company's capital increased from R$ 53,610,110 to R$ 53,905,395, and is divided into 503,046,911 common and 985,019,821 preferred shares. Page 81 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Incorporation of GVTPart. shares The Special Shareholders’ Meeting held on May 28, 2015, approved a capital increase of R$ 9,666,021, through the issue of 68,597,306 common and 134,320,885 preferred book-entry, no-par-value Company shares due to the incorporation of GVTPart. shares. Accordingly, the Company's capital increased from R$ 53,905,395 to R$ 63,571,416, divided into 571,644,217 common 1,119,340,706 preferred shares. Company share swap transactions between Telefónica and FrHolding108 On June 24, 2015, there was conclusion of the share swap transaction ("swap") between Telefónica and FrHolding108, whereby FrHolding108 transferred to Telefónica 76,656,559 shares representing 4.5% of the Company's capital, being 68,597,306 common shares representing 12% of that type of shares and 8,059,253 preferred shares representing 0.72% of the shares of that type issued by the Company, in exchange of 1,110,000,000 shares representing 8.2% of the common shares of Telecom Itália, previously held by TELCO, a subsidiary of Telefónica. On July 29, 2015, after close of business on the New York Stock Exchange, Vivendi disposed of 67,861,632 preferred shares of the Company, representing 4% of its share capital. On the same date, the share swap transaction was concluded between Telefónica and FrHolding108, thus resulting in the transfer of 46,000,000 shares issued by Telefónica held in treasury to FrHolding108, in exchange for 58,400,000 preferred shares issued by the Company and held by FrHolding108, transferred to Telefónica. As such, Telefónica’s equity interest in the Company increased by 5.2% in relation to total preferred shares and 3.5% in relation to the Company's total share capital. On the other hand, equity interest of FrHolding108 in the Company was reduced in the same proportion and therefore, as from such date, FrHolding108 no longer holds any equity interest in the Company. Distribution of capital Paid-in capital at December 31, 2015 and 2014 amounted to R$63,571,416 and R$37,798,110, respectively. After all the events described above, subscribed and paid-in capital is divided into shares without par value, held as follows: At December 31, 2015 Common shares Preferred shares Grand total Shareholders Number % Number % Number %, including treasury stock %, except for treasury stock Controlling Group 540,033,264 94.47% 704,207,855 62.91% 1,244,241,119 73.58% 73.69% Telefónica Internacional S.A. 46,746,635 8.18% 360,532,578 32.21% 407,279,213 24.09% 24.12% Telefónica S.A. 198,207,608 34.67% 305,122,195 27.26% 503,329,803 29.76% 29.81% SP Telecomunicações Participações Ltda 294,158,155 51.46% 38,537,435 3.44% 332,695,590 19.67% 19.70% Telefónica Chile S.A. 920,866 0.16% 15,647 0.00% 936,513 0.06% 0.06% Noncontrolling shareholders 29,320,789 5.13% 415,132,117 37.09% 444,452,906 26.28% 26.31% Other shareholders 29,320,789 5.13% 415,132,117 37.09% 444,452,906 26.28% 26.31% Total outstanding shares 569,354,053 99.60% 1,119,339,972 100.00% 1,688,694,025 99.86% 100.00% Treasury stock 2,290,164 0.40% 734 0.00% 2,290,898 0.14% 0.00% Total shares 571,644,217 100.00% 1,119,340,706 100.00% 1,690,984,923 100.00% 100.00% Book value per outstanding share R$ 40.60 Page 82 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) At December 31, 2014 Common shares Preferred shares Grand total Shareholders Number % Number % Number %, including treasury stock %, except for treasury stock Controlling Group 350,127,371 91.76% 480,624,588 64.60% 830,751,959 73.81% 73.96% Telefónica Internacional S.A. 58,859,918 15.43% 271,707,098 36.53% 330,567,016 29.38% 29.44% Telefónica S.A. 97,976,194 25.68% 179,862,845 24.17% 277,839,039 24.68% 24.73% SP Telecomunicações Participações Ltda 192,595,149 50.47% 29,042,853 3.90% 221,638,002 19.69% 19.73% Telefónica Chile S.A. 696,110 0.18% 11,792 0.00% 707,902 0.06% 0.06% Noncontrolling shareholders 31,208,300 8.17% 261,308,985 35.12% 292,517,285 25.98% 26.04% Other shareholders 31,208,300 8.17% 261,308,985 35.12% 292,517,285 25.98% 26.04% Total outstanding shares 381,335,671 99.93% 741,933,573 99.72% 1,123,269,244 99.78% 100.00% Treasury stock 251,440 0.07% 2,081,246 0.28% 2,332,686 0.21% 0.00% Total shares 381,587,111 100.00% 744,014,819 100.00% 1,125,601,930 100.00% 100.00% Book value per outstanding share R$ 40.02 According to its bylaws, the Company is authorized to increase its capital up to the limit of 1,850,000,000 (one billion, eight hundred fifty million) shares. The Board of Directors is the relevant body to decide about increase in the number and consequent issuance of new shares, within the authorized capital limit. However, the Brazilian Corporation Law – Law No. 6404/76, article 166, IV – establishes that capital may be increased by means of a Special Shareholders’ Meeting resolution held to decide about amendments to the Articles of Incorporation, if authorized capital increase limit has been reached. Capital increases do not necessarily have to observe the proportion between the numbers of shares of each type. However, the number of preferred shares, nonvoting or with restricted voting, must not exceed 2/3 of the total shares issued. Preferred shares are nonvoting, except for cases set forth in articles 9 and 10 of the bylaws, but have priority in the reimbursement of capital, without premium, and are entitled to dividends 10% higher than those paid on common shares, as per article 7 of the Company’s bylaws and item II, paragraph 1, article 17, of Law No. 6404/76. Preferred shares will also have the right to vote if the Company fails to pay minimum dividend to which they are entitled, for three consecutive financial years. Such right shall be kept until payment of said dividend b) Premium on acquisition of noncontrolling interests In accordance the with accounting practices adopted in Brazil previously to the adoption of the IFRS, goodwill was recorded when shares were acquired at a higher value than their carrying amount, generated by the difference between the carrying amount of shares acquired and the transaction’s fair value. With the adoption of IAS27R (IFRS 10 since 2013)/CPCs 35 and 36, the effects of all acquisition of shares from non-controlling shareholders are recorded under equity when there is no change in the controlling shareholding. Consequently, these transactions no longer generate goodwill or income, and the goodwill previously generated from acquisition from non-controlling shareholders was adjusted matched against the Company’s equity. The balance of this account at December 31, 2015 totaled R$75,388 (R$70,448 at December 31, 2014). c) Capital reserves c.1) Special goodwill reserve This represents the tax benefit generated by the merger of Telefónica Data do Brasil Ltda. which will be capitalized in favor of the controlling shareholder after tax credits are realized under the terms of CVM Rule No. 319/99. The balance of this account at December 31, 2015 and 2014 totaled R$63,074. Page 83 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) c.2) Other capital reserves These include excess amounts in the issue or capitalization, in relation to the basic value of the share on the issue date and direct costs (net of taxes) related to capital increases. For the year ended December 31, 2015, there were the following changes in this account: · R$112,107, referring to cancellation of 2,332,686 shares issued by the Company, held in treasury, with 251,440 common and 2,081,246 preferred shares, as approved at the Special Shareholders’ Meeting held on March 12, 2015; · R$62,433, referring to direct costs (net of taxes) of Company capital increases on April 28, 2015 and April 30, 2015, arising from the Primary Offering of Shares; and · R$1,188,707, referring to the difference between the economic value of the merger of shares of GVTPart. and market value of shares, issued on the transaction closing date. The balance of this account at December 31, 2015 totaled R$1,372,683 (R$2,735,930 at December 31, 2014). c.3) Treasury stock Company shares held in treasury at December 31, 2014 stem from the following processes: i) merger of TDBH (in 2006); ii) merger of Vivo Participações shares (in 2011), and iii) repurchase of common and preferred shares. On March 12, 2015, the Special Shareholders’ Meeting approved the cancellation of 2,332,686 shares issued by the Company, held in treasury, of which 251,440 are common and 2,081,246 are preferred shares, represented by R$112,107. The acquisition and merger of shares of GVTPart., on June 30, 2015, ended the term for shareholders to express their dissent in relation to the acquisition of GVTPart. (Note 4), as well as the incorporation of GVTPart. shares by the Company, with the consequent conversion of GVTPart. into wholly-owned subsidiary of the Company (“Operation”). Common and preferred Company shareholders who dissented from the decision taken at the Special Shareholders’ Meeting had the right to withdraw from the Company through reimbursement of the value of shares from proven holders on September 19, 2014 (inclusive), as disclosed in the Notice to Shareholders dated September 25, 2014. Due to the Operation above, the Company paid R$87,805 to shareholders that exercised the right to dissent, including the case of shareholders that requested preparation of a special balance sheet, representing 2,290,989 shares, with 2,290,164 common and 734 preferred. The balance of this account at December 31, 2015 totaled R$87,805 (R$112,107 at December 31, 2014). d) Income reserves d.1) Legal reserve This legal reserve is set up by allocation of 5% of the net income for the year, up to the limit of 20% of the paid-up capital. Legal reserve will only be used to increase capital and offset accumulated losses. The balance of this account at December 31, 2015 totaled R$1,703,643 (R$1,532,630 at December 31, 2014). Page 84 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) d.2) Special Reserve for Expansion and Modernization In accordance with Article 196 of Law 6,404/76 and, based on capital budget to be submitted for consideration and approval by the General Meeting of Shareholders ("AGO") on December 31, 2015, the Company established a special reserve for expansion and modernization in the amount of R$ 700,000, which will be used as part of the capital budget for the 2016 exercise. The balance of this item as of December 31, 2015 was R$ 700,000. d.3) Tax incentive reserve The Company has State VAT (ICMS) tax benefits in the states of Minas Gerais and Espírito Santo, referring to credits approved by the relevant bodies of said states, in connection with investments in the installation of SMP support equipment, fully operational, in accordance with the rules in force, ensuring that the localities listed in the call for bid be included in the SMP coverage area. The portion of profit subject to the incentive was excluded from dividend calculation, and may be used only in the event of capital increase or loss absorption. The balance of this account at December 31, 2015 totaled R$6,928 (R$1,849 at December 31, 2014). e) Dividend and interest on equity Additional dividends for 2014 On January 30, 2015, the Company’s Board of Directors approved distribution of interim dividends in the amount of R$2,750,000, based on profits posted at December 31, 2014, corresponding to R$2.296522661346 per common and R$2.526174927480 per preferred share. The payment of these dividends amounting to R$855,405 and R$1,894,595 was made on June 12, 2015 and December 9, 2015, respectively, with individual payment to the shareholders, based on their equity interest contained in Company records at the end of and including February 10, 2015. On April 9, 2015, the General Shareholders’ Meeting (GSM) approved the allocation of additional proposed dividends for 2014, which had not yet been distributed, amounting to R$ 18,592, equivalent to R$ 0.015526054057 and R$ 0.017078659463 per common and preferred share, respectively, to holders of common and preferred shares that were registered in the Company's records at the end of that day. The payment of these dividends was made on December 9, 2015, with individual payment to the shareholders, based on their equity interest contained in Company records at the end of and including February 10, 2015. The balance of this proposed additional dividend at December 31, 2014 was R$2,768,592. Interim dividend and interest on equity – 2015 and 2014 In 2015 and 2014, the Company allocated interim dividends and interest on equity, which were imputed to mandatory minimum dividends, as follows: Dates Gross amount Net value Amount per share (a) Nature Approval Credit Beginning of payment Common Preferred Total Common Preferred Total Common Preferred Dividends 5/12/15 4/25/15 Up to 12/31/16 85,608 184,392 270,000 - - - 0.170179 0.187196 IOE 5/12/15 4/25/15 Up to 12/31/16 163,289 351,711 515,000 138,796 298,954 437,750 0.275910 0.303501 IOE 7/20/15 7/31/15 Up to 12/31/16 69,880 151,120 221,000 59,398 128,452 187,850 0.104325 0.114757 IOE 8/20/15 8/31/15 Up to 12/31/16 74,939 162,061 237,000 63,698 137,752 201,450 0.111878 0.123065 IOE 9/18/15 9/30/15 Up to 12/31/16 46,481 100,519 147,000 39,509 85,441 124,950 0.069392 0.076332 IOE 10/19/15 10/30/15 Up to 12/31/16 27,902 60,098 88,000 23,717 51,083 74,800 0.041541 0.045695 IOE 11/19/15 11/30/15 Up to 12/31/16 74,510 160,490 235,000 63,334 136,417 199,750 0.110934 0.122027 IOE 12/17/15 12/30/15 Up to 12/31/16 96,047 206,878 302,925 81,640 175,846 257,486 0.142998 0.157298 Total 638,656 1,377,269 2,015,925 470,091 1,013,945 1,484,036 Page 85 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Dates Gross amount Net value Amount per share (a) Nature Approval Credit Beginning of payment Common Preferred Total Common Preferred Total Common Preferred IOE 7/18/14 7/31/14 12/19/14 94,899 203,101 298,000 80,664 172,636 253,300 0.211530 0.232683 IOE 8/18/14 8/29/14 12/19/14 95,340 204,045 299,385 81,039 173,438 254,477 0.212513 0.233765 IOE 9/19/14 9/30/14 12/19/14 79,666 170,501 250,167 67,716 144,926 212,642 0.177577 0.195334 IOE 10/20/14 10/31/14 6/12/15 97,374 208,398 305,772 82,768 177,138 259,906 0.217047 0.238752 IOE 11/17/14 11/28/14 6/12/15 147,522 315,725 463,247 125,394 268,366 393,760 0.328828 0.361711 IOE 12/18/14 12/30/14 6/12/15 151,402 324,027 475,429 128,692 275,423 404,115 0.337475 0.371223 Total 666,203 1,425,797 2,092,000 566,273 1,211,927 1,778,200 (a) The amounts of IOE are calculated and stated net of Withholding Income Tax (IRRF). Dividends and IOE – 2015 and 2014 The dividends are calculated in accordance with the Company Articles of Incorporation and the Corporation Law. The table below shows the calculation of dividends and interest on equity for 2015 and 2014: 2015 2014 Net income for the year 3,420,249 4,936,659 Allocation to legal reserve (171,013) (246,833) Total 3,249,236 4,689,826 (-) Tax incentives - not distributable (5,079) (150) Adjusted net income 3,244,157 4,689,676 Dividend and IOE distributed for the year: 2,015,925 2,092,000 Interest on equity (gross) 1,745,925 2,092,000 Interim dividends 270,000 - Income available to be distributed 1,228,232 2,597,676 (+) Prescribed equity instruments 494,001 207,442 (-) Actuarial (gains)/losses recognized and effect of limitation of surplus plan assets, net of taxes and other changes 264,990 (36,526) Proposed additional dividend 1,987,223 2,768,592 Proposal for Distributions: Profits available for distribution to Reserve of Modernization and Expansion 700,000 - Additional dividends payment to shareholders 1,287,223 2,768,592 Total 1,987,223 2,768,592 Mandatory minimum dividend - 25% of adjusted net income 811,039 1,172,419 The manner proposed by management for payment of dividends was: For 2015: The remaining unallocated balance of net income for the year ended December 31, 2015, amounting to R$1,228,232, plus prescribed equity instruments in 2015 amounting to R$494,001 and other comprehensive income amounting to R$264,990, totaling R$1,987,223. The amount of R$ 700,000 were classified as "Special Reserve for Expansion and Modernization" and R$ 1,287,223 were classified as additional proposed dividends in accordance with the management proposal for allocation of income for the year, which will be submitted for approval of the Annual Shareholders’ Meeting. For 2014: The remaining unallocated balance of net income for the year ended December 31, 2014, amounting to R$2,597,676, plus prescribed equity instruments in 2014, amounting to R$207,442, and less other comprehensive income amounting to (R$36,526), totaling R$2,768,592, were classified as additional dividends proposed for equity and in accordance with the management proposal for allocation of income for the year, which was submitted and approved at the Annual Shareholders’ Meeting held on April 9, 2015. Page 86 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Total proposed for deliberation - per share Common shares 0,714874 2,312048 Preferred shares (1) 0,786362 2.543253 10% higher than the amount allocated to each common share, under article 7 of the Company Articles of Incorporation. Interest on equity As proposed by management, IOE was paid to shareholders in 2014 and 2013 pursuant to article 9 of Law No. 9249/95, net of withholding tax, as follows: 2015 2014 Interest on equity, gross 2,015,925 2,092,000 Common shares 638,656 666,203 Preferred shares 1,377,269 1,425,797 Withholding income tax (IRRF) (261,889) (313,800) Interest on equity, net 1,754,036 1,778,200 Exempt shareholders received full IOE, free from withholding income tax. Unclaimed dividends and interest on equity Pursuant to article 287, paragraph II, item “a” of Law No. 6404, of December 15, 1976, the dividends and interest on equity unclaimed by shareholders expire in 3 (three) years, as from the initial payment date. The Company reverses the amount of unclaimed dividends and IOE upon expiration to equity. For the years ended December 31, 2015 and 2014, the Company reversed unclaimed dividends and interest on equity amounting to R$137,273 and R$207,442, respectively, which were included in calculations for Company dividend resolutions. f) Other Comprehensive Income Financial instruments available for sale: These refer to changes in fair value of financial assets available for sale. Derivative transactions: These refer to the effective part of cash flow hedges until balance sheet date. The variation is particularly due to realization of derivatives related to acquisition and payment of GVTPart. in May 2015 (Note 4). Currency translation difference of foreign investments: This refers to currency translation differences arising from the translation of financial statements of Aliança (jointly-controlled subsidiary). Changes in other comprehensive income are as follows: Page 87 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Consolitaded Financial instruments available for sale Derivative transactions Currency translation adjustment - foreign investments Total Balances at 12.31.13 6,610 12,897 16,849 Exchange variation - - (551) (551) Inflows from futures contracts - 221,211 - 221,211 Loss on financial assets available for sale - - (5,044) Balances at 12.31.14 227,821 12,346 232,465 Exchange variation - - 21,679 21,679 Losses from futures contracts included in profit or loss - 149,931 - 149,931 Gains arising from cash flow hedge reclassified to goodwill - (377,373) - (377,373) Loss on financial assets available for sale - - (1,234) Balances at 12.31.15 379 34,025 25,468 g) Company Share Repurchase Program In a meeting held on December 9, 2015, Company Board of Directors, in accordance with article 17, item XV, of the Articles of Incorporation, approved the repurchase of common and preferred shares issued by the Company, under CVM Ruling No. 567, of September 17, 2015, for acquisition of common and preferred shares issued by the Company for subsequent cancellation, disposal or to be held in treasury, without decreasing capital. Through December 31, 2015, there were no acquisitions of shares in the Company share repurchase program for shares to be held in treasury, subsequently disposed of and/or cancelled. 24) NET OPERATING REVENUE Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Gross operating income 51,279,650 50,174,659 60,997,496 52,602,904 Telecommunications services (a) 47,616,176 47,008,672 57,063,584 49,177,953 Sale of goods and devices 3,663,474 3,165,987 3,933,912 3,424,951 Deductions from gross operating income Telecommunications services Taxes (12,053,608) (11,627,933) (13,573,095) (12,034,863) Discounts granted (3,057,024) (3,604,542) (4,939,932) (3,611,152) Sale of goods and devices Taxes (558,369) (460,496) (590,774) (468,919) Discounts granted and returns (1,606,880) (1,488,001) (1,606,880) (1,488,001) Net operating income 34,003,769 32,993,687 40,286,815 34,999,969 (a) The amounts referring to infrastructure-related swap contracts, under the concept of agent and principal (IAS18), which were not recognized as costs and revenues for the years ended December 31, 2015 and 2014, totaled R$210,636 and R$154,861, respectively (Note 25). These include telephone services, use of interconnection network, data and SVA services, cable TV and other services. No one customer contributed more than 10% of gross operating revenue for the years ended December 31, 2015 and 2014. All amounts in net income are included in income and social contribution tax bases. Page 88 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 25) OPERATING COSTS AND EXPENSES Company 12.31.15 12.31.14 Cost of sales and services Selling expenses General and administrative expenses Total Cost of sales and services Selling expenses General and administrative expenses Total Personnel (503,864) (1,723,124) (353,705) (2,580,693) (529,724) (1,679,412) (443,630) (2,652,766) Third-party services (3,799,383) (5,866,065) (930,897) (10,596,345) (3,324,626) (5,710,697) (766,625) (9,801,948) Interconnection and network use (2,522,227) - - (2,522,227) (3,176,072) - - (3,176,072) Publicity and advertising - (953,845) - (953,845) - (940,952) - (940,952) Rent, insurance, condominium and connection media (a) (131,576) (184,078) (2,137,684) (1,550,111) (140,912) (173,720) (1,864,743) Taxes, charges and contributions (1,526,430) (3,851) (62,573) (1,592,854) (1,669,844) (3,128) (39,950) (1,712,922) Estimated impairment losses of trade accounts receivable - (1,016,816) - (1,016,816) - (832,184) - (832,184) Depreciation and amortization (b) (4,381,418) (925,142) (351,086) (5,657,646) (4,045,175) (893,901) (334,180) (5,273,256) Cost of goods sold (2,431,606) - - (2,431,606) (1,944,548) - - (1,944,548) Material, other costs and expenses (180,729) (5,539) (262,063) (46,214) (201,985) (15,477) (263,676) Total Consolidated 12.31.15 12.31.14 Cost of sales and services Selling expenses General and administrative expenses Total Cost of sales and services Selling expenses General and administrative expenses Total Personnel (813,612) (1,939,493) (468,557) (3,221,662) (549,353) (1,684,431) (445,483) (2,679,267) Third-party services (5,300,820) (6,183,609) (1,044,272) (12,528,701) (4,024,576) (5,703,257) (795,288) (10,523,121) Interconnection and network use (2,595,894) - - (2,595,894) (3,176,278) - - (3,176,278) Publicity and advertising - (1,102,458) - (1,102,458) - (940,952) - (940,952) Rent, insurance, condominium and connection media (a) (156,663) (186,691) (2,394,409) (1,556,418) (140,912) (173,688) (1,871,018) Taxes, charges and contributions (1,616,920) (5,264) (65,599) (1,687,783) (1,692,116) (3,128) (39,482) (1,734,726) Estimated impairment losses of trade accounts receivable - (1,230,675) - (1,230,675) - (896,336) - (896,336) Depreciation and amortization (b) (5,269,588) (1,181,216) (364,147) (6,814,951) (4,067,310) (893,900) (334,379) (5,295,589) Cost of goods sold (2,597,088) - - (2,597,088) (2,107,068) - - (2,107,068) Material, other costs and expenses (206,099) (13,193) (319,391) (49,556) (203,809) (15,483) (268,848) Total (a) The amounts referring to infrastructure-related swap contracts, under the concept of agent and principal (CPC 30 and IAS18), which were not recognized as costs and revenues for the years ended December 31, 2015 and 2014, totaled R$210,636 and R$154,861, respectively (Note 24). (b) The 2015 amounts include R$37.626 related to PIS and COFINS noncumulative. 26) OTHER OPERATING INCOME (EXPENSES), NET Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Recovered fines and expenses 479,354 390,377 538,239 418,139 Provision for labor, tax and civil contingencies, net (773,707) (1,057,794) (775,390) Net income (loss) upon asset disposal / loss 24,590 (15,599) (4,512) (10,266) Other income (expenses) (13,678) (28,166) (30,138) (30,220) Total Other operating income 503,944 482,788 538,239 510,628 Other operating expenses (974,836) (909,883) (1,092,444) (908,365) Total Page 89 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 27) FINANCIAL INCOME (EXPENSES) Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Financial Income Gain from short term investments 719,755 539,738 832,872 629,476 Interest income (customers, taxes and others) 74,044 119,958 87,023 119,661 Gain on derivative transactions 2,220,966 641,296 2,910,914 641,296 Foreign exchange gain on loans and financing 128,304 153,953 203,754 153,953 Other gains with foreign exchange variation and monetary restatements 528,047 286,620 569,698 288,854 Other financial income 92,761 127,766 124,404 150,146 Total 3,763,877 1,869,331 4,728,665 1,983,386 Financial Expense Loan, financing, debenture and finance lease charges (738,980) (921,019) (738,980) Foreign exchange loss on loans and financing (338,108) (1,365,133) (338,108) Loss on derivative transactions (1,883,445) (542,967) (2,011,855) (542,967) Interest expense (financial institutions, provisions, trade accounts payable, taxes and other) (182,059) (216,729) (184,010) Other losses with foreign exchange variation and monetary restatements (377,338) (704,438) (389,132) IOF, Pis, Cofins and other financial expenses (161,978) (357,669) (152,184) Total 28) INCOME AND SOCIAL CONTRIBUTION TAXES The Company and its subsidiaries recognize income and social contribution taxes on a monthly basis, on an accrual basis, and pay the taxes based on estimates, in accordance with the trial balances for tax-reduction/tax-suspension purposes. Taxes calculated on profits until the month of the financial statements are recorded in liabilities or assets, as applicable. Reconciliation of tax expense to statutory tax rates Reconciliation of the reported tax expense and the amounts calculated by applying the statutory tax rate of 34% (income tax of 25% and social contribution tax of 9%) is shown in the table below for the years ended December 31, 2015 and 2014. Company Consolidated 12.31.15 12.31.14 12.31.15 12.31.14 Income before taxes 4,054,307 4,374,054 4,393,456 4,753,974 Income and social contribution tax expenses – at 34% (1,487,178) (1,493,775) (1,616,351) Permanent and temporary differences Equity pickup, net of interest on equity received effects 247,236 252,493 692 2,360 Expired dividends (6,552) (17,860) (6,552) (17,860) Temporary differences of subsidiaries Non-deductible expenses, gifts, incentives (118,968) (139,752) (122,353) Deferred tax adjustments – Law No. 12973/14 (a) - 1,195,989 - 1,195,989 Tax benefit related to interest on equity allocated 593,615 711,280 593,615 711,280 Other (additions) exclusions 38,277 26,849 72,565 29,620 Tax (expense) benefit 562,605 182,685 Effective rate 15.6% -12.9% 22.2% -3.8% Current income and social contribution taxes (293,275) (939,500) (567,014) Deferred income and social contribution taxes 855,880 (33,707) 749,699 Page 90 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) (a) After Law No. 12973 came into force (Provisional Executive Order No. 627/13), published on May 14, 2014, the Company reviewed the tax bases for certain intangible assets resulting from business combinations, representing a positive net effect on deferred income and social contribution taxes amounting to R$1,195,989 for the year ended December 31, 2014. Breakdown of the changes in components of deferred income and social contribution taxes on temporary differences is shown in Note 8.2. 29) EARNINGS PER SHARE Basic and diluted earnings per share were calculated by dividing profit attributed to the Company’s shareholders by the weighted average of the number of outstanding common and preferred shares for the year. The transactions that generated the issue of common and preferred Company shares over the years ended December 31, 2015 and 2014 are detailed in Note 23. The table below sets out the calculation of earnings per share for the years ended December 31, 2015 and 2014: Company 12.31.15 12.31.14 Net income for the year attributed to shareholders: 3,420,249 4,936,659 Common 1,083,911 1,572,094 Preferred 2,336,338 3,364,565 Number of shares: 1,491,131 1,123,269 Weighted average of outstanding common shares for the year 503,842 381,335 Weighted average of outstanding preferred shares for the year 987,289 741,934 Basic and diluted earnings per share: Common shares 2.15 4.12 Preferred shares 2.37 4.53 30) BALANCES AND TRANSACTIONS WITH RELATED PARTIES The main balances of assets and liabilities with related parties arise from transactions with companies related with the controlling group, which were performed at prices and under the conditions agreed by the parties, as under: a) Fixed and mobile telephone services provided by companies of Telefónica Group; b) Digital TV services provided by Media Networks Latino América; c) Lease and maintenance of safety equipment provided by Telefônica Inteligência e Segurança Brasil; d) Corporate services passed through at the cost effectively incurred on those services; e) Systems development and maintenance services provided by Telefónica Global Technology; f) International transmission infrastructure for a number of data circuit and roaming services provided by Telefónica International Wholesale Brazil, Telefónica International Wholesale Services Spain and Telefónica USA; g) Administrative management services (financial service, property, accounting and human resources) provided by Telefônica Serviços Empresariais do Brasil; h) Logistics and courier services provided by Telefônica Transportes e Logística. In 2015, the amounts refer to the period from January to October 2015, when this company was acquired by TData; Page 91 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) i) Content provider services rendered by Terra Networks Brasil; j) Data communications and integrated solution services provided by Telefónica International Wholesale Services Spain and Telefónica USA; k) Long-distance calls and international roaming services provided by companies of Telefónica Group; l) Refund of expenses and sundry expenses paid by the Company to be refunded by companies of the Telefónica Group; m) Brand Fee, for the assignment of rights to use the brand paid to Telefónica; n) Stock option plan to employees of the Company and subsidiaries, linked to the acquisition of Telefónica shares; o) Cost Sharing Agreement (CSA) for the reimbursement of expenses relating to digital business to Telefónica International and Telefónica Digital. p) Lease of buildings to companies of the Telefónica Group; q) Financial Clearing House Roaming, inflows of funds for payments and receipts derived from roaming operation between companies of the group by Telfisa. r) Web-based learning integrated solutions. s) Factoring transactions, line of credit for services provided by Group suppliers. t) Social Investment to Fundação Telefônica, using innovative technologies to enhance learning and knowledge, contributing to personal and social development. u) Tube network use right assignment agreements, optical fiber tube lease services, right-of-way occupation agreements with various highway concessionaires provided by AIX. v) Plataforma Adquira Sourcing, web-based solution for negotiating purchase and sale of all kinds of goods and services provided by Telefónica Compras Electrónicas; x) Digital Media; services related to sale and exploitation of in-store and outdoor Digital Marketing provided by Telefônica On The Spot Soluções Digitais Brasil; Page 92 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) A summary of balances with related parties is as follows: Balance sheet - Assets At 12.31.15 At 12.31.14 Current assets Noncurrent assets Current assets Noncurrent assets Parent Type of transaction Cash and cash equivalents Trade accounts receivable, net Other assets Other assets Accounts receivable, net Other assets Other assets Companies SP Telecomunicações Participações l) - 16 3,984 532 71 12,798 4,082 Telefónica Internacional d) / l) - - 124,775 - - 877 13,264 Telefónica l) - - 3,248 6 - 2,339 - - 16 132,007 538 71 16,014 17,346 Other companies of the Group Telefónica USA j) - 4,909 - - 4,114 - - Telefónica Chile k) - - 837 - - 2,506 - Telefónica Peru k) - 912 - - 485 - - Telefônica Engenharia de Segurança do Brazil a) / d) / l) - 301 569 350 602 608 350 Telefónica International Wholesale Services Brazil a) / d) / k / l) - 10,416 172 76 5,633 476 76 Telefónica International Wholesale Services Espanha j) / k) - 117,356 - - 60,696 - - Telefónica Moviles Del Espanha k) - 15,555 - - 6,464 - - Telefônica Serviços Empresariais do Brazil a) / d) / l) / p) - 4,357 1,681 3,236 2,889 517 743 Telefônica Transportes e Logistica a) / d) / l) / p) - 678 169 84 Terra Networks Brazil a) / d) / l) - 4,651 7,440 46 4,483 7,434 19 Telefónica Global Technology l) - 1,934 9,353 - 1,315 6,458 - Telefônica Digital España l) - 15,921 Telefônica Learning Services Brazil a) - 58 - - 84 - - Telefônica On The Spot Soluções Digitais Brazil a) / l) - 398 6 - 184 4 - Companhia AIX de Participações a) - 8 - - 35 - - Telefônica Factoring do Brazil a) / d) - 4 4 13 6 4 29 Colombia Telecomunicaciones S.A. ESP k) - 1,932 4,827 - 1,611 3,661 - Wayra Brazil Aceleradora de Projetos a) / d) / l) - 72 3 515 173 3 120 Telefónica Moviles Argentina k) - 2,057 - - 838 - - Telefónica Moviles Del Chile k) - 8,708 417 - 7,197 316 - Pegaso PCS k) - 5,175 - - 3,534 - - Otocel k) - 123 - - 339 - - Telefónica Moviles Del Uruguay k) - 916 - - 222 - - Telefonica UK LTD.(O2 UK LTD) k) - 15,615 - - 7,419 - - T.O2 Germany GMBH CO. OHG k) - 6,811 - - 3,778 - - Telcel Telecom. Celulares C. A. k) - 2,530 - - 521 - - Telefónica Moviles Panama k) - 1,137 - - 862 - - MFS Serviços de Meios de Pagamento a) / d) - 53 6 - 46 6 - Telfisa q) 99,609 - Other a) / d) / k) / l) - 953 67 145 769 65 113 99,609 206,941 25,382 4,381 114,977 22,227 17,455 Total 99,609 206,957 157,389 4,919 115,048 38,241 34,801 Page 93 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Balance sheet - Liabilities At 12.31.15 At 12.31.14 Current liabilities Noncurrent liabilities Current liabilities Noncurrent liabilities Parent Type of transaction Suppliers and trade accounts payable Other liabilities Other liabilities Suppliers and trade accounts payable Other liabilities Other liabilities Companies SP Telecomunicações Participações l) - - 57 3,759 2,062 6,029 Telefónica Internacional l) / o) 63,280 - - 59,069 - - Telefónica l) m) / n) 898 86,596 - 271 86,081 13,522 64,178 86,596 57 63,099 88,143 19,551 Other companies of the Group Telefónica USA f) 17,786 122 202 - 77 137 Telefónica Peru k) 2,894 - - 553 - - Telefônica Engenharia de Segurança do Brazil c) 5,234 - 8 3,281 - 8 Telefónica International Wholesale Services Brazil d) / f) / l) 35,299 1,673 378 67,304 1,470 378 Telefónica International Wholesale Services Espanha f) / k) 16,501 19,208 - 46,271 6,638 - Telefónica Moviles Del Espanha k) 14,437 - - 6,859 - - Telefônica Serviços Empresariais do Brazil g) / l) 1,904 2,115 1,745 7,000 24 560 Telefônica Transportes e Logistica h) - - - 20,816 270 259 Terra Networks Brazil i) 5,647 78 769 2,439 78 769 Telefónica Global Technology e) 14,071 - - 12,950 - - Telefônica Digital España o) 30,311 - - 18,570 590 - Media Networks Latina America SAC b) 45,866 - - 18,128 - - Telefônica Learning Services Brazil r) 10,607 - - 7,597 - - Telefônica On The Spot Soluções Digitais Brazil x) 1,213 - - 55 - - Companhia AIX de Participações u) 1,601 - Telefônica Factoring do Brazil s) - 8,400 - - 232 - Colombia Telecomunicaciones S.A. ESP k) 1,500 - - 1,238 - - Telefónica Compras Electrónicas v) 14,738 - Telefónica Moviles Argentina k) 8,027 - - 5,839 - - Telefónica Moviles Del Chile k) 9,758 - - 6,627 - - Pegaso PCS k) 354 - - 641 - - Otocel k) 3,056 - - 974 - - Telefónica Moviles Del Uruguay k) 1,342 - - 914 - - Telefonica UK LTD.(O2 UK LTD) k) 4,800 - - 2,918 - - T.O2 Germany GMBH CO. OHG k) 991 - - 742 - - Telcel Telecom. Celulares C. A. k) 416 - - 338 - - Telefónica Moviles Panama k) 362 - - 339 - - MFS Serviços de Meios de Pagamento l) 75 - - 19 - - Telefonica Global Roaming k) 2,744 - Other k) / t) 599 22 613 3,573 5 614 252,133 31,618 3,715 235,985 9,384 2,725 Total 316,311 118,214 3,772 299,084 97,527 22,276 Page 94 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Income statements Parent Nature of transactions 12.31.15 12.31.14 Companies SP Telecomunicações Participações d) / l) (240) (18,292) Telefónica Internacional d) / l) / o) 120,575 113,349 Telefónica l) / m) / n) (372,167) (337,975) Other companies of the Group Telefónica USA f) / j) (12,917) 1,692 Telefónica Chile k) 215 (56) Telefónica Peru k) (3,190) (793) Telefônica Engenharia de Segurança do Brazil a) / c) / d) / l) (24,660) (6,787) Telefónica International Wholesale Services Brazil a) / d) / f) / l) (237,529) (190,702) Telefónica International Wholesale Services Espanha f) / j) / k) 66,101 10,800 Telefónica Moviles Del Espanha k) (885) (2,464) Telefônica Serviços Empresariais do Brazil a) / d) / g) / l) / p) (6,468) (59,523) Telefônica Transportes e Logistica a) / d) / h) / l)/ p) (53,657) (78,500) Terra Networks Brazil a) / d) / i) / l) (20,123) 6,323 Telefónica Global Technology, S.A.U. e) / l) (9,456) (20,351) Telefônica Digital España l) / o) (52,296) (3,446) Media Networks Latina America SAC b) / l) (39,234) 868 T. learning Services Brazil a) / r) (44,685) (17,648) Telefônica On The Spot Soluções Digitais Brazil a) / l) x) (1,276) 658 Companhia AIX de Participações a) / u) (19,184) (18,417) Telefônica Factoring do Brazil a) / d) / s) 124 999 Fundação Telefônica a) / d) / l) t) (10,283) (11,445) Colombia Telecomunicaciones S.A. ESP k) (188) (481) Telefónica Compras Electrónicas v) (13,692) (2,549) Wayra Brazil Aceleradora de Projetos a) / d) / l) 3,336 5,359 Telefónica Moviles Argentina k) (7,675) (1,003) Telefónica Moviles Del Chile k) (3,405) (403) Pegaso PCS k) (2,503) (1,642) Otocel k) (635) (107) Telefónica Moviles Del Uruguay k) (1,705) (1,854) Telefonica UK LTD.(O2 UK LTD) k) 854 (379) T.O2 Germany GMBH CO. OHG k) (1,412) (2,611) Telcel Telecom. Celulares C. A. k) 1,920 168 Telefónica Moviles Panama k) (480) (331) MFS Serviços de Meios de Pagamento a) / d) / l) (2,295) (19) Telefonica Global Roaming k) (3,981) - Other a) / d) / k) / l) (132) (14,682) Total Management compensation Consolidated key management personnel compensation paid by the Company to its Board of Directors and Statutory Officers for the years ended December 31, 2015 and 2014 totaled R$82,582 and R$22,174, respectively. Out of this amount, R$40,328 (R$16,793 at December 31, 2014) correspond to salaries, benefits and social charges and R$42,254 (R$5,381 at December 31, 2014) to variable compensation. These amounts were recorded as expenses with personnel under the General and administrative expenses (Note 25). For the years ended December 31, 2015 and 2014, the Company’s Directors and Officers did not receive any pension, retirement pension or other similar benefits. Page 95 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) 31) INSURANCE COVERAGE The policy of the Company and its subsidiaries, as well as of Telefónica Group, includes maintenance of insurance coverage for all assets and liabilities involving significant and high-risk amounts, based on management’s judgment and following Telefónica corporate program guidelines. Risk assumptions adopted, given their nature, are not included in financial statement audit scope and, as a result, were not reviewed by our independent auditor. At December 31, 2015, maximum limits of claims (established pursuant to the agreements of each company consolidated by the Company) for significant assets, liabilities or interests covered by insurance and their respective amounts were R$850,000 for operational risks (with loss of profit) and R$75,000 for general civil liability. 32) SHARE-BASED PAYMENT PLANS The Company's controlling shareholder, Telefónica, has different share-based payment plans based on the share quotes, which were also offered to management and employees of its subsidiaries, among which, Telefónica Brasil and its subsidiaries. Fair value of options is estimated on the grant date, based on the binomial model for pricing options which considers terms and conditions of instruments granted. The Company and its subsidiaries refund Telefónica for the fair value of the benefit granted to management and employees on grant date. Significant plans effective as of December 31, 2015 are detailed below: a) Performance & Investment Plan (“PIP”) The General Shareholders' Meeting of Telefónica, held on May 18, 2011, approved a long-term program to acknowledge the commitment, differentiated performance and high potential of its executives at global level, by granting them Telefónica shares. Participants of the plan do not need to pay for the shares initially granted to them and may increase the number of shares possible to be received by the end of the plan if they decide for a joint investment in their PIP. Co-investment requires that the participant buy and maintain, to the end of the cycle, a number equivalent to 25% of shares initially granted thereto by Telefónica. On participant’s co-investment, Telefónica will increase initial shares by 25%. Initially, the plan is expected to remain effective for 3 years. The cycles are independent of one another. The number of shares is reported at the beginning of the cycle and, after 3 years from grant date, shares are transferred to the participant if goals are achieved. Issuance of shares is conditional upon: (i) maintenance of active employment relationship within the Telefónica Group on the cycle consolidation date; and (ii) achievement, by Telefónica, of results representing fulfillment of the objectives established for the plan. The level of success is based on the comparison of the growth in shareholder return considering price and dividends (Total Shareholder Return - TSR) of Telefónica share, vis-à-vis the evolution of TSRs of companies in the predefined Comparison Group. In 2014, extension of this program for other 3 cycles of 3 years each was approved, beginning on October 1, 2014 until September 30, 2017. The number of shares is informed at the beginning of the cycle and after the period of 3 years from the granting date, also shares are transferred to participants if the TSR target is achieved. The 2012-2015 cycle was completed in June 2015, achieving the TSR target. Sixty eight (68) Company executives obtained the right to receive 258,552 Telefónica shares. Page 96 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The next share distributions are scheduled as follows: · The 2013-2016 cycle takes place in June 2016 with 72 Company executives (including two executives appointed under the terms of the Company’s Articles of Incorporation), holding the right to potentially receive 274,572 Telefónica shares. · The 2014-2017 cycle takes place in September 2017, with 77 Company executives (including two executives appointed under the terms of the Company’s Articles of Incorporation), holding the right to potentially receive 368,983 Telefónica shares. · The 2015-2018 cycle takes place in September 2018, with 128 Company executives (including two executives appointed under the terms of the Company’s Articles of Incorporation), holding the right to potentially receive 771,058 Telefónica shares. The maximum number of outstanding shares attributed to cycles open at December 31, 2015 is as follows: Cycles Initial number of shares + Co-investment (Executive assets) Par value in Euros - Share price as of 12.31.15 Final date 3rd cycle - July 1, 2013 274,572 10.24 June 30, 2016 4th cycle - October 1, 2014 368,983 10.24 September 30, 2017 5th cycle - October 1, 2015 771,058 10.24 September 30, 2018 b) Talent for the Future Share Plan (“TFSP”) The General Shareholders' Meeting of Telefónica, held in 2014, approved a long-term program to acknowledge the commitment, differentiated performance and high potential of its executives at global level, by granting them Telefónica shares. The participants do not have to pay for the shares initially attributed to them. Initially, the plan is expected to remain effective for 3 years. The cycle began on October 1, 2014 and will be effective to September 30, 2017. The number of shares is reported at the beginning of the cycle and, after three years from grant date, shares are transferred to the participant if goals are achieved. Issuance of shares is conditional upon: (i) maintenance of active employment relationship within the Telefónica Group on the cycle consolidation date; and (ii) achievement, by Telefónica, of results representing fulfillment of the objectives established for the plan. The level of success is based on the comparison of the growth of shareholder return considering price and dividends (Total Shareholder Return - TSR) of Telefónica share, vis-à-vis the evolution of TSRs of companies in the predefined Comparison Group. The maximum number of outstanding shares attributed to the first and second cycles at December 31, 2015 is as follows: Cycles Initial number of shares + Co-investment (Executive assets) Par value in Euros - Share price as of 12.31.15 Final date 1st cycle - October 1, 2014 66,500 10.24 September 30, 2017 2nd cycle - October 1, 2015 81,000 10.24 September 30, 2018 c) Global Employee Share Plan (“GESP”) At the Telefónica General Shareholders’ Meeting held on May 30, 2014, a share purchase plan under tax incentive was approved, intended for employees of Telefónica Group at the international level, including the employees of the Company and its subsidiaries. This plan offers the possibility of acquiring Telefónica shares with the commitment of the latter to deliver free of charge to participants a given number of its shares, whenever certain requirements are met. Initially, the plan was expected to remain effective for 2 years. Employees enrolled with the plan could acquire Telefónica shares through monthly contributions from €25 to €150 (or the equivalent in local currency), in the maximum amount of €1,800 over a 12-month period (purchase period). Page 97 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Shares will be granted after the plan’s vesting period, from July 31, 2017, and is subject to: (i) the permanence in the Company during the 2-year program period (vesting period), subject to certain special conditions related to terminations; and (ii) the exact number of shares to be granted at the end of the vesting period depends on the number of shares acquired and held by employees. Thus, employees enrolled with the plan, who remained in the Telefónica Group and who have held the shares acquired for an additional period of over 12 months after the end of the purchase period, will be entitled to receive one free share for each share they have acquired and held until the end of the vesting period. Changes (numbers) and weighted average prices of share-based compensation plans described above, for the years ended December 31, 2015 and 2014, are as follows: Consolidated Number / Plans TFSP PIP GESP Total Outstanding shares at 12.31.13 - 1,495,540 - 1,495,540 Shares granted in the year 73,500 498,890 135,659 708,049 Shares exercised in the year - - (135,659) (135,659) Outstanding shares at 12.31.14 73,500 1,994,430 - 2,067,930 Shares granted in the year 81,000 771,058 - 852,058 Shares expired in the year (7,000) (1,092,323) - (1,099,323) Shares exercised in the year - (258,552) - - 258,552 Outstanding shares at 12.31.15 147,500 1,414,613 - 1,562,113 Weighted average price (Euros) 2015 2014 TFSP PIP TFSP PIP GESP Outstanding shares at January 1 12.12 12.38 - 12.63 - Shares granted in the year 12.36 12.36 12.12 12.12 12.88 Shares exercised in the year 12.36 12.36 - - 12.88 Outstanding shares at December 31 12.36 12.36 12.12 12.38 - The Company and its subsidiaries recognized expenses for share-based payment plans described above, if applicable, are recorded as personnel expenses, segregated into “Costs of services”, “Selling expenses” and “General and administrative expenses” (Note 25), corresponding to R$15,406 and R$12,038 for the years ended December 31, 2015 and 2014. 33) POST-RETIREMENT BENEFIT PLANS The plans sponsored by the Company and related benefit types are as follows: Plan Type Entity Sponsor PBS-A Defined benefit (DB) Sistel Telefônica Brasil, jointly with other telecoms resulting from privatization of the Sistema Telebrás PAMA / PCE Defined benefit (DB) Sistel Telefônica Brasil, jointly with other telecoms resulting from privatization of the Sistema Telebrás Healthcare - Law No. 9656/98 Defined benefit (DB) Telefônica Brazil Telefônica Brazil CTB Defined benefit (DB) Telefônica Brazil Telefônica Brazil PBS Defined benefit (DB) / Hybrid VisãoPrev Telefônica Brazil PREV Hybrid VisãoPrev Telefônica Brazil VISÃO Defined contribuition (DB) / Hybrid VisãoPrev Telefônica Brazil and Telefônica Data Page 98 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Post-retirement Health Plans · Healthcare Plan to Retirees and Special Coverage Program (PAMA and PAMA-PCE) The Company, together with other companies of the former Telebrás System, at shared cost, sponsor health care plans (PAMA and PAMA-PCE) for retirees. These plans are managed by Fundação Sistel and are closed plans, not admitting new members. Contributions to the plans are determined based on actuarial valuations prepared by independent actuaries, in accordance with the rules in force in Brazil. The funding procedure is the capitalization method and the sponsor’s contribution is at the fixed percentage of 1.5% of payroll of employees covered by the PBS plans: The position of plan assets is as of December 31, 2015 and 2014, respectively, and plan assets were apportioned based on the company’s actuarial liabilities in relation to the total actuarial liabilities of the plan. Sistel’s ordinary Deliberative Board’s Meeting of September 30, 2015, approved the setting up of a compensation and solvency fund, formed by the resources of the special reserve of the PBS-A plan, to cover exclusively PAMA’s financial insufficiency, for the sole purpose of abiding by a final unappealable court decision. This court ruling obliges sponsors (including the Company) to maintain the PAMA plan with the original coverage conditions and renegotiate the existing deficit. In function of the extinction of the deficit related to the PAMA, the Company wrote-off the actuarial liability related to PAMA in the amount of R$430,335, matched against other comprehensive income (R$284,021 net of taxes). · Health care plan – Law No. 9656/98 The Company manages and individually sponsors a health care plan to retired employees and former employees with fixed contributions to the plan, in accordance with Law No. 9656/98. As provided for in articles 30 and 31 of said law, participants shall have the right to the health care plan in which they participated while they were active employees. Benefitted participants are classified as follows: a) Retirees and their dependents: Retirees that have contributed for more than ten years may keep the plan for as long as they wish, as long as making contributions to the plan in accordance with the contribution tables by age bracket established by carriers and/or insurance companies to ensure their permanence in the plan. When the contribution period is shorter than ten years, every year of contribution will entitle participants to stay one year in the plan after retirement, as long as making contributions to the plan in accordance with the contribution tables by age bracket established by carriers and/or insurance companies to ensure their permanence in the plan. b) Dismissed employees and their dependents: Dismissed employees may continue participating in the plan for a period equivalent to one third of the time during which they contributed as active employees. The benefit period must follow the minimum limit of six months and the maximum limit of two years, as long as participants make contributions to the plan in accordance with the contribution tables by age bracket established by carriers and/or insurance companies to ensure their permanence in the plan. Retirees and dismissed employees, in order to keep their right to the benefits, must make contributions to the plan in accordance with the contribution tables by age bracket established by carriers and/or insurance companies. Implementation of the tables shall be made gradually, at the following percentages: 1st year - 60% of the table amount; 2nd year - 68% of the table amount; 3 rd year - 77% of the table amount; 4 th year - 88% of the table amount; and 5th year - 100% of the table amount. Page 99 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Post-Employment Pension Plans · PBS Assisted Plan (PBS-A) The PBS Assisted plan is a defined benefit private pension plan managed by Sistel and sponsored by the Company jointly with the other telecommunications companies originating in the privatization of the Telebrás system. The plan is subject to funding by sponsors in case of any asset insufficiency to ensure pension supplementation of participants in the future. The PBS Assisted plan comprises assisted participants of the Sistel Benefit Plan (PBS) who were already retirees on January 31, 2000, from all the participating sponsors, with joint liability of all sponsors to the plan and Sistel. Although the PBS Assisted plan has assets in excess of actuarial liabilities at December 31, 2015 and 2014, such surplus was not recognized due to lack of legal provision in relation to refund thereof, in addition, since it is not a contributive plan, it is not possible to make any deduction from future contributions. The position of plan assets is as of December 31, 2015 and 2014, respectively, and plan assets were apportioned based on the company’s actuarial liabilities in relation to the total actuarial liabilities of the plan. Sistel’s ordinary Deliberative Board’s meeting of September 30, 2015, approved the discontinuation of the special reserve in connection with the review of the PBS-A plan, referring to 2009, 2010 and 2011, with the consequent formation of the Compensation and Solvency Fund. The Compensation and Solvency Fund was destined by Sistel’s Executive Board to cover PAMA financial insufficiency, exclusively to abide by a final unappealable court decision. This court ruling obliges sponsors (including the Company) to keep PAMA with the original coverage conditions and even up the existing deficit. Thereafter, Sistel must determine in the annual actuarial assessments of the PBS-A plan any existing exceeding amounts, in addition to the contingent reserve of 25%, to meet PAMA cash needs. · CTB Plan The Company also individually manages and sponsors the CTB Plan, originally provided to former employees of Companhia Telefônica Brasileira (“CTB”) who were in the Company in 1977, with whom an individual retirement concession agreement was executed to encourage their resignation. This is an informal pension supplementation benefit paid to former employees directly by the Company. In the event that the former employee is deceased, the spouse will be entitled to 50% of the benefit amount upon death. These plans are closed, and no other members are admitted. · PBS Plans The Company individually sponsors defined benefit retirement plans, PBS plans, managed by Visão Prev. PBS Plans include: (i) Telefônica BD Plan (former PBS Telesp plan); and (ii) PBS Telemig Celular plan. In order to improve allocation of PBS plan assets and analyze the coverage ratio of plan obligations in future years, a stochastic ALM study was prepared by Visão Prev and Willis Towers Watson. This ALM study aimed at projecting the ratio between coverage of liabilities (solvency ratio) and the risk of mismatching measured by the standard deviation of the solvency ratio. The study concluded that the PBS plans present sustainable projection of their coverage ratio with the current investments portfolio. Visão Prev obtained approval from the National Superintendence of Supplementary Pension (“PREVIC”) for plan merger to simplify structures and unify regulations. On January 28, 2014, PREVIC approved merger of PBS Telesp Celular, PBS TCO and PBS Tele Leste Celular plans with thePBS Telefônica BD plan. On January 27, 2015, PREVIC approved merger of PBS Tele Sudeste Celular plan with the PBS Telefônica BD plan. Page 100 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Contributions to the CTB and PBS plans are determined based on actuarial valuations prepared by independent actuaries, in accordance with the rules in force in Brazil. The funding procedure is the capitalization method and the sponsor’s contribution is a fixed percentage of payroll of employees covered by the plan. · PREV Plans The Company individually sponsors hybrid defined benefit and defined contribution retirement plans, the PREV plans, managed by Visão Prev. PREV plans include: (i) Vivoprev Plan; and (ii) Tcoprev Plan. Contributions to PREV plans are: Vivoprev Plan: The participant may contribute to the plan in three ways, to wit: (i) basic contribution: percentage of 0% to 8% on the participation salary, where the sponsoring employer also contributes with 100% of the member’s basic contribution; (ii) additional contribution: percentage of participation salary, where the sponsoring employer pays no contribution; and (iii) sporadic contribution: amount and frequency defined by the member, where the sponsoring employer pays no contribution. In addition to these contributions, the sponsoring employer may pay a voluntary contribution, on an occasional basis, which is divided proportionally to the member’s basic contribution. Tcoprev Plan: Members may apply for three types of contribution to the plan, namely: (i) basic contribution: percentage in accordance with the member’s age, as follows: up to 25 years, from 3% to 8% of participation salary; 26 to 30 years, from 4% to 8% of participation salary; 31 to 35 years, from 5% to 8% of participation salary; 36 to 40 years, from 6% to 8% of participation salary; 41 to 45 years, from 7% to 8% of participation salary; 46 or more years, 8% of participation salary, where the sponsoring employer also contributes with an amount equivalent to the member's basic contribution; (ii) voluntary contribution: percentage of participation salary of up to 22%, chosen by the member, whose basic contribution percentage is 8%, where the sponsoring employer pays no contribution; and (iii) sporadic contribution: an amount defined by the member, not lower than 10% of the effective amount of the maximum salary for contribution to the plan, where the sponsoring employer pays no contribution. In addition to these contributions, the sponsoring employer may pay a variable contribution, on an occasional basis, calculated based on the percentage payable on payroll of the members bound to the sponsoring employer. In order to improve allocation of Tcoprev plan assets and analyze the coverage ratio of plan obligations in future years, a stochastic ALM study was prepared by Visão Prev and Willis Towers Watson. This ALM study aimed at projecting the ratio between coverage of liabilities (solvency ratio) and the risk of mismatching measured by the standard deviation of the solvency ratio. The study concluded that the Tcoprev plan present sustainable projection of its coverage ratio with the current investments portfolio. On September 21, 2015, PREVIC approved merger of the Tcpprev and Celprev Telemig plans with Visão Telefônica plan. · VISÃO Plans The VISÃO MULTI plan and VISÃO Tgestiona plans will hereinafter be shown jointly under the name VISÃO, due to their similarity. The Company and its subsidiaries sponsor defined contribution pension plans with defined benefit components (hybrid plans), i.e. the VISÃO Plans, managed by Visão Prev. The VISÃO plans include: i) Visão Telefônica Plan; (ii) Multi Visão Plan and (iii) Visão Tgestiona Plan. The contributions to the VISÃO plans are the following: Page 101 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Visão Telefônica Plan: Members may apply for five types of contribution to the plan, namely: basic contribution: percentage of 2% on the participation salary, where the sponsoring employer also contributes with 100% of the member’s basic contribution; (ii) additional contribution: percentages of 0% to 7% on the portion of the participation salary exceeding 9 (nine) standard reference units, where the sponsoring employer also contributes with 100% of the member’s additional contribution; (iii) sporadic contribution: full percentage chosen by the member, applicable on the participation salary, where the sponsoring employer pays no contribution; (iv) specific contribution: full percentage applicable on the bonus, profit sharing or any other payment made by the sponsoring employer, where the sponsoring employer pays no contribution; and (v) supplementary contribution: amount and frequency defined by the member, where the sponsoring employer pays no contribution. In addition to these contributions, the sponsoring employer may pay a voluntary contribution, on an occasional basis, which is divided proportionally to the member’s basic contribution. Multi Visão Plan: In 2014, the Company and other sponsors signed an agreement to join the VISÃO MULTI plan, and all employees hired from that date are entitled to join this plan. This plan has the features of the VISÃO plans, i.e. it is a defined contribution pension plan with defined benefit components (hybrid plans), and is managed by Visão Prev. Members may apply for four types of contribution to the VISÃO MULTI plan, namely: basic contribution: percentage of 1% to 2% on the participation salary; (ii) additional contribution: percentages of 0% to 5% on the portion of the participation salary exceeding 9 (nine) Standard Reference Units of the plan; (iii) sporadic contribution: full percentage chosen by the member; and (iv) specific contribution: full percentage applicable on the bonus, profit sharing or any other payment made by the sponsoring employer. The sponsoring employer also makes payments matching the basic and additional contributions of members, in different proportions, in accordance with the employee's employment time, as follows: up to 4 years, contribution of 50% of the member’s contributions; from 5 to 8 years, contribution of 100% of the member’s contributions; over 8 years, contribution of 125% of the member’s contributions. For the sporadic and specific contributions, the sponsoring employer pays no contribution. In addition to these contributions, the sponsoring employer may pay a voluntary contribution, on an occasional basis, which is divided proportionally to the member’s basic contribution. Visão Tgestiona Plan: The subsidiary TGLOG sponsors, together with other sponsors, the Visão Tgestiona Plan. This plan has the features of the VISÃO plans, i.e. it is a defined contribution pension plan with defined benefit components (hybrid plans), and is managed by Visão Prev. Members may apply for four types of contribution to the Visão Tgestiona plan, namely: basic contribution: 2% of participation salary for members joining up to 11/30/2008 and 1% of participation salary for those joining after 11/30/2008 (ii) additional contribution: Voluntary contribution at percentages of 0% to 7% on the portion of the participation salary exceeding 9 (nine) Standard Reference Units of the plan when joining up to 11/30/2008 and percentages of 0% to 5% on the portion of the participation salary exceeding 9 (nine) Standard Reference Units of the plan when joining after 11/30/2008; (iii) specific contribution: full percentage applicable on the bonus, profit sharing or any other payment made by the sponsoring employer; and additional contribution and (ix) additional contribution: At amounts and frequency established by member. The sponsoring company also contributes 100% of the basic contribution and additional contribution made by members joining up to 11/30/2008. For members with that joined after 11/30/2008 the sponsoring company also contributes the basic and additional contributions of the members, at different proportions, according to the employee’s length of service, as follows: up to 5 years, contribution of 30% of the member’s contributions; from 5 to 10 years, contribution of 60% of the member’s contributions; over 10 years, contribution of 100% of the member’s contributions. For the sporadic and additional contributions, the sponsoring employer pays no contribution. In addition to these contributions, the sponsoring employer may pay a voluntary contribution, on an occasional basis, which is divided proportionally to the member’s basic contribution. On September 21, 2015 PREVIC approved the merger of the Visão Telerj Celular, Visão Telest Celular, Visão Telebahia Celular, Visão Telergipe Celular and Visão Celular CRT by the Visão Telefônica Plan. Page 102 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) The contributions made by the Company related to defined contribution plans totaled R$ 20,092 as of December 31, 2015 (R$ 4,830 as of December 31, 2014). The actuarial valuation of the plans was made in December 2015 and 2014, based on the registry of members at July 31, 2015 for the plans administered by VisãoPrev and Sistel (except for the registration of the health care plan members - Law No. 9656/98, at April 30 2015), both projected for December 31, 2015 and based on the registry of members at July 31, 2014 for the plans administered by VisãoPrev and Sistel, respectively, both projected for December 31, 2014 with the projected unit credit method adopted. Actuarial gains and losses generated in each year are recognized immediately in equity (under Other comprehensive income). The defined benefit obligation is made up of different components, according to the pension characteristic of each plan, and may include the actuarial liabilities of supplementary pension liabilities, health care benefits to retirees and dependents or compensation for death or disability of members. This liability is exposed to economic and demographic risks, such as: i) increases in medical costs that could impact the cost of health care plans; (ii) salary growth; (iii) long-term inflation rate; (iv) nominal discount rate; and (v) life expectancy of members and pensioners. The fair value of plan assets is primarily comprised of fixed income investments (NTN's, LFT, LTN's, Repurchase agreements, CDBs, debentures, letters of guarantee and FIDC quotas) and equity investments (highly liquid, well regarded, large company shares and investments in market indices). Due to the concentration of fixed income and floating rate investments plan assets are mainly exposed to the risks inherent in the financial market and economic environment such as: (i) market risk in the economic sectors where investments in equities are concentrated; (ii) risk events that impact the economic environment and market indices where equity investments are concentrated; and (iii) the long-term inflation rate that may erode the profitability of fixed-income investments at fixed rates. The companies administrating post-employment benefits plans sponsored by the Company (Visão Prev and Sistel) seek to meet the flows of assets and liabilities through the acquisition of fixed income securities and other long-term assets. With the exception of the CTB deficit plans and the healthcare plan under Law No. 9656/98 all other plan benefits have a surplus position. The economic benefit recorded in the Company's assets or that of its subsidiaries does not reflect the total surplus determined in these plans. The economic benefit stated under assets considers only the portion of the surplus that is actually recoverable. The means of plan surplus recovery is solely through reductions in future contributions and given that not all plans currently receive enough contributions for full recovery of surpluses, the economic benefit recorded under assets is limited to the total possible recovery amount in accordance with projected future contributions. The following are the consolidated information from social securities plans and other post-employment benefits: a) Reconciliation of assets and liabilities: Net liabilities (assets) at 12.31.15 Present value of DB plan obligations Fair value of plan assets Net liabilities (assets) Asset limitation Noncurrent assets Noncurrent liabilities Post-retirement pension plans 1,503,966 2,178,182 (674,216) 721,123 (8,724) 55,631 Post-retirement health plans 402,927 529,485 (126,558) 156,270 - 29,712 TOTAL 1,906,893 2,707,667 877,393 85,343 Net liabilities (assets) at 12.31.14 Present value of DB plan obligations Fair value of plan assets Net liabilities (assets) Asset limitation Noncurrent assets Noncurrent liabilities Post-retirement pension plans 1,559,008 2,647,155 (1,088,147) 1,132,969 (14,653) 59,475 Post-retirement health plans 453,344 56,690 396,654 - - 396,654 TOTAL 2,012,352 2,703,845 1,132,969 456,129 Page 103 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) b) Total expenses recognized in the income statement: 12.31.15 12.31.14 Current service cost Net interest income (expense) on the net actuarial assets/liabilities Total Current service cost Net interest income (expense) on the net actuarial assets/liabilities Total Post-retirement pension plans 2,682 4,525 7,207 2,558 2,901 5,459 Post-retirement health plans 5,720 36,763 42,483 90 34,590 34,680 TOTAL 8,402 41,288 49,690 2,648 37,491 40,139 c) Amounts recognized in other comprehensive income (loss) 12.31.15 12.31.14 Actuarial (gains) losses Asset limitation effect Total cost recognized in OCI Actuarial (gains) losses Asset limitation effect Total cost recognized in OCI Post-retirement pension plans (87,306) (541,596) (628,902) 39,742 (25,210) 14,532 Post-retirement health plans 76,868 150,541 227,409 40,811 - 40,811 TOTAL 80,553 55,343 d) Changes in amount net of liability (asset) of defined benefit, net Net interest on net defined benefit liability (asset) at 12.31.14 Business combinations Expenses in 2015 Sponsor contributions for 2015 Amounts recognized in OCI Transfer of reserves between plans Net interest on net defined benefit liability (asset) at 12.31.15 Actuarial assets per balance sheet at 12.31.15 Actuarial liabilities per balance sheet at 12.31.15 Post-retirement pension plans 44,822 (25) 7,207 (9,136) (628,902) 632,941 46,907 (8,724) 55,631 Post-retirement health plans 396,654 - 42,483 (3,893) 227,409 (632,941) 29,712 - 29,712 TOTAL 441,476 49,690 - 76,619 85,343 Net interest on net defined benefit liability (asset) at 12.31.13 Business combinations Expenses 2014 Sponsor contributions for 2014 Amounts recognized in OCI Transfer of reserves between plans Net interest on net defined benefit liability (asset) at 12.31.14 Actuarial assets per balance sheet at 12.31.14 Actuarial liabilities per balance sheet at 12.31.14 Post-retirement pension plans 31,249 - 5,459 (6,418) 14,532 - 44,822 (14,653) 59,475 Post-retirement health plans 321,193 - 34,680 (30) 40,811 - 396,654 - 396,654 TOTAL 352,442 - 40,139 55,343 - 441,476 456,129 e) Changes in defined benefit liability Defined benefit liability at 12.31.14 Liability assumed after acquisition of company Current service costs Interest on actuarial liabilities Benefits paid for the year Allocated member contributions for the year Actuarial experience (gains) losses Actuarial (gains) losses based on financial assumptions Defined benefit liability at 12.31.15 Post-retirement pension plans 1,559,008 82 2,682 167,819 (149,994) 94 82,913 (158,638) 1,503,966 Post-retirement health plans 453,344 - 5,720 53,879 (23,550) - (32,368) (54,098) 402,927 TOTAL 2,012,352 82 8,402 221,698 94 50,545 1,906,893 Defined benefit liability at 12.31.13 Liability assumed after acquisition of company Current service costs Interest on actuarial liabilities Benefits paid for the year Allocated member contributions for the year Actuarial experience (gains) losses Actuarial (gains) losses based on financial assumptions Defined benefit liability at 12.31.14 Post-retirement pension plans 1,501,256 - 2,558 154,798 (135,365) 400 30,232 5,129 1,559,008 Post-retirement health plans 387,460 - 90 40,833 (19,229) - 44,716 (526) 453,344 TOTAL 1,888,716 - 2,648 195,631 400 74,948 4,603 2,012,352 f) Changes in the fair value of plan assets Fair value of plan assets at 12.31.14 Asset acquired on acquisition of company Benefits paid for the year Participants contributions paid in the year Sponsor contributions paid in the year Interest income on plan assets Return on plan assets excluding interest income Transfers of reserves between plans Fair value of plan assets at 12.31.15 Post-retirement pension plans 2,647,155 2,083 (142,965) 94 2,106 291,069 11,581 (632,941) 2,178,182 Post-retirement health plans 56,690 - (19,688) - 31 22,845 (163,334) 632,941 529,485 TOTAL 2,703,845 2,083 94 2,137 313,914 - 2,707,667 Page 104 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) Fair value of plan assets at 12.31.13 Asset acquired on acquisition of company Benefits paid for the year Participants contributions paid in the year Sponsor contributions paid in the year Interest income on plan assets Return on plan assets excluding interest income Transfers of reserves between plans Fair value of plan assets at 12.31.14 Post-retirement pension plans 2,531,703 - (129,496) 400 549 266,241 (22,242) - 2,647,155 Post-retirement health plans 66,267 - (19,229) - 30 6,243 3,379 - 56,690 TOTAL 2,597,970 - 400 579 272,484 - 2,703,845 g) Results projected for 2016 Current service cost Net interest on net defined benefit liability/asset Total Post-retirement pension plans 2,811 5,278 8,089 Post-retirement health plans 2,761 2,986 5,747 Total h) Sponsoring company contributions projected for 2016 Sponsor contributions Benefits paid directly by the sponsor Total Post-retirement pension plans 2,870 6,426 9,296 Post-retirement health plans 33 15,593 15,626 Total 2,903 22,019 24,922 i) Average weighted duration of defined benefit liability Plan 12.31.15 12.31.14 Post-retirement pension plans 9 years 10 years Post-retirement health plans 13.5 years 14.5 years Page 105 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2015 and 2014 (In thousands of reais, unless otherwise stated) j) Actuarial assumptions Plan Discount rate to present value of defined benefit liability Long term inflation rate Future salary growth rate Medical expense growth rate Annual increase in use of healthcare services according to age Nominal annual adjustment rate of pension benefits Medical service eligibility age Retirement age Mortality table for nondisabled individuals Mortality table for disabled individuals Disability table Turnover PBS-A 12.55% 5.00% N/A N/A 4.00% 5.0% N/A N/A AT-2000 Basic segregated by gender, down-rated by 10% RP-2000 Disabled Female, down-rated by 40% Mercer Disability N/A PAMA / PCE 12.53% 5.00% N/A 8.15% 4.00% N/A 5% when reaching 52 years and 10 years of contribution; 3% each subsequent year; 100% eligibility on retirement 60 years AT-2000 Basic segregated by gender, down-rated by 10% RP-2000 Disabled Female, down-rated by 40% Mercer Disability N/A Healthcare - Law No. 9656/98 13.63% 6.00% N/A 9.18% From 0 to 24 years: 0,50%
